Exhibit 10.1

 

CERTAIN OF THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN
THE ABSENCE OF SUCH REGISTRATION, UNLESS IN THE OPINION OF COUNSEL SATISFACTORY
TO THE PARTNERSHIP THE PROPOSED SALE, TRANSFER OR OTHER DISPOSITION MAY BE
EFFECTED WITHOUT REGISTRATION UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES OR “BLUE SKY” LAWS.

 

DATED AS OF JUNE 27, 2017

 

--------------------------------------------------------------------------------

 

FIRST AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
SAFETY INCOME AND GROWTH
OPERATING PARTNERSHIP LP

 

A DELAWARE LIMITED PARTNERSHIP

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINED TERMS

1

 

 

 

ARTICLE II ORGANIZATIONAL MATTERS

19

 

 

 

Section 2.1.

Organization

19

 

 

 

Section 2.2.

Name

19

 

 

 

Section 2.3.

Registered Office and Agent; Principal Office

19

 

 

 

Section 2.4.

Power of Attorney

19

 

 

 

Section 2.5.

Term

20

 

 

 

Section 2.6.

Partnership Interests as Securities

21

 

 

 

ARTICLE III PURPOSE

21

 

 

 

Section 3.1.

Purpose and Business

21

 

 

 

Section 3.2.

Powers

21

 

 

 

Section 3.3.

Partnership Only for Partnership Purposes Specified

21

 

 

 

Section 3.4.

Representations and Warranties by the Parties

22

 

 

 

ARTICLE IV CAPITAL CONTRIBUTIONS

23

 

 

 

Section 4.1.

Capital Contributions of the Partners

23

 

 

 

Section 4.2.

Classes and Series of Partnership Units

24

 

 

 

Section 4.3.

Issuances of Additional Partnership Interests

24

 

 

 

Section 4.4.

Additional Funds and Capital Contributions

25

 

 

 

Section 4.5.

Equity Incentive Plan

27

 

 

 

Section 4.6.

LTIP Units

28

 

 

 

Section 4.7.

Conversion of LTIP Units

31

 

 

 

Section 4.8.

No Interest; No Return

33

 

 

 

Section 4.9.

Other Contribution Provisions

34

 

 

 

Section 4.10.

Not Taxable as a Corporation

34

 

 

 

Section 4.11.

No Third Party Beneficiary

34

 

 

 

ARTICLE V DISTRIBUTIONS

34

 

 

 

Section 5.1.

Requirement and Characterization of Distributions

34

 

 

 

Section 5.2.

Interests in Property not Held Through the Partnership

35

 

 

 

Section 5.3.

Distributions In-Kind

35

 

 

 

Section 5.4.

Amounts Withheld

35

 

 

 

Section 5.5.

Distributions Upon Liquidation

35

 

i

--------------------------------------------------------------------------------


 

Section 5.6.

Distributions to Reflect Issuance of Additional Partnership Units

36

 

 

 

Section 5.7.

Restricted Distributions

36

 

 

 

ARTICLE VI ALLOCATIONS

36

 

 

 

Section 6.1.

Timing and Amount of Allocations of Net Income and Net Loss

36

 

 

 

Section 6.2.

General Allocations

36

 

 

 

Section 6.3.

Additional Allocation Provisions

38

 

 

 

Section 6.4.

Tax Allocations

41

 

 

 

ARTICLE VII MANAGEMENT AND OPERATIONS OF BUSINESS

43

 

 

 

Section 7.1.

Management

43

 

 

 

Section 7.2.

Certificate of Limited Partnership

48

 

 

 

Section 7.3.

Restrictions on General Partner’s Authority

48

 

 

 

Section 7.4.

Reimbursement of the General Partner

50

 

 

 

Section 7.5.

Outside Activities of SFTY and the General Partner

51

 

 

 

Section 7.6.

Contracts with Affiliates

52

 

 

 

Section 7.7.

Indemnification

52

 

 

 

Section 7.8.

Liability of the General Partner and Affiliates

54

 

 

 

Section 7.9.

Other Matters Concerning the General Partner

56

 

 

 

Section 7.10.

Title to Partnership Assets

56

 

 

 

Section 7.11.

Reliance by Third Parties

56

 

 

 

ARTICLE VIII RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

58

 

 

 

Section 8.1.

Limitation of Liability

58

 

 

 

Section 8.2.

Management of Business

58

 

 

 

Section 8.3.

Outside Activities of Limited Partners

58

 

 

 

Section 8.4.

Return of Capital

59

 

 

 

Section 8.5.

Adjustment Factor

59

 

 

 

Section 8.6.

Redemption Rights

59

 

 

 

ARTICLE IX BOOKS, RECORDS, ACCOUNTING AND REPORTS

60

 

 

 

Section 9.1.

Records and Accounting

60

 

 

 

Section 9.2.

Partnership Year

60

 

 

 

Section 9.3.

Reports

61

 

 

 

ARTICLE X TAX MATTERS

61

 

 

 

Section 10.1.

Preparation of Tax Returns

61

 

 

 

Section 10.2.

Tax Elections

61

 

 

 

Section 10.3.

Tax Matters Partner

62

 

ii

--------------------------------------------------------------------------------


 

Section 10.4.

Withholding

63

 

 

 

Section 10.5.

Organizational Expenses

64

 

 

 

ARTICLE XI TRANSFERS AND WITHDRAWALS

64

 

 

 

Section 11.1.

Transfer

64

 

 

 

Section 11.2.

Transfer of General Partner’s Partnership Interest and SFTY’s Limited
Partnership Interests

65

 

 

 

Section 11.3.

Transfer of Limited Partners’ Partnership Interests

65

 

 

 

Section 11.4.

Substituted Limited Partners

67

 

 

 

Section 11.5.

Assignees

68

 

 

 

Section 11.6.

General Provisions

68

 

 

 

ARTICLE XII ADMISSION OF PARTNERS

69

 

 

 

Section 12.1.

Admission of Successor General Partner

69

 

 

 

Section 12.2.

Admission of Additional Limited Partners

69

 

 

 

Section 12.3.

Amendment of Agreement and Certificate of Limited Partnership

70

 

 

 

Section 12.4.

Limit on Number of Partners

70

 

 

 

Section 12.5.

Admission

70

 

 

 

ARTICLE XIII DISSOLUTION, LIQUIDATION AND TERMINATION

70

 

 

 

Section 13.1.

Dissolution

70

 

 

 

Section 13.2.

Winding Up

71

 

 

 

Section 13.3.

Deemed Distribution and Recontribution

73

 

 

 

Section 13.4.

Rights of Limited Partners

73

 

 

 

Section 13.5.

Notice of Dissolution

73

 

 

 

Section 13.6.

Cancellation of Certificate of Limited Partnership

74

 

 

 

Section 13.7.

Reasonable Time for Winding-Up

74

 

 

 

ARTICLE XIV PROCEDURES FOR ACTIONS AND CONSENTS OF PARTNERS; AMENDMENTS;
MEETINGS

74

 

 

 

Section 14.1.

Procedures for Actions and Consents of Partners

74

 

 

 

Section 14.2.

Amendments

74

 

 

 

Section 14.3.

Meetings of the Partners

74

 

 

 

ARTICLE XV GENERAL PROVISIONS

75

 

 

 

Section 15.1.

Addresses and Notice

75

 

 

 

Section 15.2.

Titles and Captions

76

 

 

 

Section 15.3.

Pronouns and Plurals

76

 

 

 

Section 15.4.

Further Action

76

 

 

 

Section 15.5.

Binding Effect

76

 

iii

--------------------------------------------------------------------------------


 

Section 15.6.

Waiver

76

 

 

 

Section 15.7.

Counterparts

76

 

 

 

Section 15.8.

Applicable Law

76

 

 

 

Section 15.9.

Entire Agreement

77

 

 

 

Section 15.10.

Invalidity of Provisions

77

 

 

 

Section 15.11.

Limitation to Preserve REIT Qualification

77

 

 

 

Section 15.12.

No Partition

78

 

 

 

Section 15.13.

No Third-Party Rights Created Hereby

78

 

 

 

Section 15.14.

No Rights as Stockholders of General Partner

79

 

 

 

Section 15.15.

Creditors

79

 

EXHIBITS:

 

 

 

 

 

Exhibit A

—

Partners and Partnership Units

Exhibit B

—

Notice of Redemption

Exhibit D

—

Notice of Election by Partner to Convert LTIP Units into OP Units

Exhibit E

—

Notice of Election by Partnership to Force Conversion of LTIP Units into OP
Units

 

iv

--------------------------------------------------------------------------------


 

THIS FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF SAFETY
INCOME AND GROWTH OPERATING PARTNERSHIP, LP, dated as of June 27, 2017 is
entered into by and among SIGOP Gen Par LLC, a Delaware limited liability
company (the “General Partner”), SAFETY, INCOME AND GROWTH, INC., a Maryland
corporation (“SFTY”), and the Additional Limited Partners (defined below).

 

WHEREAS, a Certificate of Limited Partnership of the Partnership was filed in
the office of the Secretary of State of the State of Delaware on October 17,
2016;

 

WHEREAS, the General Partner and SFTY, as the initial Limited Partner, entered
into an Agreement of Limited Partnership of Safety Income and Growth Operating
Partnership, LP, dated as of October 17, 2016, pursuant to which the Partnership
was formed (the “Original Agreement”); and

 

WHEREAS, SFTY has consummated the IPO on the date hereof and will contribute: 
(i) 1% of the gross proceeds of the IPO to the General Partner, which will in
turn contribute such proceeds to the Partnership to acquire additional OP Units
in respect of its General Partner Interest in the Partnership; and (ii) 99% of
the gross proceeds of the IPO directly to the Partnership, to acquire OP Units
representing Limited Partner Interests in the Partnership;

 

WHEREAS, the General Partner and SFTY desire to amend and restate the Original
Agreement in its entirety by entering into this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to amend
and restate the Original Agreement in its entirety and agree to continue the
Partnership as a limited partnership under the Delaware Revised Uniform Limited
Partnership Act, as amended from time to time, as follows:

 

ARTICLE I

 

DEFINED TERMS

 

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

 

“Act” means the Delaware Revised Uniform Limited Partnership Act (6 Del. C.
§ 17-101 et seq.), as it may be amended from time to time, and any successor to
such statute.

 

“Additional Funds” has the meaning set forth in Section 4.4(a) hereof.

 

“Additional Limited Partner” means a Person who is admitted to the Partnership
as a Limited Partner pursuant to Section 4.3 and Section 12.2 hereof and who is
shown as such on the books and records of the Partnership.

 

“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each Fiscal Year (i) increased by any amounts which such
Partner is obligated to restore pursuant to any provision of this Agreement or
is deemed to be obligated to restore

 

1

--------------------------------------------------------------------------------


 

pursuant to the penultimate sentences of Regulations Sections 1.704-2(g)(1) and
1.704-2(i)(5) and (ii) decreased by the items described in Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and
1.704-1(b)(2)(ii)(d)(6).  The foregoing definition of Adjusted Capital Account
is intended to comply with the provisions of Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

 

“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Adjusted Capital Account as of the
end of the relevant Partnership Year or other applicable period.

 

“Adjustment Event” shall have the meaning set forth in Section 4.6(a)) hereof.

 

“Adjustment Factor” means 1.0; provided, however, that in the event that:

 

(i)                                     SFTY (a) declares or pays a dividend on
its outstanding REIT Shares wholly or partly in REIT Shares or makes a
distribution to all holders of its outstanding REIT Shares wholly or partly in
REIT Shares, (b) splits or subdivides its outstanding REIT Shares or (c) effects
a reverse stock split or otherwise combines its outstanding REIT Shares into a
smaller number of REIT Shares, the Adjustment Factor shall be adjusted by
multiplying the Adjustment Factor previously in effect by a fraction, (i) the
numerator of which shall be the number of REIT Shares issued and outstanding on
the record date for such dividend, distribution, split, subdivision, reverse
split or combination (assuming for such purposes that such dividend,
distribution, split, subdivision, reverse split or combination has occurred as
of such time) and (ii) the denominator of which shall be the actual number of
REIT Shares (determined without the above assumption) issued and outstanding on
the record date for such dividend, distribution, split, subdivision, reverse
split or combination;

 

(ii)                                  SFTY distributes any rights, options or
warrants to all holders of its REIT Shares to subscribe for or to purchase or to
otherwise acquire REIT Shares (or other securities or rights convertible into,
exchangeable for or exercisable for REIT Shares) at a price per share less than
the Value of a REIT Share on the record date for such distribution (each a
“Distributed Right”), then, as of the distribution date of such Distributed
Rights, or, if later, the time such Distributed Rights become exercisable, the
Adjustment Factor shall be adjusted by multiplying the Adjustment Factor
previously in effect by a fraction (a) the numerator of which shall be the
number of REIT Shares issued and outstanding on the record date (or, if later,
the date such Distributed Rights become exercisable) plus the maximum number of
REIT Shares purchasable under such Distributed Rights and (b) the denominator of
which shall be the number of REIT Shares issued and outstanding on the record
date (or, if later, the date such Distributed Rights become exercisable) plus a
fraction (1) the numerator of which is the maximum number of REIT Shares
purchasable under such Distributed Rights times the minimum purchase price per
REIT Share under such Distributed Rights and (2) the denominator of which is the
Value of a REIT Share as of the record date (or, if later, the date such
Distributed Rights become exercisable); provided, however,

 

2

--------------------------------------------------------------------------------


 

that if any such Distributed Rights expire or become no longer exercisable, then
the Adjustment Factor shall be adjusted, effective retroactive to the date of
distribution of the Distributed Rights, to reflect a reduced maximum number of
REIT Shares or any change in the minimum purchase price for the purposes of the
above fraction;

 

(iii)                               SFTY shall, by dividend or otherwise,
distribute to all holders of its REIT Shares evidences of its indebtedness or
assets (including securities, but excluding any dividend or distribution
referred to in subsection (i) or (ii) above), which evidences of indebtedness or
assets relate to assets not received by SFTY or its Subsidiaries pursuant to a
pro rata distribution by the Partnership, then the Adjustment Factor shall be
adjusted to equal the amount determined by multiplying the Adjustment Factor in
effect immediately prior to the close of business on the date fixed for
determination of stockholders of SFTY entitled to receive such distribution by a
fraction (i) the numerator of which shall be such Value of a REIT Share on the
date fixed for such determination and (ii) the denominator of which shall be the
Value of a REIT Share on the dates fixed for such determination less the then
fair market value (as determined by the REIT, whose determination shall be
conclusive) of the portion of the evidences of indebtedness or assets so
distributed applicable to one REIT Share; and

 

(iv)                              an entity other than an Affiliate of SFTY
shall become General Partner pursuant to any merger, consolidation or
combination of SFTY with or into another entity (the “Successor Entity”), the
Adjustment Factor shall be adjusted by multiplying the Adjustment Factor by the
number of shares of the Successor Entity into which one REIT Share is converted
pursuant to such merger, consolidation or combination, determined as of the date
of such merger, consolidation or combination.

 

Any adjustments to the Adjustment Factor shall become effective immediately
after the effective date of such event, retroactive to the record date, if any,
for such event.  Notwithstanding the foregoing, the Adjustment Factor shall not
be adjusted in connection with an event described in clauses (i) or (ii) above
if, in connection with such event, the Partnership makes a distribution of cash,
Partnership Units, REIT Shares and/or rights, options or warrants to acquire
Partnership Units and/or REIT Shares with respect to all applicable OP Units
(including LTIP Units) or effects a reverse split of, or otherwise combines, the
OP Units (including LTIP Units), as applicable, that is comparable as a whole in
all material respects with such an event, or if in connection with an event
described in clause (iv) above, the consideration in Section 11.2 hereof is
paid.

 

“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly controlling or controlled by or under common control with such
Person, (ii) any Person owning or controlling ten percent (10%) or more of the
outstanding voting interests of such Person, (iii) any Person of which such
Person owns or controls ten percent (10%) or more of the voting interests or
(iv) any officer, director, general partner or trustee of such Person or any
Person referred to in clauses (i), (ii), and (iii) above.  For the purposes of
this definition, “control” when used with respect to any Person means the
possession, directly or indirectly, of the power to

 

3

--------------------------------------------------------------------------------


 

direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

“Agreement” means this First Amendment and Restated Agreement of Limited
Partnership of Safety Income and Growth Operating Partnership, LP, as it may be
amended, supplemented or restated from time to time.

 

“Assignee” means a Person to whom one or more Partnership Units have been
Transferred in a manner permitted under this Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Section 11.5
hereof.

 

“Available Cash” means, with respect to any period for which such calculation is
being made, the amount of cash available for distribution by the Partnership as
determined by the General Partner in its sole and absolute discretion.

 

“Board of Directors” means the board of directors of SFTY.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

 

“Bylaws” means the Bylaws of SFTY, as amended, supplemented or restated from
time to time.

 

“Capital Account” means, with respect to any Partner, the Capital Account
maintained by the General Partner for such Partner on the Partnership’s books
and records in accordance with the following provisions:

 

(A)                               To each Partner’s Capital Account, there shall
be added such Partner’s Capital Contributions, such Partner’s distributive share
of Net Income and any items in the nature of income or gain that are specially
allocated pursuant to Section 6.3 hereof, and the principal amount of any
Partnership liabilities assumed by such Partner or that are secured by any
property distributed to such Partner.

 

(B)                               From each Partner’s Capital Account, there
shall be subtracted the amount of cash and the Gross Asset Value of any property
distributed to such Partner pursuant to any provision of this Agreement, such
Partner’s distributive share of Net Losses and any items in the nature of
expenses or losses that are specially allocated pursuant to Section 6.3 hereof,
and the principal amount of any liabilities of such Partner assumed by the
Partnership or that are secured by any property contributed by such Partner to
the Partnership.

 

(C)                               In the event any interest in the Partnership
is Transferred in accordance with the terms of this Agreement, the transferee
shall succeed to the Capital Account of the transferor to the extent that it
relates to the Transferred interest.

 

4

--------------------------------------------------------------------------------


 

(D)                               In determining the principal amount of any
liability for purposes of subsections (a) and (b) hereof, there shall be taken
into account Code Section 752(c) and any other applicable provisions of the Code
and Regulations.

 

(E)                                The provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Regulations
Sections 1.704-1(b) and 1.704-2, and shall be interpreted and applied in a
manner consistent with such Regulations.  If the General Partner shall determine
that it is prudent to modify the manner in which the Capital Accounts are
maintained in order to comply with such Regulations, the General Partner may
make such modification provided, that such modification will not have a material
effect on the amounts distributable to any Partner without such Partner’s
Consent.  The General Partner may, in its sole discretion, (i) make any
adjustments that are necessary or appropriate to maintain equality between the
Capital Accounts of the Partners and the amount of Partnership capital reflected
on the Partnership’s balance sheet, as computed for book purposes, in accordance
with Regulations Section 1.704-1(b)(2)(iv)(q) and (ii) make any appropriate
modifications in the event that unanticipated events might otherwise cause this
Agreement not to comply with Regulations Section 1.704-1(b) or Section 1.704-2.

 

“Capital Account Limitation” has the meaning set forth in Section 4.7(b) hereof.

 

“Capital Contribution” means, with respect to any Partner, the amount of money
and the initial Gross Asset Value of any Contributed Property that such Partner
contributes to the Partnership or is deemed to contribute to the Partnership
pursuant to Section 4.4 hereof.

 

“Cash Amount” means, with respect to a Tendering Party, an amount of cash equal
to the product of (A) the Value of a REIT Share and (B) such Tendering Party’s
REIT Shares Amount determined as of the date of receipt by the General Partner
of such Tendering Party’s Notice of Redemption or, if such date is not a
Business Day, the immediately preceding Business Day.

 

“Certificate of Limited Partnership” means the Certificate of Limited
Partnership of the Partnership filed in the office of the Secretary of State of
the State of Delaware on October 17, 2016, as amended from time to time in
accordance with the terms hereof and the Act.

 

“Charity” means an entity described in Section 501(c)(3) of the Code or any
trust all the beneficiaries of which are such entities.

 

“Charter” means the Articles of Incorporation of SFTY as filed with the State
Department of Assessments and Taxation of Maryland, as amended, supplemented or
restated from time to time.

 

“Closing Price” has the meaning set forth in the definition of “Value.”

 

5

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time or any successor statute thereto, as interpreted by the applicable
Regulations thereunder.  Any reference herein to a specific section or sections
of the Code shall be deemed to include a reference to any corresponding
provision of future law.

 

“Consent” means the consent to, approval of, or vote in favor of a proposed
action by a Partner given in accordance with Article XIV hereof.

 

“Constituent Person” shall have the meaning set forth in Section 4.7(f).

 

“Contributed Entity” has the meaning set forth in the definition of
“Indemnitee.”

 

“Contributed Property” means each item of Property or other asset, in such form
as may be permitted by the Act, but excluding cash, contributed or deemed
contributed to the Partnership (or deemed contributed by the Partnership to a
“new” partnership pursuant to Code Section 708) net of any liabilities assumed
by the Partnership relating to such Contributed Property and any liability to
which such Contributed Property is subject.

 

“Controlled Entity” means, as to any Partner, (a) any corporation more than
twenty-five percent (25%) of the outstanding voting stock of which is owned by
such Partner and such Partner’s Family Members and Affiliates, (b) any trust,
whether or not revocable, of which such Partner and such Partner’s Family
Members and Affiliates are the sole initial income beneficiaries, (c) any
partnership of which such Partner or such Partner’s Family Members and
Affiliates are the managing partners and in which such Partner, such Partner’s
Family Members and Affiliates hold partnership interests representing at least
twenty-five percent (25%) of such partnership’s capital and profits and (d) any
limited liability company of which such Partner or such Partner’s Family Members
and Affiliates are the managers and in which such Partner, such Partner’s Family
Members and Affiliates hold membership interests representing at least
twenty-five percent (25%) of such limited liability company’s capital and
profits.

 

“Conversion Date” shall have the meaning set forth in Section 4.7(b).

 

“Conversion Notice” shall have the meaning set forth in Section 4.7(b).

 

“Conversion Right” shall have the meaning set forth in Section 4.7(a).

 

“Debt” means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services; (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds and other similar instruments guaranteeing payment or other
performance of obligations by such Person; (iii) all indebtedness for borrowed
money or for the deferred purchase price of property or services secured by any
lien on any property owned by such Person, to the extent attributable to such
Person’s interest in such property, even though such Person has not assumed or
become liable for the payment thereof; and (iv) lease obligations of such Person
that, in accordance with generally accepted accounting principles, should be
capitalized.

 

6

--------------------------------------------------------------------------------


 

“Depreciation” means, for each Partnership Year or other applicable period, an
amount equal to the federal income tax depreciation, amortization or other cost
recovery deduction allowable with respect to an asset for such year or other
period, except that if the Gross Asset Value of an asset differs from its
adjusted basis for federal income tax purposes at the beginning of such year or
period, Depreciation shall be in an amount that bears the same ratio to such
beginning Gross Asset Value as the federal income tax depreciation, amortization
or other cost recovery deduction for such year or other period bears to such
beginning adjusted tax basis; provided, however, that if the federal income tax
depreciation, amortization or other cost recovery deduction for such year or
period is zero, Depreciation shall be determined with reference to such
beginning Gross Asset Value using any reasonable method selected by the General
Partner.

 

“Distributed Right” has the meaning set forth in the definition of “Adjustment
Factor.”

 

“Economic Capital Account Balances” has the meaning set forth in
Section 6.3(c) hereof.

 

“Effective Date” means the date of closing of the initial public offering of
REIT Shares.

 

“Equity Incentive Plan” means any equity incentive plan hereafter adopted by the
Partnership or SFTY, including SFTY ‘s initial equity incentive plan adopted at
the time of the IPO.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exclusivity Agreement” means the Exclusivity and Expense Reimbursement
Agreement, dated         , 2017, between SFTY and iStar Inc., as the same maybe
amended from time to time.

 

“Family Member” means, as to a Person that is an individual, such Person’s
spouse, ancestors (whether by blood or by adoption or step-ancestors by
marriage), descendants (whether by blood or by adoption or step-descendants by
marriage), brothers and sisters, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, sister-in-law and descendants (whether by blood
or by adoption or step-descendants by marriage) of a brother or sister and any
limited liability company or inter vivos or testamentary trusts (whether
revocable or irrevocable) of which only such Person, his or her spouse,
ancestors (whether by blood or by adoption or step-ancestors by marriage),
descendants (whether by blood or by adoption or step-descendants by marriage),
brothers and sisters, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, sister-in-law and descendants (whether by blood or by adoption
or step-descendants by marriage) of a brother or sister are initial income
beneficiaries.

 

“Flow-Through Entity” has the meaning set forth in Section 3.4(a)(iv).

 

“Flow-Through Partner” has the meaning set forth in Section 3.4(a)(iv).

 

7

--------------------------------------------------------------------------------


 

“Forced Redemption” shall have the meaning set forth in Section 4.7(c).

 

“Forced Redemption Notice” shall have the meaning set forth in Section 4.7(c).

 

“Funding Debt” means the incurrence of any Debt for the purpose of providing
funds to the Partnership by or on behalf of SFTY or any wholly owned subsidiary
of SFTY.

 

“General Partner” means SIGOP Gen Par LLC, and its successors and assigns, as
the general partner of the Partnership.

 

“General Partner Interest” means the Partnership Interest held by the General
Partner, which Partnership Interest is an interest as a general partner under
the Act.  A General Partner Interest may be expressed as a number of Partnership
Units.

 

“Governmental Entity” means any federal, state, county, city, local or foreign
governmental, administrative or regulatory authority, commission, committee,
agency or body (including any court, tribunal or arbitral body).

 

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

 

(a)                                 The initial Gross Asset Value of any asset
contributed by a Partner to the Partnership shall be the gross fair market value
of such asset as determined by the General Partner in its sole discretion.

 

(b)                                 The Gross Asset Values of all Partnership
assets immediately prior to the occurrence of any event described in clause (i),
clause (ii), clause (iii) or clause (iv) hereof shall be adjusted to equal their
respective gross fair market values, as determined by the General Partner in its
sole discretion using such reasonable method of valuation as it may adopt, as of
the following times:

 

(i)                                     the acquisition of an additional
interest in the Partnership (other than in connection with the execution of this
Agreement but including, without limitation, acquisitions pursuant to
Section 4.2 hereof or contributions or deemed contributions by the General
Partner pursuant to Section 4.2 hereof) by a new or existing Partner in exchange
for more than a de minimis Capital Contribution, if the General Partner
reasonably determines that such adjustment is necessary or appropriate to
reflect the relative economic interests of the Partners in the Partnership;
provided, that the issuance of any LTIP Unit shall be deemed to require a
recalculation pursuant to this subsection;

 

(ii)                                  the distribution by the Partnership to a
Partner of more than a de minimis amount of Property as consideration for an
interest in the Partnership, if the General Partner reasonably determines that
such adjustment is necessary or appropriate to reflect the relative economic
interests of the Partners in the Partnership;

 

8

--------------------------------------------------------------------------------


 

(iii)                               the liquidation of the Partnership within
the meaning of Regulations Section 1.704-1(b)(2)(ii)(g); and

 

(iv)                              at such other times as the General Partner
shall reasonably determine necessary or advisable in order to comply with
Regulations Sections 1.704-1(b) and 1.704-2.

 

(c)                                  The Gross Asset Value of any Partnership
asset distributed to a Partner shall be the gross fair market value of such
asset on the date of distribution as determined by the distributee and the
General Partner provided, that, if the distributee is the General Partner or if
the distributee and the General Partner cannot agree on such a determination,
such gross fair market value shall be determined by an independent third party
experienced in the valuation of similar assets, selected by the General Partner
in good faith.

 

(d)                                 The Gross Asset Values of Partnership assets
shall be increased (or decreased) to reflect any adjustments to the adjusted
basis of such assets pursuant to Code Section 734(b) or Code Section 743(b), but
only to the extent that such adjustments are taken into account in determining
Capital Accounts pursuant to Regulations Section 1.704-1(b)(2)(iv)(m); provided,
however, that Gross Asset Values shall not be adjusted pursuant to this
subsection (d) to the extent that the General Partner reasonably determines that
an adjustment pursuant to subsection (b) above is necessary or appropriate in
connection with a transaction that would otherwise result in an adjustment
pursuant to this subsection (d).

 

(e)                                  If the Gross Asset Value of a Partnership
asset has been determined or adjusted pursuant to subsection (a),
subsection (b) or subsection (d) above, such Gross Asset Value shall thereafter
be adjusted by the Depreciation taken into account with respect to such asset
for purposes of computing Net Income and Net Losses.

 

“Holder” means either (a) a Partner or (b) an Assignee, owning a Partnership
Unit, that is treated as a partner of the Partnership for federal income tax
purposes.

 

“Incapacity” or “Incapacitated” means, (i) as to any Partner who is an
individual, death, total physical disability or entry by a court of competent
jurisdiction adjudicating such Partner incompetent to manage his or her person
or his or her estate; (ii) as to any Partner that is a corporation or limited
liability company, the filing of a certificate of dissolution, or its
equivalent, or the revocation of the corporation’s charter; (iii) as to any
Partner that is a partnership, the dissolution and commencement of winding up of
the partnership; (iv) as to any Partner that is an estate, the distribution by
the fiduciary of the estate’s entire interest in the Partnership; (v) as to any
trustee of a trust that is a Partner, the termination of the trust (but not the
substitution of a new trustee); or (vi) as to any Partner, the bankruptcy of
such Partner.  For purposes of this definition, bankruptcy of a Partner shall be
deemed to have occurred when (a) the Partner commences a voluntary proceeding
seeking liquidation, reorganization or other relief of or against such Partner
under any bankruptcy, insolvency or other similar law now or hereafter in
effect, (b) the Partner is adjudged as bankrupt or insolvent, or a final and
nonappealable order for relief under any bankruptcy, insolvency or similar law
now or hereafter

 

9

--------------------------------------------------------------------------------


 

in effect has been entered against the Partner, (c) the Partner executes and
delivers a general assignment for the benefit of the Partner’s creditors,
(d) the Partner files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against the Partner in any
proceeding of the nature described in clause (b) above, (e) the Partner seeks,
consents to or acquiesces in the appointment of a trustee, receiver or
liquidator for the Partner or for all or any substantial part of the Partner’s
properties, (f) any proceeding seeking liquidation, reorganization or other
relief under any bankruptcy, insolvency or other similar law now or hereafter in
effect has not been dismissed within 120 days after the commencement thereof,
(g) the appointment without the Partner’s consent or acquiescence of a trustee,
receiver or liquidator has not been vacated or stayed within ninety (90) days of
such appointment, or (h) an appointment referred to in clause (g) above is not
vacated within ninety (90) days after the expiration of any such stay.

 

“Indemnitee” means (i) any Person made a party to a proceeding by reason of its
status as (A) the General Partner or any successor thereto or (B) an officer or
director or controlling Person, as applicable, of the Partnership, the General
Partner or a Subsidiary thereof (including by reason of being named a Person who
is about to become a director) and (ii) such other Persons (including
(A) Affiliates of the General Partner or the Partnership or (B) a present or
former member, manager, shareholder, director, limited partner, general partner,
officer or controlling person of an entity that owned an interest in properties
or other assets that are going to be or were contributed to SFTY, the General
Partner, the Partnership or their subsidiaries (each such entity, a
“Contributing Entity”) in connection with the IPO) as the General Partner may
designate from time to time (whether before or after the event giving rise to
potential liability), in its sole and absolute discretion.

 

“Independent Directors” means the independent directors of the Board of
Directors of SFTY as determined by the rules and regulations then in effect of
the stock exchange on which SFTY’s common stock is then traded.

 

“IPO” means the initial public offering of the common stock of SFTY.

 

“IRS” means the Internal Revenue Service.

 

“Junior Share” means a share of capital stock of SFTY now or hereafter
authorized or reclassified that has dividend rights, or rights upon liquidation,
winding up and dissolution, that are junior in rank to the REIT Shares.

 

“Junior Unit” means a fractional share of the Partnership Interests that the
General Partner has authorized pursuant to Sections 4.1, 4.3 or 4.4 hereof that
has distribution rights, or rights upon liquidation, winding up and dissolution,
that are junior in rank to the OP Units.

 

“Limited Partner” means any Person named as a Limited Partner on Exhibit A
attached hereto, as such Exhibit A may be amended from time to time, or any
Substituted Limited Partner or Additional Limited Partner, in such Person’s
capacity as a Limited Partner in the Partnership.

 

“Limited Partner Interest” means a Partnership Interest of a Limited Partner in
the Partnership representing a fractional part of the Partnership Interests of
all Limited Partners and includes any and all benefits to which the holder of
such a Partnership Interest may be entitled as

 

10

--------------------------------------------------------------------------------


 

provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement.  A Limited Partner
Interest may be expressed as a number of OP Units, LTIP Units, Preferred Units,
Junior Units or other Partnership Units.

 

“Liquidating Event” has the meaning set forth in Section 13.1 hereof.

 

“Liquidating Gains” has the meaning set forth in Section 6.3(c) hereof.

 

“Liquidator” has the meaning set forth in Section 13.2(a) hereof.

 

“LTIP Award” means each or any, as the context requires, LTIP Award issued under
any Equity Incentive Plan.

 

“LTIP Unit” means a Partnership Unit which is designated as an LTIP Unit and
which has the rights, preferences and other privileges and restrictions,
qualifications, and limitations set forth in Section 4.6 hereof (except as may
be varied by the designations applicable to any particular class or series of
LTIP Units) and elsewhere in this Agreement (including any exhibit hereto
creating any new class or series of LTIP Units) or in the Equity Incentive Plan
or the award, vesting, or other agreement pursuant to which an LTIP Unit is
granted to the holder thereof.  The allocation of LTIP Units among the Partners
shall be set forth on Exhibit A attached hereto, as such Exhibit A may be
amended from time to time.

 

“LTIP Unitholder” means a Partner that holds LTIP Units.

 

“Majority in Interest of the Outside Limited Partners” means Limited Partners
(excluding for this purpose (i) any Limited Partnership Interests held by SFTY
or its Subsidiaries, (ii) any Person of which SFTY or its Subsidiaries directly
or indirectly owns or controls more than fifty percent (50%) of the voting
interests and (iii) any Person directly or indirectly owning or controlling more
than fifty percent (50%) of the outstanding interests of SFTY) holding in the
aggregate Percentage Interests that are greater than fifty percent (50%) of the
aggregate Percentage Interests of all such Limited Partners of all classes who
are not excluded for the purpose of granting Consent to the applicable action.

 

“Management Agreement” means the Management Agreement, dated        , 2017,
among SFTY, the Partnership and the Manager, as the same maybe amended from time
to time, providing for the Manager to manage the day to day operations of SFTY
and its Subsidiaries, including the Partnership.

 

“Manager” means SFTY Manager LLC, the external manager of SFTY, or any successor
external manager to SFTY selected by the Board of Directors.

 

“Market Price” has the meaning set forth in the definition of “Value.”

 

“National Securities Exchange” means an exchange registered with the SEC under
Section 6(a) of the Exchange Act or any other exchange (domestic or foreign, and
whether or not so registered) designated by the General Partner as a National
Securities Exchange.

 

11

--------------------------------------------------------------------------------


 

“Net Income” or “Net Loss” means, for each Partnership Year of the Partnership,
an amount equal to the Partnership’s taxable income or loss for such year,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:

 

(a)                                 Any income of the Partnership that is exempt
from federal income tax and not otherwise taken into account in computing Net
Income (or Net Loss) pursuant to this definition of “Net Income” or “Net Loss”
shall be added to (or subtracted from, as the case may be) such taxable income
(or loss);

 

(b)                                 Any expenditure of the Partnership described
in Code Section 705(a)(2)(B) or treated as a Code
Section 705(a)(2)(B) expenditure pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Net Income (or Net Loss) pursuant to this definition of “Net Income” or “Net
Loss,” shall be subtracted from (or added to, as the case may be) such taxable
income (or loss);

 

(c)                                  In the event the Gross Asset Value of any
Partnership asset is adjusted pursuant to subsection (b) or subsection (c) of
the definition of “Gross Asset Value,” the amount of such adjustment shall be
taken into account as gain or loss from the disposition of such asset for
purposes of computing Net Income or Net Loss;

 

(d)                                 Gain or loss resulting from any disposition
of property with respect to which gain or loss is recognized for federal income
tax purposes shall be computed by reference to the Gross Asset Value of the
property disposed of, notwithstanding that the adjusted tax basis of such
property differs from its Gross Asset Value;

 

(e)                                  In lieu of the depreciation, amortization
and other cost recovery deductions that would otherwise be taken into account in
computing such taxable income or loss, there shall be taken into account
Depreciation for such Partnership Year;

 

(f)                                   To the extent that an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Code Section 734(b) or
Code Section 743(b) is required pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account in determining Capital
Accounts as a result of a distribution other than in liquidation of a Partner’s
interest in the Partnership, the amount of such adjustment shall be treated as
an item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases the basis of the asset) from the disposition of the
asset and shall be taken into account for purposes of computing Net Income or
Net Loss; and

 

(g)                                  Notwithstanding any other provision of this
definition of “Net Income” or “Net Loss,” any item that is specially allocated
pursuant to Section 6.3 hereof shall not be taken into account in computing Net
Income or Net Loss.  The amounts of the items of Partnership income, gain, loss
or deduction available to be specially

 

12

--------------------------------------------------------------------------------


 

allocated pursuant to Section 6.3 hereof shall be determined by applying
rules analogous to those set forth in this definition of “Net Income” or “Net
Loss.”

 

“New Securities” means (i) any rights, options, warrants or convertible or
exchangeable securities having the right to subscribe for or purchase REIT
Shares, Preferred Shares or Junior Shares, except that “New Securities” shall
not mean any Preferred Shares, Junior Shares or grants under the Equity
Incentive Plans or (ii) any Debt issued by SFTY that provides any of the rights
described in clause (i).

 

“Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(b)(1), and the amount of Nonrecourse Deductions for a
Partnership Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(c).

 

“Nonrecourse Liability” has the meaning set forth in Regulations
Section 1.752-1(a)(2).

 

“Notice of Redemption” means the Notice of Redemption substantially in the form
of Exhibit B attached to this Agreement.

 

“OP Unit” means a fractional share of the Partnership Interests of all Partners
that is designated as a Partnership Unit and issued pursuant to Sections 4.1 and
4.2 hereof, but does not include any LTIP Unit, Preferred Unit, Junior Unit or
any other Partnership Unit specified in a Partnership Unit Designation as being
other than an OP Unit; provided, however, that the General Partner Interest and
the Limited Partner Interests shall have the differences in rights and
privileges as specified in this Agreement.

 

“OP Unit Economic Balance” has the meaning set forth in Section 6.3(c) hereof.

 

“Original Agreement” means the original Agreement of Limited Partnership, dated
as of October 17, 2016.

 

“Outside Interest” has the meaning set forth in Section 5.2 hereof.

 

“Ownership Limit” means the applicable restriction or restrictions on ownership
of shares of SFTY imposed under the Charter.

 

“Partner” means the General Partner or a Limited Partner, and “Partners” means
the General Partner and the Limited Partners.

 

“Partner Minimum Gain” means an amount, with respect to each Partner Nonrecourse
Debt, equal to the Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

 

“Partner Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4).

 

“Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i)(2), and the amount of Partner Nonrecourse Deductions with
respect to a

 

13

--------------------------------------------------------------------------------


 

Partner Nonrecourse Debt for a Partnership Year shall be determined in
accordance with the rules of Regulations Section 1.704-2(i)(2).

 

“Partnership” means the limited partnership formed under the Act and pursuant to
this Agreement, and any successor thereto.

 

“Partnership Interest” means an ownership interest in the Partnership held by
either a Limited Partner or the General Partner and includes any and all
benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement.  There may be one or
more classes or series of Partnership Interests.  A Partnership Interest may be
expressed as a number of OP Units, LTIP Units, Preferred Units, Junior Units or
other Partnership Units.

 

“Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as
any net increase or decrease in Partnership Minimum Gain, for a Partnership Year
shall be determined in accordance with the rules of Regulations
Section 1.704-2(d).

 

“Partnership Record Date” means the record date established by the General
Partner in its sole discretion (a) for determining the Partners entitled to
notice of or to vote at any meeting of Partners or to Consent to any matter or
(b) for the distribution of Available Cash pursuant to Section 5.1 hereof, which
record date shall generally be the same as the record date established by the
General Partner for a distribution to its stockholders of some or all of its
portion of such distribution.

 

“Partnership Unit” shall mean an OP Unit, an LTIP Unit, a Preferred Unit, a
Junior Unit or any other fractional share of the Partnership Interests that the
General Partner has authorized pursuant to Sections 4.1, 4.2, 4.3 or 4.4 hereof.

 

“Partnership Unit Designation” has the meaning set forth in Section 4.3 hereof.

 

“Partnership Unit Distribution” shall have the meaning set forth in
Section 4.6(a) hereof.

 

“Partnership Year” means the fiscal year of the Partnership and the
Partnership’s taxable year for federal income tax purposes, each of which shall
be the calendar year unless otherwise required under the Code.

 

“Percentage Interest” means, (i) as to any holder of OP Units (subject to
Section 4.6(a)), the quotient obtained by dividing the number of OP Units owned
by such Partner as shown on Exhibit A attached hereto, as such Exhibit A may be
amended from time to time, by the total number of OP Units then outstanding as
specified on Exhibit A attached hereto, as such Exhibit A may be amended from
time to time, and (ii) as to a Partner holding any class (other than OP Units)
or series of Partnership Interests, its interest in such class or series as
determined by dividing the Partnership Units of such class or series owned by
such Partner as shown on Exhibit A attached hereto, as such Exhibit A may be
amended from time to time, by the total number of Partnership Units of such
class then outstanding as specified on Exhibit A attached hereto, as

 

14

--------------------------------------------------------------------------------


 

such Exhibit A may be amended from time to time.  If the Partnership issues
additional classes or series of Partnership Interests other than as contemplated
herein, the interest in the Partnership among the classes or series of
Partnership Interests shall be determined as set forth in the amendment to the
Partnership Agreement setting forth the rights and privileges of such additional
classes or series of Partnership Interest, if any, as contemplated by
Section 4.3(a).

 

“Person” means an individual or a corporation, partnership (general or limited),
trust, estate, custodian, nominee, unincorporated organization, association,
limited liability company or any other individual or entity in its own or any
representative capacity.

 

“Preferred Share” means a share of capital stock of SFTY now or hereafter
authorized or reclassified that has dividend rights, or rights upon liquidation,
winding up and dissolution, that are superior or prior to the REIT Shares.

 

“Preferred Unit” means a fractional share of the Partnership Interests that the
General Partner has authorized pursuant to Sections 4.1, 4.3 or 4.4 hereof that
has distribution rights, or rights upon liquidation, winding up and dissolution,
that are superior or prior to the OP Units.

 

“Properties” means any assets and property of the Partnership such as, but not
limited to, interests in real property and personal property, including, without
limitation, fee interests, interests in ground leases, interests in leases other
than ground leases, interests in Debt instruments, interests in mortgages,
interests in securities, easements and rights of way, and interests in limited
liability companies, corporations, joint ventures, partnerships or other
entities as the Partnership may hold from time to time and “Property” shall mean
any one such asset or property.

 

“Publicly Traded” means listed or admitted to trading on the New York Stock
Exchange, the American Stock Exchange, the NASDAQ Stock Market or another
National Securities Exchange or any successor to the foregoing.

 

“Qualified Assets” means any of the following assets: (i) interests, rights,
options, warrants or convertible or exchangeable securities of the Partnership;
(ii) Debt issued by the Partnership or any Subsidiary thereof in connection with
the incurrence of Funding Debt; (iii) equity interests in Qualified REIT
Subsidiaries and limited liability companies (or other entities disregarded from
their sole owner for U.S. federal income tax purposes, including wholly owned
grantor trusts) whose assets consist solely of Qualified Assets; (iv) up to a
one percent (1%) equity interest in any partnership or limited liability company
at least ninety-nine percent (99%) of the equity of which is owned, directly or
indirectly, by the Partnership; (v) cash held for payment of administrative
expenses or pending distribution to security holders of the General Partner or
any wholly owned Subsidiary thereof or pending contribution to the Partnership;
and (vi) other tangible and intangible assets that, taken as a whole, are de
minimis in relation to the net assets of the Partnership and its Subsidiaries.

 

“Qualified REIT Subsidiary” means any Subsidiary of SFTY or the General Partner
that is a “qualified REIT subsidiary” within the meaning of Code Section 856(i).

 

“Qualified Transferee” means an “Accredited Investor” as defined in Rule 501
promulgated under the Securities Act.

 

15

--------------------------------------------------------------------------------


 

“Recourse Liabilities” means the amount of liabilities owed by the Partnership
(other than Nonrecourse Liabilities and liabilities to which Partner Nonrecourse
Deductions are attributable in accordance with Section 1.704-(2)(i) of the
Regulations).

 

“Redemption” has the meaning set forth in Section 8.6(a) hereof.

 

“Regulations” means the applicable income tax regulations under the Code,
whether such regulations are in proposed, temporary or final form, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).

 

“Regulatory Allocations” has the meaning set forth in
Section 6.3(a)(vii) hereof.

 

“REIT” means a real estate investment trust qualifying under Code Section 856.

 

“REIT Payment” has the meaning set forth in Section 15.11 hereof.

 

“REIT Requirements” has the meaning set forth in Section 5.1 hereof.

 

“REIT Share” means a share of SFTY’s common stock, par value $0.01 per share. 
Where relevant in this Agreement, “REIT Share” includes shares of SFTY’s common
stock, par value $0.01 per share, issued upon conversion of Preferred Shares or
Junior Shares.

 

“REIT Shares Amount” means a number of REIT Shares equal to the product of
(a) the number of Tendered Units and (b) the Adjustment Factor in effect on the
Specified Redemption Date with respect to such Tendered Units; provided,
however, that in the event that SFTY issues to all holders of REIT Shares as of
a certain record date rights, options, warrants or convertible or exchangeable
securities entitling SFTY’s stockholders to subscribe for or purchase REIT
Shares, or any other securities or property (collectively, the “Rights”), with
the record date for such Rights issuance falling within the period starting on
the date of the Notice of Redemption and ending on the day immediately preceding
the Specified Redemption Date, which Rights will not be distributed before the
relevant Specified Redemption Date, then the REIT Shares Amount shall also
include such Rights that a holder of that number of REIT Shares would be
entitled to receive, expressed, where relevant hereunder, in a number of REIT
Shares determined by the General Partner in good faith.

 

“Rights” has the meaning set forth in the definition of “REIT Shares Amount.”

 

“SEC” means the United States Securities and Exchange Commission or any similar
agency then having jurisdiction to enforce the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Services Agreement” means any brokerage, management, construction, development
or advisory agreement with a property and/or asset manager for the provision of
brokerage, property management, asset management, leasing, construction,
development and/or similar services with respect to the Properties and any
agreement for the provision of services of

 

16

--------------------------------------------------------------------------------


 

accountants, legal counsel, appraisers, insurers, brokers, transfer agents,
registrars, developers, financial advisors and other professional services.

 

“Specified Redemption Date” means the 10th Business Day following receipt by the
General Partner of a Notice of Redemption; provided, that, if the REIT Shares
are not Publicly Traded, the Specified Redemption Date means the thirtieth
(30th) Business Day following receipt by the General Partner of a Notice of
Redemption.

 

“SFTY Employee” means any employee of the Manager, SFTY, the Partnership, the
General Partner and any of their Subsidiaries.

 

“SFTY Loan” has the meaning set forth in Section 4.4(d) hereof.

 

“Subsidiary” means, with respect to any Person, any other Person (which is not
an individual) of which a majority of (i) the voting power of the voting equity
securities or (ii) the outstanding equity interests is owned, directly or
indirectly, by such Person.

 

“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 11.4 hereof.

 

“Successor Entity” has the meaning set forth in the definition of “Adjustment
Factor.”

 

“Target Balance” has the meaning set forth in Section 6.3(c) hereof.

 

“Tax Items” has the meaning set forth in Section 6.4(a) hereof.

 

“Tendered Units” has the meaning set forth in Section 8.6(a) hereof.

 

“Tendering Partner” has the meaning set forth in Section 8.6(a) hereof.

 

“Tendering Party” has the meaning set forth in Section 8.6(a) hereof.

 

“Terminating Capital Transaction” means any sale or other disposition of all or
substantially all of the assets of the Partnership or a related series of
transactions that, taken together, result in the sale or other disposition of
all or substantially all of the assets of the Partnership.

 

“Termination Transaction” has the meaning set forth in Section 11.2(b) hereof.

 

“Transaction” shall have the meaning set forth in Section 4.7(f).

 

“Transfer,” when used with respect to a Partnership Unit, or all or any portion
of a Partnership Interest, means any sale, assignment, bequest, conveyance,
devise, gift (outright or in trust), pledge, encumbrance, hypothecation,
mortgage, exchange, transfer or other disposition or act of alienation, whether
voluntary or involuntary or by operation of law; provided, however, that when
the term is used in Article XI hereof, “Transfer” does not include (a) any
Redemption of Partnership Units by the Partnership or the General Partner, or
acquisition of Tendered Units by the General Partner, pursuant to Section 8.6
hereof or (b) any redemption of Partnership Units

 

17

--------------------------------------------------------------------------------


 

pursuant to any Partnership Unit Designation.  The terms “Transferred” and
“Transferring” have correlative meanings.

 

“Unvested LTIP Units” has the meaning set forth in Section 4.6(c)(i) hereof.

 

“U.S. GAAP” means U.S. generally accepted accounting principles consistently
applied.

 

“Value” means, on any date of determination with respect to a REIT Share, the
Market Price of a REIT Share on such date of determination except that, as
provided in Section 4.5(b) hereof, the Market Price for the trading day
immediately preceding the date of exercise of a stock option under any Equity
Incentive Plan shall be substituted for such price for purposes of Section 4.5
hereof; provided, however, that for purposes of Section 8.6, the “date of
determination” shall be the date of receipt by the General Partner of a Notice
of Redemption or, if such date is not a Business Day, the immediately preceding
Business Day.  The term “Market Price” on any date shall mean, with respect to
any class or series of outstanding REIT Shares, the Closing Price for such REIT
Shares on such date.  The “Closing Price” on any date shall mean:  (i) if the
REIT Shares are listed or admitted to trading on any National Securities
Exchange, the closing price, regular way, on such day as reported by such
National Securities Exchange, or if no such sale takes place on such day, the
average of the closing bid and asked prices on such day; (ii) if the REIT Shares
are not listed or admitted to trading on any National Securities Exchange, the
last reported sale price on such day or, if no sale takes place on such day, the
average of the closing bid and asked prices on such day, as reported by a
reliable quotation source designated by the General Partner; (iii) if the REIT
Shares are not listed or admitted to trading on any National Securities Exchange
and no such last reported sale price or closing bid and asked prices are
available, the average of the reported high bid and low asked prices on such
day, as reported by a reliable quotation source designated by the General
Partner, or if there shall be no bid and asked prices on such day, the average
of the high bid and low asked prices, as so reported, on the most recent day
(not more than ten (10) days prior to the date in question) for which prices
have been so reported; or (iv) if none of the conditions set forth in clauses
(i), (ii), or (iii) is met then, unless the holder of the REIT Shares or Common
Units and the General Partner otherwise agree, with respect to a REIT Share per
Common Unit offered for redemption, the amount that a Holder of one Common Unit
would receive if each of the assets of the Partnership were sold for its fair
market value on the Specified Redemption Date, the Partnership were to pay all
of its outstanding liabilities, and the remaining proceeds were to be
distributed to the Partners in accordance with the terms of this Agreement.

 

In the event that the REIT Shares Amount includes Rights that a holder of REIT
Shares would be entitled to receive, then the Value of such Rights shall be
determined by the General Partner acting in good faith on the basis of such
quotations and other information as it considers, in its reasonable judgment,
appropriate.

 

“Vested LTIP Units” has the meaning set forth in Section 4.6(c)(i) hereof.

 

“Vesting Agreement” means each or any, as the context implies, Equity Incentive
Plan entered into by an LTIP Unitholder upon acceptance of an award of LTIP
Units under an Equity Incentive Plan.

 

18

--------------------------------------------------------------------------------


 

ARTICLE II

 

ORGANIZATIONAL MATTERS

 

Section 2.1.           Organization.  The Partnership is a limited partnership
organized pursuant to the provisions of the Act and upon the terms and subject
to the conditions set forth in this Agreement.  Except as expressly provided
herein to the contrary, the rights and obligations of the Partners and the
administration and termination of the Partnership shall be governed by the Act. 
The Partnership Interest of each Partner shall be personal property for all
purposes.

 

Section 2.2.           Name.  The name of the Partnership is “Safety Income and
Growth Operating Partnership LP”.  The Partnership’s business may be conducted
under any other name or names deemed advisable by the General Partner, including
the name of the General Partner or any Affiliate thereof.  The words “Limited
Partnership,” “LP,” “L.P.,” “Ltd.” or similar words or letters shall be included
in the Partnership’s name where necessary for the purposes of complying with the
laws of any jurisdiction that so requires.  The General Partner in its sole and
absolute discretion may change the name of the Partnership at any time and from
time to time and shall notify the Partners of such change in the next regular
communication to the Partners.

 

Section 2.3.           Registered Office and Agent; Principal Office.  The
address of the registered office of the Partnership in the State of Delaware is
located at 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808, and the
registered agent for service of process on the Partnership in the State of
Delaware at such registered office is Corporation Service Company.  The
principal office of the Partnership is located at 1114 Avenue of the Americas,
39th Floor, New York, New York 10036 or such other place as the General Partner
may from time to time designate by notice to the Limited Partners.  The
Partnership may maintain offices at such other place or places within or outside
the State of Delaware as the General Partner deems advisable.

 

Section 2.4.           Power of Attorney.

 

(a)           By executing this Agreement, each Limited Partner and each
Assignee irrevocably constitutes and appoints the General Partner, any
Liquidator, and authorized officers and attorneys-in-fact of each, and each of
those acting singly, in each case with full power of substitution, as its true
and lawful agent and attorney-in-fact, with full power and authority in its
name, place and stead to:

 

(i)            execute, swear to, seal, acknowledge, deliver, file and record in
the appropriate public offices (a) all certificates, documents and other
instruments (including, without limitation, this Agreement and the Certificate
of Limited Partnership and all amendments, supplements or restatements thereof)
that the General Partner or the Liquidator deems appropriate or necessary to
form, qualify or continue the existence or qualification of the Partnership as a
limited partnership (or a partnership in which the limited partners have limited
liability to the extent provided by applicable law) in the State of Delaware and
in all other jurisdictions in which the Partnership may conduct business or own
property; (b) all instruments that the General Partner or the Liquidator deems
appropriate or necessary to reflect any amendment, change, modification or
restatement of this Agreement in accordance with its terms; (c) all conveyances
and other instruments or documents that the General Partner or the

 

19

--------------------------------------------------------------------------------


 

Liquidator deems appropriate or necessary to reflect the dissolution and
liquidation of the Partnership pursuant to the terms of this Agreement,
including, without limitation, a certificate of cancellation; (d) all
conveyances and other instruments or documents that the General Partner or the
Liquidator deems appropriate or necessary to reflect the distribution or
exchange of assets of the Partnership pursuant to the terms of this Agreement;
(e) all instruments relating to the admission, withdrawal, removal or
substitution of any Partner pursuant to, or other events described in,
Article XI, Article XII or Article XIII hereof or the Capital Contribution of
any Partner; and (f) all certificates, documents and other instruments relating
to the determination of the rights, preferences and privileges relating to
Partnership Interests; and

 

(ii)           execute, swear to, acknowledge and file all ballots, consents,
approvals, waivers, certificates and other instruments appropriate or necessary,
in the sole and absolute discretion of the General Partner or the Liquidator, to
make, evidence, give, confirm or ratify any vote, consent, approval, agreement
or other action that is made or given by the Partners hereunder or is consistent
with the terms of this Agreement or appropriate or necessary, in the sole and
absolute discretion of the General Partner or the Liquidator, to effectuate the
terms or intent of this Agreement.

 

Nothing contained herein shall be construed as authorizing the General Partner
or the Liquidator to amend this Agreement except in accordance with Article XIV
hereof or as may be otherwise expressly provided for in this Agreement.

 

(b)           The foregoing power of attorney is hereby declared to be
irrevocable and a special power coupled with an interest, in recognition of the
fact that each of the Limited Partners and Assignees will be relying upon the
power of the General Partner or the Liquidator to act as contemplated by this
Agreement in any filing or other action by it on behalf of the Partnership, and
it shall survive and not be affected by the subsequent Incapacity of any Limited
Partner or Assignee and the Transfer of all or any portion of such Limited
Partner’s or Assignee’s Partnership Units or Partnership Interest and shall
extend to such Limited Partner’s or Assignee’s heirs, successors, assigns and
personal representatives.  Each such Limited Partner or Assignee hereby agrees
to be bound by any representation made by the General Partner or the Liquidator,
acting in good faith pursuant to such power of attorney; and each such Limited
Partner or Assignee hereby waives any and all defenses that may be available to
contest, negate or disaffirm the action of the General Partner or the
Liquidator, taken in good faith under such power of attorney.  Each Limited
Partner or Assignee shall execute and deliver to the General Partner or the
Liquidator, within fifteen (15) days after receipt of the General Partner’s or
the Liquidator’s request therefor, such further designation, powers of attorney
and other instruments as the General Partner or the Liquidator, as the case may
be, deems necessary to effectuate this Agreement and the purposes of the
Partnership.  Notwithstanding anything else set forth in this Section 2.4(b), no
Limited Partner shall incur any personal liability for any action of the General
Partner or the Liquidator taken under such power of attorney.

 

Section 2.5.           Term.  Pursuant to Sections 17-201(b) and 17-801 of the
Act, the term of the Partnership commenced on October 17, 2017 and shall
continue perpetually, unless it is dissolved pursuant to the provisions of
Article Xhereof or as otherwise provided by law.

 

20

--------------------------------------------------------------------------------


 

Section 2.6.                                 Partnership Interests as
Securities.  All Partnership Interests shall be securities within the meaning
of, and governed by, (i) Article 8 of the Delaware Uniform Commercial Code and
(ii) Article 8 of the Uniform Commercial Code of any other applicable
jurisdiction.

 

ARTICLE III

 

PURPOSE

 

Section 3.1.                                 Purpose and Business.  The purpose
and nature of the Partnership is to conduct any business, enterprise or activity
permitted by or under the Act; provided, however, such business and arrangements
and interests may be limited to and conducted in such a manner as to permit
SFTY, at all times to be classified as a REIT unless SFTY, in its sole
discretion has chosen to cease to qualify as a REIT or has chosen not to attempt
to qualify as a REIT for any reason.  Without limiting SFTY’s right in its sole
discretion to cease qualifying as a REIT, the Partners acknowledge that the
qualification of SFTY as a REIT inures to the benefit of all Partners and not
solely to the General Partner or its Affiliates.  In connection with the
foregoing, the Partnership shall have full power and authority to enter into,
perform and carry out contracts of any kind, to borrow and lend money and to
issue and guarantee evidence of indebtedness, whether or not secured by
mortgage, deed of trust, pledge or other lien and, directly or indirectly, to
acquire and originate additional Properties necessary, useful or desirable in
connection with its business.

 

Section 3.2.                                 Powers.

 

(a)                                 The Partnership shall be empowered to do any
and all acts and things necessary, appropriate, proper, advisable, incidental to
or convenient for the furtherance and accomplishment of the purposes and
business described herein and for the protection and benefit of the Partnership.

 

(b)                                 The Partnership may contribute from time to
time Partnership capital to one or more newly formed entities solely in exchange
for equity interests therein (or in a wholly owned subsidiary entity thereof).

 

(c)                                  Notwithstanding any other provision in this
Agreement, the General Partner may cause the Partnership not to take, or to
refrain from taking, any action that, in the judgment of the General Partner, in
its sole and absolute discretion, (i) could adversely affect the ability of SFTY
to continue to qualify as a REIT, (ii) could subject SFTY to any additional
taxes under Code Section 857 or Code Section 4981 or any other related or
successor provision of the Code or (iii) could violate any law or regulation of
any governmental body or agency having jurisdiction over the General Partner,
SFTY, their respective securities or the Partnership.

 

Section 3.3.                                 Partnership Only for Partnership
Purposes Specified.  This Agreement shall not be deemed to create a company,
venture or partnership between or among the Partners with respect to any
activities whatsoever other than the activities within the purposes of the
Partnership as specified in Section 3.1 hereof.  Except as otherwise provided in
this Agreement, no Partner shall have any authority to act for, bind, commit or
assume any obligation or

 

21

--------------------------------------------------------------------------------


 

responsibility on behalf of the Partnership, its properties or any other
Partner.  No Partner, in its capacity as a Partner under this Agreement, shall
be responsible or liable for any indebtedness or obligation of another Partner,
and the Partnership shall not be responsible or liable for any indebtedness or
obligation of any Partner, incurred either before or after the execution and
delivery of this Agreement by such Partner, except as to those responsibilities,
liabilities, indebtedness or obligations incurred pursuant to and as limited by
the terms of this Agreement and the Act.

 

Section 3.4.                                 Representations and Warranties by
the Parties.

 

(a)                                 Each Partner (including, without limitation,
each Additional Limited Partner or Substituted Limited Partner as a condition to
becoming an Additional Limited Partner or a Substituted Limited Partner,
respectively) represents and warrants to, and covenants with, each other Partner
that (i) the consummation of the transactions contemplated by this Agreement to
be performed by such Partner will not result in a breach or violation of, or a
default under, any material agreement by which such Partner or any of such
Partner’s property is bound, or any statute, regulation, order or other law to
which such Partner is subject, (ii) subject to the last sentence of this
Section 3.4(a), such Partner is neither a “foreign person” within the meaning of
Code Section 1445(f) nor a “foreign partner” within the meaning of Code
Section 1446(e), (iii) such Partner has the legal capacity to enter into this
Agreement and perform such Partner’s obligations hereunder, (iv) without the
consent of the General Partner, such Partner shall not take any action that
would cause the Partnership at any time to have more than 100 Partners,
including as Partners those Persons (each such Person, a “Flow-Through Partner”)
indirectly owning an interest in the Partnership through an entity treated as a
partnership, disregarded entity, S corporation or grantor trust for U.S. federal
income tax purposes (each such entity, a “Flow-Through Entity”), but only if
substantially all of the value of such Person’s interest in the Flow-Through
Entity is attributable to the Flow-Through Entity’s interest (direct or
indirect) in the Partnership, and (v) this Agreement is binding upon, and
enforceable against, such Partner in accordance with its terms.  Notwithstanding
anything contained herein to the contrary, in the event that the representation
contained in the foregoing clause (ii) would be inaccurate if given by a
Partner, such Partner (w) shall not be required to make and shall not be deemed
to have made such representation, if it delivers to the General Partner in
connection with or prior to its execution of this Agreement written notice that
it may not truthfully make such representation, (x) hereby agrees that it is
subject to, and hereby authorizes the General Partner to withhold, all
withholdings to which such a “foreign person” or “foreign partner,” as
applicable, is subject under the Code and (y) hereby agrees to cooperate fully
with the General Partner with respect to such withholdings, including by
effecting the timely completion and delivery to the General Partner of all
governmental forms required in connection therewith.

 

(b)                                 Each Partner acquiring OP Units (including,
without limitation, each Additional Limited Partner or Substituted Limited
Partner as a condition to becoming an Additional Limited Partner or a
Substituted Limited Partner) represents, warrants and agrees that it has
acquired and continues to hold its interest in the Partnership for its own
account for investment purposes only and not for the purpose of, or with a view
toward, the resale or distribution of all or any part thereof in violation of
applicable laws, and not with a view toward selling or otherwise distributing
such interest or any part thereof at any particular time or under any
predetermined circumstances in violation of applicable laws.  Each Partner
acquiring OP

 

22

--------------------------------------------------------------------------------


 

Units further represents and warrants that it is a sophisticated investor, able
and accustomed to handling sophisticated financial and tax matters for itself,
particularly real estate investments, and that it has a sufficiently high net
worth that it does not anticipate a need for the funds that it has invested in
the Partnership in what it understands to be a highly speculative and illiquid
investment.

 

(c)                                  The representations and warranties
contained in Sections 3.4(a) and 3.4(b) hereof shall survive the execution and
delivery of this Agreement by each Partner (and, in the case of an Additional
Limited Partner or a Substituted Limited Partner, the admission of such
Additional Limited Partner or Substituted Limited Partner as a Limited Partner
in the Partnership) and the dissolution, liquidation and termination of the
Partnership.

 

(d)                                 Each Partner (including, without limitation,
each Additional Limited Partner or Substituted Limited Partner as a condition to
becoming an Additional Limited Partner or a Substituted Limited Partner) hereby
acknowledges that no representations as to potential profit, cash flows, funds
from operations or yield, if any, in respect of the Partnership, the General
Partner or SFTY have been made by the General Partner, any Partner or any
employee or representative or Affiliate of the General Partner or any Partner,
and that projections and any other information, including, without limitation,
financial and descriptive information and documentation, that may have been in
any manner submitted to such Partner shall not constitute any representation or
warranty of any kind or nature, express or implied.

 

(e)                                  Notwithstanding the foregoing, the General
Partner may, in its sole and absolute discretion, permit the modification of any
of the representations and warranties contained in Sections 3.4(a) and
3.4(b) above as applicable to any Partner (including, without limitation any
Additional Limited Partner or Substituted Limited Partner or any transferee of
either), provided, that such representations and warranties, as modified, shall
be set forth in either (i) a Partnership Unit Designation applicable to the
Partnership Units held by such Partner or (ii) a separate writing addressed to
the Partnership and the General Partner

 

ARTICLE IV

 

CAPITAL CONTRIBUTIONS

 

Section 4.1.                                 Capital Contributions of the
Partners.

 

(a)                                 Capital Contributions.  Each Partner has
made a Capital Contribution to the Partnership and owns Partnership Units in the
amount and designation set forth for such Partner on Exhibit A attached hereto,
as such Exhibit A may be amended from time to time by the General Partner to the
extent necessary to reflect accurately sales, exchanges, conversions or other
Transfers, redemptions, Capital Contributions, the issuance of additional
Partnership Units, or similar events having an effect on a Partner’s ownership
of Partnership Units.  Except as provided by law or in Section 4.4, 10.4 or
Section 13.2(c) hereof, the Partners shall have no obligation or right to make
any additional Capital Contributions or loans to the Partnership.

 

(b)                                 General Partnership Interest.  A number of
OP Units held by the General Partner equal to one percent (1%) of all
outstanding OP Units shall be deemed to be the

 

23

--------------------------------------------------------------------------------


 

General Partner Interest of the General Partner.  All other Partnership Units,
if any, held by the General Partner shall be deemed to be Limited Partner
Interests and shall be held by the General Partner in its capacity as a Limited
Partner in the Partnership.

 

Section 4.2.                                 Classes and Series of Partnership
Units.  From and after the Effective Date, until such time as additional classes
or series of Partnership Units are created pursuant to Section 4.3(a) below, the
Partnership shall have two classes of Partnership Units, entitled “OP Units” and
“LTIP Units.” The OP Units shall consist of one series of Partnership Units,
entitled “Operating Partnership Units”. Subject to Section 4.6, OP Units, LTIP
Units, or Partnership Units of any additional class or series, at the election
of the General Partner, in its sole and absolute discretion, may be issued to
newly admitted Partners in exchange for any Capital Contributions by such
Partners and/or the provision of services by such Partners.  Any Partnership
Unit that is not specifically designated by the General Partner as being of a
particular class or series shall be deemed to be an OP Unit.

 

Section 4.3.                                 Issuances of Additional Partnership
Interests.

 

(a)                                 General.  Notwithstanding
Section 7.3(b) hereof, the General Partner is hereby authorized to cause the
Partnership to issue additional Partnership Interests, in the form of
Partnership Units, for any Partnership purpose, at any time or from time to
time, to the Partners (including the General Partner) or to other Persons, and
to admit such Persons as Additional Limited Partners, for such consideration and
on such terms and conditions as shall be established by the General Partner in
its sole and absolute discretion, all without the approval of any Limited
Partners.  Without limiting the foregoing, the General Partner is expressly
authorized to cause the Partnership to issue Partnership Units (i) upon the
conversion, redemption or exchange of any Debt, Partnership Units or other
securities issued by the Partnership, (ii) for less than fair market value, so
long as the General Partner concludes in good faith that such issuance is in the
best interests of the General Partner and the Partnership and (iii) in
connection with any merger of any other Person into the Partnership or any
Subsidiary of the Partnership if the applicable merger agreement provides that
Persons are to receive Partnership Units in exchange for their interests in the
Person merging into the Partnership or any Subsidiary of the Partnership.  Any
Partnership Unit that is not specifically designated by the General Partner as
being of a particular class or series shall be deemed to be an OP Unit.  Subject
to Delaware law, any additional Partnership Interests may be issued in one or
more classes, or one or more series of any of such classes, with such
designations, preferences and relative, participating, optional or other special
rights, powers and duties as shall be determined by the General Partner, in its
sole and absolute discretion without the approval of any Limited Partner, and
set forth in a written document thereafter attached to and made an exhibit to
this Agreement which exhibit shall be an amendment to this Agreement and shall
be incorporated herein by this reference (each, a “Partnership Unit
Designation”).  Without limiting the generality of the foregoing, the General
Partner shall have authority to specify (a) the allocations of items of
Partnership income, gain, loss, deduction and credit to each such class or
series of Partnership Interests; (b) the right of each such class or series of
Partnership Interests to share (on a pari passu, junior or preferred basis) in
Partnership distributions; (c) the rights of each such class or series of
Partnership Interests upon dissolution and liquidation of the Partnership;
(d) the voting rights, if any, of each such class or series of Partnership
Interests; and (e) the conversion, redemption or exchange rights applicable to
each such class or series of Partnership Interests.  Upon the issuance of any

 

24

--------------------------------------------------------------------------------


 

additional Partnership Interest, the General Partner shall amend Exhibit A
attached hereto as appropriate to reflect such issuance.

 

(b)                                 Issuances to the General Partner.  No
additional Partnership Units shall be issued to the General Partner or SFTY
unless (i) the additional Partnership Units are issued to all Partners in
proportion to their respective Percentage Interests with respect to the class of
Partnership Units so issued, (ii) (a) the additional Partnership Units are
(x) OP Units issued in connection with an issuance of REIT Shares or
(y) Partnership Units (other than OP Units) issued in connection with an
issuance of Preferred Shares, Junior Shares, New Securities or other interests
in SFTY (other than REIT Shares), which Preferred Shares, Junior Shares, New
Securities or other interests have designations, preferences and other rights,
terms and provisions that are substantially the same as the designations,
preferences and other rights, terms and provisions of the additional Partnership
Units issued to the General Partner or SFTY and (b) each of the General Partner
and SFTY directly or indirectly contributes or otherwise causes to be
transferred to the Partnership the cash proceeds or other consideration, if any,
received in connection with the issuance of such REIT Shares, Preferred Shares,
Junior Shares, New Securities or other interests in SFTY or (iii) the additional
Partnership Units are issued upon the conversion, redemption or exchange of
Debt, Partnership Units or other securities issued by the Partnership.  In the
event that the Partnership issues additional Partnership Units pursuant to this
Section 4.3(b), the General Partner shall make such revisions to this Agreement
(including but not limited to the revisions described in Sections 6.2(b) and
8.6) as it determines are necessary to reflect the issuance of such additional
Partnership Interests, without the approval of any Limited Partner.

 

(c)                                  No Preemptive Rights.  No Person,
including, without limitation, any Partner or Assignee, shall have any
preemptive, preferential, participation or similar right or rights to subscribe
for or acquire any Partnership Interest.

 

Section 4.4.                                 Additional Funds and Capital
Contributions.

 

(a)                                 General.  The General Partner may, at any
time and from time to time, determine that the Partnership requires additional
funds (“Additional Funds”) for the acquisition or origination of additional
Properties, for the redemption of Partnership Units or for such other purposes
as the General Partner may determine in its sole and absolute discretion. 
Additional Funds may be obtained by the Partnership, at the election of the
General Partner, in any manner provided in, and in accordance with, the terms of
this Section 4.4 without the approval of any Limited Partners.

 

(b)                                 Additional Capital Contributions.  The
General Partner, on behalf of the Partnership, may obtain any Additional Funds
by accepting Capital Contributions from any Partners or other Persons.  In
connection with any such Capital Contribution (of cash or property), the General
Partner is hereby authorized to cause the Partnership from time to time to issue
additional Partnership Units (as set forth in Section 4.3 above) in
consideration therefor and the Percentage Interests of the General Partner and
the Limited Partners shall be adjusted to reflect the issuance of such
additional Partnership Units.

 

25

--------------------------------------------------------------------------------


 

(c)                                  Loans by Third Parties.  The General
Partner, on behalf of the Partnership, may obtain any Additional Funds by
causing the Partnership to incur Debt to any Person upon such terms as the
General Partner determines appropriate, including making such Debt convertible,
redeemable or exchangeable for Partnership Units or REIT Shares; provided,
however, that the Partnership shall not incur any such Debt if any Partner would
be personally liable for the repayment of such Debt (unless such Partner
otherwise agrees).

 

(d)                                 General Partner Loans.  The General Partner,
on behalf of the Partnership, may obtain any Additional Funds by causing the
Partnership to incur Debt to SFTY or an Affiliate of SFTY (a “SFTY Loan”), if
(i) such Debt is, to the extent permitted by law, on substantially the same
terms and conditions (including interest rate, repayment schedule, and
conversion, redemption, repurchase and exchange rights) as Funding Debt incurred
by SFTY or such Affiliate, the net proceeds of which are loaned to the
Partnership to provide such Additional Funds or (ii) such Debt is on terms and
conditions no less favorable to the Partnership than would be available to the
Partnership from any third party; provided, however, that the Partnership shall
not incur any such Debt if (a) a breach, violation or default of such Debt would
be deemed to occur by virtue of the Transfer by any Limited Partner of any
Partnership Interest or (b) such Debt is recourse to any Partner (unless the
Partner otherwise agrees).

 

(e)                                  Issuance of Securities by SFTY.  SFTY shall
not issue any additional REIT Shares, Preferred Shares, Junior Shares or New
Securities unless SFTY contributes directly or indirectly the cash proceeds or
other consideration, if any, received from the issuance of such additional REIT
Shares, Preferred Shares, Junior Shares or New Securities, as the case may be,
and from the exercise of the rights contained in any such additional New
Securities, to the Partnership in exchange for (x) in the case of an issuance of
REIT Shares, Partnership Units or (y) in the case of an issuance of Preferred
Shares, Junior Shares or New Securities, Partnership Units with designations,
preferences and other rights, terms and provisions that are substantially the
same as the designations, preferences and other rights, terms and provisions of
such Preferred Shares, Junior Shares or New Securities; provided, however, that
notwithstanding the foregoing, SFTY may issue REIT Shares, Preferred Shares,
Junior Shares or New Securities (a) pursuant to Section 4.5 or 8.6(b) hereof,
(b) pursuant to a dividend or distribution (including any stock split) wholly or
partly of REIT Shares, Preferred Shares, Junior Shares or New Securities to all
of the holders of REIT Shares, Preferred Shares, Junior Shares or New
Securities, as the case may be, (c) upon a conversion, redemption or exchange of
Preferred Shares, (d) upon a conversion of Junior Shares into REIT Shares,
(e) upon a conversion, redemption, exchange or exercise of New Securities or,
(f) pursuant to share grants or awards made pursuant to any equity Incentive
Plan.  In the event of any issuance of additional REIT Shares, Preferred Shares,
Junior Shares or New Securities by SFTY, and the direct or indirect contribution
to the Partnership, by SFTY, of the cash proceeds or other consideration
received from such issuance, if any, the Partnership shall pay any expenses
associated with such issuance, including any underwriting discounts or
commissions (it being understood that if the proceeds actually received by SFTY
are less than the gross proceeds of such issuance as a result of any
underwriter’s discount or other expenses paid or incurred in connection with
such issuance, then SFTY shall be deemed to have made a Capital Contribution to
the Partnership in the amount of the gross proceeds of such issuance and the
Partnership shall be deemed simultaneously to have reimbursed SFTY pursuant to
Section 7.4(b) for the amount of such underwriter’s discount or other expenses,
which discount and

 

26

--------------------------------------------------------------------------------


 

expense shall be treated as an expense for the benefit of the Partnership for
purposes of such Section).

 

(f)                                   Redemption of Securities of SFTY.  Except
as otherwise provided in Section 8.6(b), if, at any time, any REIT Shares,
Preferred Shares, Junior Shares or New Securities are redeemed or otherwise
repurchased (whether by exercise of a put or call, automatically or by means of
another arrangement) by SFTY for cash, the Partnership shall, immediately prior
to such redemption or repurchase, redeem or repurchase an equal number of
Partnership Units held by SFTY, in the case of REIT Shares, or, in the case of
Preferred Shares, Junior Shares or New Securities, an equal number of
Partnership Units held by SFTY with designations, preferences and other rights,
terms and provisions that are substantially the same as the designations,
preferences and other rights, terms and provisions of such Preferred Shares,
Junior Shares or New Securities upon the same terms and for the same price per
Partnership Unit as such REIT Shares, Preferred Shares, Junior Shares or New
Securities are redeemed.  If, at any time, any REIT Shares are redeemed or
otherwise repurchased by SFTY, the Partnership shall, immediately prior to such
redemption or repurchase, redeem or repurchase a number of Partnership Units
held by SFTY equal to the quotient of (i) the REIT Shares so redeemed or
repurchased, divided by (ii) the Adjustment Factor then in effect, such
redemption or repurchase to be upon the same terms and for the same price per
Partnership Unit (after giving effect to application of the Adjustment Factor)
as such REIT Shares are redeemed or repurchased.

 

Section 4.5.                                 Equity Incentive Plan.

 

(a)                                 Options Granted to General Partner Employees
and Independent Directors.  If at any time or from time to time, in connection
with an Equity Incentive Plan, a stock option granted for REIT Shares to a
General Partner Employee or Independent Director is duly exercised:

 

(i)                                     SFTY shall, as soon as practicable after
such exercise, make or cause to be made directly or indirectly a Capital
Contribution to the Partnership in an amount equal to the exercise price paid to
SFTY by such exercising party in connection with the exercise of such stock
option.

 

(ii)                                  Notwithstanding the amount of the Capital
Contribution actually made pursuant to Section 4.5(a)(i) hereof, SFTY shall be
deemed to have contributed directly or indirectly to the Partnership, as a
Capital Contribution, in consideration of an additional Limited Partner Interest
(expressed in and as additional Partnership Units), an amount equal to the Value
of a REIT Share as of the date of exercise multiplied by the number of REIT
Shares then being issued in connection with the exercise of such stock option.

 

(iii)                               An equitable Percentage Interest adjustment
shall be made in which SFTY shall be treated as having made a cash contribution
equal to the amount described in Section 4.5(a)(ii) hereof.

 

(b)                                 Special Valuation Rule.  For purposes of
this Section 4.5, in determining the Value of a REIT Share, only the trading
date immediately preceding the exercise of the relevant stock option under the
Equity Incentive Plan shall be considered.

 

27

--------------------------------------------------------------------------------


 

(c)                                  Future Equity Incentive Plans.  Nothing in
this Agreement shall be construed or applied to preclude or restrain SFTY from
adopting, modifying or terminating any Equity Incentive Plan, for the benefit of
employees, directors or other business associates of SFTY, the Manager, the
General Partner, the Partnership or any of their Affiliates.  The Limited
Partners acknowledge and agree that, in the event that any such plan is adopted,
modified or terminated by SFTY, amendments to this Section 4.5 may become
necessary or advisable and that any approval or consent of the Limited Partners
required pursuant to the terms of this Agreement in order to effect any such
amendments requested by the General Partner shall not be unreasonably withheld
or delayed.

 

Section 4.6.                                 LTIP Units.

 

(a)                                 Issuance of LTIP Units.  The General Partner
may from time to time issue LTIP Units, in one or more classes or series
established in accordance with Section 4.3, to Persons who provide services to
the Partnership, for such consideration as the General Partner may determine to
be appropriate, and admit such Persons as Limited Partners.  Any provision
herein relating to LTIP Units or LTIP Unitholders may be varied by the
provisions applicable to an individual class or series of LTIP Units.  Except to
the extent a Capital Contribution is made with respect to an LTIP Unit, each
LTIP Unit is intended to qualify as a profits interest in the Partnership within
the meaning of the Code, the Regulations, and any published guidance by the IRS
with respect thereto.  Subject to the following provisions of this Section 4.6
and the special provisions of Section 4.7 and 6.3(c), LTIP Units shall be
treated as OP Units, with all of the rights, privileges and obligations
attendant thereto.  For purposes of computing the Partners’ Percentage
Interests, holders of LTIP Units shall be treated as holders of OP Units and
LTIP Units shall be treated as OP Units.  In particular, the Partnership shall
maintain at all times a one-to-one correspondence between LTIP Units and OP
Units for conversion, distribution and other purposes, including without
limitation complying with the following procedures:

 

(i)                                     If an Adjustment Event (as defined
below) occurs, then the General Partner shall make a corresponding adjustment to
the LTIP Units to maintain the same correspondence between OP Units and LTIP
Units as existed prior to such Adjustment Event.  The following shall be
Adjustment Events: (A) the Partnership makes a distribution on all outstanding
OP Units in Partnership Units, (B) the Partnership subdivides the outstanding OP
Units into a greater number of units or combines the outstanding OP Units into a
smaller number of units, or (C) the Partnership issues any Partnership Units in
exchange for its outstanding OP Units by way of a reclassification or
recapitalization of its OP Units.  If more than one Adjustment Event occurs, the
adjustment to the LTIP Units need be made only once using a single formula that
takes into account each and every Adjustment Event as if all Adjustment Events
occurred simultaneously.  For the avoidance of doubt, the following shall not be
Adjustment Events: (x) the issuance of Partnership Units in a financing,
reorganization, acquisition or other similar business transaction, (y) the
issuance of Partnership Units pursuant to any employee benefit or compensation
plan or distribution reinvestment plan, or (z) the issuance of any Partnership
Units to SFTY or the General Partner in respect of a capital contribution to the
Partnership of proceeds from the sale of securities by SFTY.  If the Partnership
takes an action affecting the OP Units other than actions specifically described
above as “Adjustment Events” and in the opinion of the General Partner such
action would require an adjustment to the LTIP Units to maintain the one-to-one
correspondence described above, the General Partner

 

28

--------------------------------------------------------------------------------


 

shall have the right to make such adjustment to the LTIP Units, to the extent
permitted by law and by any Equity Incentive Plan, in such manner and at such
time as the General Partner, in its sole discretion, may determine to be
appropriate under the circumstances.  If an adjustment is made to the LTIP Units
as herein provided the Partnership shall promptly file in the books and records
of the Partnership an officer’s certificate setting forth such adjustment and a
brief statement of the facts requiring such adjustment, which certificate shall
be conclusive evidence of the correctness of such adjustment absent manifest
error.  Promptly after filing of such certificate, the Partnership shall mail a
notice to each LTIP Unitholder setting forth the adjustment to his or her LTIP
Units and the effective date of such adjustment; and

 

(ii)                                  Unless otherwise provided in an LTIP Award
or Vesting Agreement or by the General Partner with respect to any particular
class or series of LTIP Units, the LTIP Unitholders shall, when, as and if
authorized and declared by the General Partner out of assets legally available
for that purpose, be entitled to receive distributions in an amount per LTIP
Unit equal to the distributions per OP Unit (the “Partnership Unit
Distribution”), paid to holders of OP Units on such Partnership Record Date
established by the General Partner with respect to such distribution.  Subject
to the terms of any LTIP Award or Vesting Agreement, so long as any LTIP Units
are outstanding, no distributions (whether in cash or in kind) shall be
authorized, declared or paid on OP Units, unless equal distributions have been
or contemporaneously are authorized, declared and paid on the LTIP Units. 
Subject to the terms of any LTIP Award or Vesting Agreement, an LTIP Unitholder
shall be entitled to transfer his or her LTIP Units to the same extent, and
subject to the same restrictions as holders of OP Units are entitled to transfer
their OP Units pursuant to Article XI of this Agreement.

 

(b)                                 Priority.  Subject to the provisions of this
Section 4.6, the special provisions of Section 6.3(c) and the terms of any LTIP
Award or Vesting Agreement, the LTIP Units shall rank pari passu with the OP
Units as to the payment of regular and special periodic or other distributions
and, subject to Sections 13.2(a)(iv) and Section 13.2(c) distribution of assets
upon liquidation, dissolution or winding up.  As to the payment of distributions
and as to distribution of assets upon liquidation, dissolution or winding up,
any class or series of Partnership Units or Partnership Interests which by its
terms specifies that it shall rank junior to, on a parity with, or senior to the
OP Units shall also rank junior to, or pari passu with, or senior to, as the
case may be, the LTIP Units.

 

(c)                                  Special Provisions.  LTIP Units shall be
subject to the following special provisions:

 

(i)                                     Vesting Agreements.  LTIP Units may, in
the sole discretion of the General Partner, be issued subject to vesting,
forfeiture and additional restrictions on transfer pursuant to the terms of a
Vesting Agreement.  The terms of any Vesting Agreement may be modified by the
General Partner from time to time in its sole discretion, subject to any
restrictions on amendment imposed by the relevant Vesting Agreement or by the
Equity Incentive Plan, if applicable.  LTIP Units that have vested under the
terms of a Vesting Agreement are referred to as “Vested LTIP Units;” all other
LTIP Units shall be treated as “Unvested LTIP Units.”

 

29

--------------------------------------------------------------------------------


 

(ii)                                  Forfeiture.  Unless otherwise specified in
the Vesting Agreement, upon the occurrence of any event specified in a Vesting
Agreement as resulting in either the right of the Partnership or the General
Partner to repurchase LTIP Units at a specified purchase price or some other
forfeiture of any LTIP Units, then if the Partnership or the General Partner
exercises such right to repurchase or forfeiture in accordance with the
applicable Vesting Agreement, the relevant LTIP Units shall immediately, and
without any further action, be treated as cancelled and no longer outstanding
for any purpose.  Unless otherwise specified in the Vesting Agreement, no
consideration or other payment shall be due with respect to any LTIP Units that
have been forfeited, other than any distributions declared with respect to a
Partnership Record Date prior to the effective date of the forfeiture.

 

(iii)                               Allocations.  LTIP Unitholders shall be
entitled to certain special allocations of gain under Section 6.3(c).

 

(iv)                              Redemption.  The Redemption right provided to
Limited Partners under Section 8.6 shall not apply with respect to LTIP Units
unless and until they are converted to OP Units as provided in clause (v) below
and Section 4.7.

 

(v)                                 Conversion to OP Units.  Vested LTIP Units
are eligible to be converted into OP Units under Section 4.7.

 

(d)                                 Voting.  Unless otherwise provided in an
LTIP Award or Vesting Agreement or by the General Partner with respect to any
particular class or series of LTIP Units, LTIP Unitholders shall (a) have the
same voting rights as a holder of OP Units, with the LTIP Units voting as a
single class with the OP Units and having one vote per LTIP Unit; and (b) have
the additional voting rights that are expressly set forth below.  Unless
otherwise provided in an LTIP Award or Vesting Agreement or by the General
Partner with respect to any particular class or series of LTIP Units, so long as
any LTIP Units remain outstanding, the Partnership shall not, without the
affirmative vote of the holders of at least a majority of the LTIP Units
outstanding at the time that would be adversely affected by the proposed action,
given in person or by proxy, either in writing or at a meeting (voting
separately as a class), amend, alter or repeal, whether by merger, consolidation
or otherwise, the provisions of this Agreement applicable to LTIP Units as such
so as to materially and adversely affect any right, privilege or voting power of
the LTIP Units or the LTIP Unitholders as such, unless such amendment,
alteration, or repeal affects equally, ratably and proportionately in all
material respects the rights, privileges and voting powers of the holders of OP
Units; but subject, in any event, to the following provisions:

 

(i)                                     With respect to any Transaction, so long
as the LTIP Units are treated in accordance with Section 4.7(f) hereof, the
consummation of such Transaction shall not be deemed to materially and adversely
affect such rights, preferences, privileges or voting powers of the LTIP Units
or the LTIP Unitholders as such; and

 

(ii)                                  Any creation or issuance of any
Partnership Units or of any class or series of Partnership Interest including
without limitation additional OP Units, LTIP Units or Preferred Units, whether
ranking senior to, junior to, or on a parity with the LTIP Units with respect to
distributions and the distribution of assets upon liquidation, dissolution or
winding up,

 

30

--------------------------------------------------------------------------------


 

shall not be deemed to materially and adversely affect such rights, preferences,
privileges or voting powers of the LTIP Units or the LTIP Unitholders as such.

 

The foregoing voting provisions will not apply if, at or prior to the time when
the act with respect to which such vote would otherwise be required will be
effected, all outstanding LTIP Units shall have been converted into OP Units.

 

Section 4.7.                                 Conversion of LTIP Units.

 

(a)                                 Unless otherwise provided in an LTIP Award
or Vesting Agreement or by the General Partner with respect to any particular
class or series of LTIP Units, an LTIP Unitholder shall have the right (the
“Conversion Right”), at his or her option, at any time to convert all or a
portion of his or her Vested LTIP Units into OP Units; provided, however, that a
holder may not exercise the Conversion Right for less than one thousand (1,000)
Vested LTIP Units or, if such holder holds less than one thousand (1,000) Vested
LTIP Units, all of the Vested LTIP Units held by such holder.  LTIP Unitholders
shall not have the right to convert Unvested LTIP Units into OP Units until they
become Vested LTIP Units; provided, however, that when an LTIP Unitholder is
notified of the expected occurrence of an event that will cause his or her
Unvested LTIP Units to become Vested LTIP Units, such LTIP Unitholder may give
the Partnership a Conversion Notice conditioned upon and effective as of the
time of vesting and such Conversion Notice, unless subsequently revoked by the
LTIP Unitholder, shall be accepted by the Partnership subject to such
condition.  In all cases, the conversion of any LTIP Units into OP Units shall
be subject to the conditions and procedures set forth in this Section 4.7.

 

(b)                                 Unless otherwise provided in an LTIP Award
or Vesting Agreement or by the General Partner with respect to any particular
class or series of LTIP Units, a holder of Vested LTIP Units may convert such
Units into an equal number of fully paid and nonassessable OP Units, giving
effect to all adjustments (if any) made pursuant to Section 4.6. 
Notwithstanding the foregoing, in no event may a holder of Vested LTIP Units
convert a number of Vested LTIP Units that exceeds (x) the Economic Capital
Account Balance of such Limited Partner, to the extent attributable to its
ownership of LTIP Units, divided by (y) the OP Unit Economic Balance, in each
case as determined as of the effective date of conversion (the “Capital Account
Limitation”).  In order to exercise his or her Conversion Right, an LTIP
Unitholder shall deliver a notice (a “Conversion Notice”) in the form attached
as Exhibit D to the Partnership (with a copy to the General Partner) not less
than ten (10) nor more than sixty (60) days prior to a date (the “Conversion
Date”) specified in such Conversion Notice; provided, however, that if the
General Partner has not given to the LTIP Unitholders notice of a proposed or
upcoming Transaction (as defined below in Section 4.7(f)) at least thirty
(30) days prior to the effective date of such Transaction, then LTIP Unitholders
shall have the right to deliver a Conversion Notice until the earlier of (x) the
10th day after such notice from the General Partner of a Transaction or (y) the
third business day immediately preceding the effective date of such
Transaction.  A Conversion Notice shall be provided in the manner provided in
Section 15.1.  Each LTIP Unitholder covenants and agrees with the Partnership
that all Vested LTIP Units to be converted pursuant to this Section 4.7(b) shall
be free and clear of all liens.  Notwithstanding anything herein to the
contrary, a holder of LTIP Units may deliver a Notice of Redemption pursuant to
Section 8.6(a) of this Agreement relating to those OP Units that will be issued
to such holder upon conversion of such LTIP Units into OP Units in advance

 

31

--------------------------------------------------------------------------------


 

of the Conversion Date; provided, however, that the redemption of such OP Units
by the Partnership shall in no event take place until after the Conversion
Date.  For clarity, it is noted that the objective of this paragraph is to put
an LTIP Unitholder in a position where, if he or she so wishes, the OP Units
into which his or her Vested LTIP Units will be converted can be redeemed by the
Partnership simultaneously with such conversion, with the further consequence
that, if SFTY elects to assume the Partnership’s redemption obligation with
respect to such OP Units under Section 8.6(b) of this Agreement by delivering to
such holder REIT Shares rather than cash, then such holder can have such REIT
Shares issued to him or her simultaneously with the conversion of his or her
Vested LTIP Units into OP Units.  The General Partner and SFTY shall reasonably
cooperate with an LTIP Unitholder to coordinate the timing of the different
events described in the foregoing sentence.

 

(c)                                  The Partnership, at any time at the
election of the General Partner, may cause any number of Vested LTIP Units held
by an LTIP Unitholder to be converted (a “Forced Redemption”) into an equal
number of OP Units, giving effect to all adjustments (if any) made pursuant to
Section 4.6; provided, however, that the Partnership may not cause a Forced
Redemption of any LTIP Units that would not at the time be eligible for
conversion at the option of such LTIP Unitholder pursuant to Section 4.7(b).  In
order to exercise its right of Forced Redemption, the Partnership shall deliver
a notice (a “Forced Redemption Notice”) in the form attached as Exhibit E to the
applicable LTIP Unitholder not less than ten (10) nor more than sixty (60) days
prior to the Conversion Date specified in such Forced Redemption Notice.  A
Forced Redemption Notice shall be provided in the manner provided in
Section 15.1.

 

(d)                                 A conversion of Vested LTIP Units for which
the holder thereof has given a Conversion Notice or the Partnership has given a
Forced Redemption Notice shall occur automatically after the close of business
on the applicable Conversion Date without any action on the part of such LTIP
Unitholder, as of which time such LTIP Unitholder shall be credited on the books
and records of the Partnership with the issuance as of the opening of business
on the next day of the number of OP Units issuable upon such conversion.  After
the conversion of LTIP Units as aforesaid, the Partnership shall deliver to such
LTIP Unitholder, upon his or her written request, a certificate of the General
Partner certifying the number of OP Units and remaining LTIP Units, if any, held
by such person immediately after such conversion.  The Assignee of any Limited
Partner pursuant to Article XI hereof may exercise the rights of such Limited
Partner pursuant to this Section 4.7 and such Limited Partner shall be bound by
the exercise of such rights by the Assignee.

 

(e)                                  For purposes of making future allocations
under Section 6.3(c) and applying the Capital Account Limitation, the portion of
the Economic Capital Account balance of the applicable LTIP Unitholder that is
treated as attributable to his or her LTIP Units shall be reduced, as of the
date of conversion, by the product of the number of LTIP Units converted and the
OP Unit Economic Balance.

 

(f)                                   If the Partnership or SFTY shall be a
party to any transaction (including without limitation a merger, consolidation,
unit exchange, self tender offer for all or substantially all OP Units or other
business combination or reorganization, or sale of all or substantially all of
the Partnership’s assets, but excluding any transaction which constitutes an
Adjustment Event) in each case as a result of which OP Units shall be exchanged
for or converted into the right, or the

 

32

--------------------------------------------------------------------------------


 

holders of such Units shall otherwise be entitled, to receive cash, securities
or other property or any combination thereof (any of the foregoing being
referred to herein as a “Transaction”), then the General Partner shall,
immediately prior to the Transaction, exercise its right to cause a Forced
Redemption with respect to the maximum number of LTIP Units then eligible for
conversion, taking into account any allocations that occur in connection with
the Transaction or that would occur in connection with the Transaction if the
assets of the Partnership were sold at the Transaction price or, if applicable,
at a value determined by the General Partner in good faith using the value
attributed to the Partnership Units in the context of the Transaction (in which
case the Conversion Date shall be the effective date of the Transaction).

 

In anticipation of such Forced Redemption and the consummation of the
Transaction, the Partnership shall use commercially reasonable efforts to cause
each LTIP Unitholder to be afforded the right to receive in connection with such
Transaction in consideration for the OP Units into which his or her LTIP Units
will be converted the same kind and amount of cash, securities and other
property (or any combination thereof) receivable upon the consummation of such
Transaction by a holder of the same number of OP Units, assuming such holder of
OP Units is not a Person with which the Partnership consolidated or into which
the Partnership merged or which merged into the Partnership or to which such
sale or transfer was made, as the case may be (a “Constituent Person”), or an
affiliate of a Constituent Person.  In the event that holders of OP Units have
the opportunity to elect the form or type of consideration to be received upon
consummation of the Transaction, prior to such Transaction the General Partner
shall give prompt written notice to each LTIP Unitholder of such election, and
shall use commercially reasonable efforts to afford the LTIP Unitholders the
right to elect, by written notice to the General Partner, the form or type of
consideration to be received upon conversion of each LTIP Unit held by such
holder into OP Units in connection with such Transaction.  If an LTIP Unitholder
fails to make such an election, such holder (and any of its transferees) shall
receive upon conversion of each LTIP Unit held by him or her (or by any of his
or her transferees) the same kind and amount of consideration that a holder of a
OP Unit would receive if such OP Unit holder failed to make such an election.

 

Subject to the rights of the Partnership , SFTY and the General Partner under
any LTIP Award or Vesting Agreement and any Equity Incentive Plan, the
Partnership shall use commercially reasonable effort to cause the terms of any
Transaction to be consistent with the provisions of this Section 4.7(f) and to
enter into an agreement with the successor or purchasing entity, as the case may
be, for the benefit of any LTIP Unitholders whose LTIP Units will not be
converted into OP Units in connection with the Transaction that will (i) contain
provisions enabling the holders of LTIP Units that remain outstanding after such
Transaction to convert their LTIP Units into securities as comparable as
reasonably possible under the circumstances to the OP Units and (ii) preserve as
far as reasonably possible under the circumstances the distribution, special
allocation, conversion, and other rights set forth in this Agreement for the
benefit of the LTIP Unitholders.

 

Section 4.8.                                 No Interest; No Return.  No Partner
shall be entitled to interest on its Capital Contribution or on such Partner’s
Capital Account.  Except as provided herein or by law, no Partner shall have any
right to demand or receive the return of its Capital Contribution from the
Partnership.

 

33

--------------------------------------------------------------------------------


 

Section 4.9.                                 Other Contribution Provisions.  In
the event that any Partner is admitted to the Partnership and is given a Capital
Account in exchange for services rendered to the Partnership, unless otherwise
determined by the General Partner in its sole and absolute discretion, such
transaction shall be treated by the Partnership and the affected Partner as if
the Partnership had compensated such partner in cash and such Partner had
contributed the cash to the capital of the Partnership.  In addition, with the
consent of the General Partner, one or more Limited Partners may enter into
contribution agreements with the Partnership which have the effect of providing
a guarantee of certain obligations of the Partnership.

 

Section 4.10.                          Not Taxable as a Corporation.  The
General Partner, on behalf of the Partnership, shall use its best efforts not to
take any action which would result in the Partnership being a publicly traded
partnership taxable as a corporation under Code Section 7704.

 

Section 4.11.                          No Third Party Beneficiary.  No creditor
or other third party having dealings with the Partnership shall have the right
to enforce the right or obligation of any Partner to make Capital Contributions
or loans or to pursue any other right or remedy hereunder or at law or in
equity, it being understood and agreed that the provisions of this Agreement
shall be solely for the benefit of, and may be enforced solely by, the parties
hereto and their respective successors and assigns.  None of the rights or
obligations of the Partners herein set forth to make Capital Contributions or
loans to the Partnership shall be deemed an asset of the Partnership for any
purpose by any creditor or other third party, nor may such rights or obligations
be sold, transferred or assigned by the Partnership or pledged or encumbered by
the Partnership to secure any debt or other obligation of the Partnership or of
any of the Partners.  In addition, it is the intent of the parties hereto that
no distribution to any Limited Partner shall be deemed a return of money or
other property in violation of the Act.  However, if any court of competent
jurisdiction holds that, notwithstanding the provisions of this Agreement, any
Limited Partner is obligated to return such money or property, such obligation
shall be the obligation of such Limited Partner and not of the General Partner. 
Without limiting the generality of the foregoing, a deficit Capital Account of a
Partner shall not be deemed to be a liability of such Partner nor an asset or
property of the Partnership.

 

ARTICLE V

 

DISTRIBUTIONS

 

Section 5.1.                                 Requirement and Characterization of
Distributions.  Subject to the terms of any Partnership Unit Designation, the
General Partner may cause the Partnership to distribute at least quarterly all,
or such portion as the General Partner may in its sole and absolute discretion
determine, of Available Cash generated by the Partnership during such quarter to
the Holders of Partnership Units on such Partnership Record Date with respect to
such quarter: (1) first, with respect to any Partnership Interests that are
entitled to any preference in distribution, in accordance with the rights of
such class(es) of Partnership Interests (and, within such class(es), pro rata in
proportion to the respective Percentage Interests on such Partnership Record
Date) and (2) second, with respect to any Partnership Interests that are not
entitled to any preference in distribution, in accordance with the rights of
such class of Partnership Interests (and, within such class, pro rata in
proportion to the respective Percentage Interests on such Partnership Record
Date).  At the election of the General Partner, distributions payable with

 

34

--------------------------------------------------------------------------------


 

respect to any Partnership Units that were not outstanding during the entire
quarterly period in respect of which any distribution is made may be prorated
based on the portion of the period that such Partnership Units were outstanding.

 

The General Partner in its sole and absolute discretion may distribute to the
Holders Available Cash on a more frequent basis and provide for an appropriate
Partnership Record Date.  Notwithstanding anything herein to the contrary, the
General Partner shall make such reasonable efforts, as determined by it in its
sole and absolute discretion and consistent with SFTY’s qualification as a REIT,
to cause the Partnership to distribute sufficient amounts to enable SFTY, for so
long as SFTY has determined to qualify as a REIT, to pay stockholder dividends
that will (a) satisfy the requirements for its qualification as a REIT under the
Code and Regulations (the “REIT Requirements”) and (b) except to the extent
otherwise determined by SFTY, in its sole and absolute discretion, avoid any
federal income or excise tax liability of SFTY.

 

Each distribution in respect of a Partnership Unit shall be paid by the
Partnership, directly or through any other Person or agent, only to the Holder
of such Partnership Unit as shown on Exhibit A attached hereto, as such
Exhibit A may be amended from time to time, as of the Partnership Record Date
set for such distribution.  Such payment shall constitute full payment and
satisfaction of the Partnership’s liability in respect of such payment,
regardless of any claim of a Person who may have an interest in such payment by
reason of an assignment or otherwise.

 

Section 5.2.                                 Interests in Property not Held
Through the Partnership.  To the extent amounts distributed by the Partnership
are attributable to amounts received from a property in which the General
Partner or any Affiliate of the General Partner holds a direct or indirect
interest (other than through the Partnership) (an “Outside Interest”), (i) such
amounts distributed to the General Partner will be reduced so as to take into
account amounts received pursuant to the Outside Interest and (ii) the amounts
distributed to the Limited Partners will be increased to the extent necessary so
that the overall effect of the distribution is to distribute what would have
been distributed had such Outside Interest been held through the Partnership
(treating any distribution made in respect of the Outside Interest as if such
distribution had been received by the General Partner).

 

Section 5.3.                                 Distributions In-Kind.  No right is
given to any Partner to demand and receive property other than cash as provided
in this Agreement.  The General Partner may determine, in its sole and absolute
discretion, to make a distribution in-kind of Partnership assets to the Holders,
and such assets shall be distributed in such a fashion as to ensure that the
fair market value is distributed and allocated in accordance with Articles V, VI
and X hereof.

 

Section 5.4.                                 Amounts Withheld.  All amounts
withheld pursuant to the Code or any provisions of any state or local tax law
and Section 10.4 hereof with respect to any allocation, payment or distribution
to any Holder shall be treated as amounts paid or distributed to such Holder
pursuant to Section 5.1 hereof for all purposes under this Agreement.

 

Section 5.5.                                 Distributions Upon Liquidation. 
Notwithstanding the other provisions of this Article V, net proceeds from a
Terminating Capital Transaction, and any other cash received or reductions in
reserves made after commencement of the liquidation of the Partnership, shall be
distributed to the Holders in accordance with Section 13.2 hereof.

 

35

--------------------------------------------------------------------------------


 

Section 5.6.                                 Distributions to Reflect Issuance
of Additional Partnership Units.  Notwithstanding Section 7.3(b) hereof, in the
event that the Partnership issues additional Partnership Units pursuant to the
provisions of Article IV hereof, subject to Section 7.3(d), the General Partner
is hereby authorized to make such revisions to this Article V as it determines
are necessary or desirable to reflect the issuance of such additional
Partnership Units, including, without limitation, making preferential
distributions to certain classes of Partnership Units.

 

Section 5.7.                                 Restricted Distributions. 
Notwithstanding any provision to the contrary contained in this Agreement,
neither the Partnership nor the General Partner, on behalf of the Partnership,
shall make a distribution to any Holder on account of its Partnership Interest
or interest in Partnership Units if such distribution would violate
Section 17-607 of the Act or other applicable law.

 

ARTICLE VI

 

ALLOCATIONS

 

Section 6.1.                                 Timing and Amount of Allocations of
Net Income and Net Loss.  Net Income and Net Loss of the Partnership shall be
determined and allocated with respect to each Partnership Year of the
Partnership as of the end of each such year.  Except as otherwise provided in
this Article VI, and subject to Section 11.6(c) hereof, an allocation to a
Holder of a share of Net Income or Net Loss shall be treated as an allocation of
the same share of each item of income, gain, loss or deduction that is taken
into account in computing Net Income or Net Loss.

 

Section 6.2.                                 General Allocations.

 

(a)                                 Allocations of Net Income and Net Loss.

 

(i)                                     Net Income.  Except as otherwise
provided herein, Net Income for any Partnership Year or other applicable period
shall be allocated in the following order and priority:

 

(A)                               First, to the General Partner to the extent
the cumulative Net Loss allocated to the General Partner pursuant to
subparagraph (ii)(D) below exceeds the cumulative Net Income allocated to the
General Partner pursuant to this subparagraph (i)(A);

 

(B)                               Second, to the Holders of any Partnership
Interests that are entitled to any preference in distribution upon liquidation
until the cumulative Net Income allocated under this subparagraph (i)(B) equals
the cumulative Net Loss allocated to such Partners under subparagraph (ii)(C);

 

(C)                               Third, to the Holders of any Partnership Units
that are entitled to any preference in distribution in accordance with the
rights of any other class of Partnership Units until each such Partnership Unit
has been allocated, on a cumulative basis pursuant to this subparagraph (i)(C),
Net Income equal to the amount of distributions received which are attributable
to the preference of such class of Partnership Unit (and, within such class,

 

36

--------------------------------------------------------------------------------


 

pro rata in proportion to the respective Percentage Interests as of the last day
of the period for which such allocation is made); and

 

(D)                               Thereafter, with respect to Partnership Units
that are not entitled to any preference in distribution or with respect to which
distributions are not limited to any preference in distribution, pro rata to
each such class in accordance with the terms of such class (and, within such
class, pro rata in proportion to the respective Percentage Interests as of the
last day of the period for which such allocation is being made).

 

(ii)                                  Net Loss.  Except as otherwise provided
herein, Net Loss for any Partnership Year or other applicable period shall be
allocated in the following order and priority:

 

(A)                               First, to each Holder of Partnership Units in
proportion to and to the extent of the amount by which the cumulative Net Income
allocated to such Partner pursuant to subparagraph (i)(D) above exceeds, on a
cumulative basis, the sum of (a) distributions with respect to such Partnership
Units pursuant to clause (2) of Section 5.1 and (b) Net Loss allocated to such
Partner pursuant to this subparagraph (ii)(A);

 

(B)                               Second, with respect to classes of Partnership
Units that are not entitled to any preference in distribution or with respect to
which distributions are not limited to any preference in distribution, pro rata
to each such class in accordance with the terms of such class (and within such
class, pro rata in proportion to the respective Percentage Interests as of the
last day of the period for which such allocation is being made); provided, that
Net Loss shall not be allocated to any Partner pursuant to this
subparagraph (ii)(B) to the extent that such allocation would cause such Partner
to have an Adjusted Capital Account Deficit (or increase any existing Adjusted
Capital Account Deficit) (determined in each case (1) with respect to a Partner
who also holds classes of Partnership Units that are entitled to any preferences
in distribution upon liquidation, by subtracting from such Partners’ Adjusted
Capital Account the amount of such preferred distribution to be made upon
liquidation at the end of such Partnership Year or other applicable period;

 

(C)                               Third, with respect to classes of Partnership
Units that are entitled to any preference in distribution upon liquidation, in
reverse order of the priorities of each such class (and within each such class,
pro rata in proportion to their respective Percentage Interests as of the last
day of the period for which such allocation is being made); provided, that Net
Loss shall not be allocated to any Partner pursuant to this subparagraph
(ii)(C) to the extent that such allocation would cause such Partner to have an
Adjusted Capital Account Deficit (or increase any existing Adjusted Capital
Account Deficit) at the end of such Partnership Year or other applicable period;

 

(D)                               Thereafter, to the General Partner.

 

(b)                                 Allocations to Reflect Issuance of
Additional Partnership Units.  Notwithstanding Section 7.3(b) hereof, in the
event that the Partnership issues additional Partnership Units pursuant to the
provisions of Article IV hereof, the General Partner is hereby authorized to
make such revisions to this Section 6.2 as it determines are necessary or
desirable to reflect the terms of the issuance of such additional Partnership
Units.

 

37

--------------------------------------------------------------------------------


 

Section 6.3.                                 Additional Allocation Provisions. 
Notwithstanding the foregoing provisions of this Article VI:

 

(a)                                 Regulatory Allocations.

 

(i)                                     Minimum Gain Chargeback.  Except as
otherwise provided in Regulations Section 1.704-2(f), notwithstanding the
provisions of Section 6.2 hereof, or any other provision of this Article VI, if
there is a net decrease in Partnership Minimum Gain during any Partnership Year,
each Holder shall be specially allocated items of Partnership income and gain
for such year (and, if necessary, subsequent years) in an amount equal to such
Holder’s share of the net decrease in Partnership Minimum Gain, as determined
under Regulations Section 1.704-2(g).  Allocations pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be
allocated to each Holder pursuant thereto.  The items to be allocated shall be
determined in accordance with Regulations Sections 1.704-2(f)(6) and
1.704-2(j)(2).  This Section 6.3(a)(i) is intended to qualify as a “minimum gain
chargeback” within the meaning of Regulations Section 1.704-2(f) and shall be
interpreted consistently therewith.

 

(ii)                                  Partner Minimum Gain Chargeback.  Except
as otherwise provided in Regulations Section 1.704-2(i)(4) or in
Section 6.3(a)(i) hereof, if there is a net decrease in Partner Minimum Gain
attributable to a Partner Nonrecourse Debt during any Partnership Year, each
Holder who has a share of the Partner Minimum Gain attributable to such Partner
Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(5), shall be specially allocated items of Partnership income
and gain for such year (and, if necessary, subsequent years) in an amount equal
to such Holder’s share of the net decrease in Partner Minimum Gain attributable
to such Partner Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(4).  Allocations pursuant to the previous sentence shall be
made in proportion to the respective amounts required to be allocated to each
General Partner, Limited Partner and other Holder pursuant thereto.  The items
to be so allocated shall be determined in accordance with Regulations
Sections 1.704-2(i)(4) and 1.704-2(j)(2).  This Section 6.3(a)(ii) is intended
to qualify as a “chargeback of partner nonrecourse debt minimum gain” within the
meaning of Regulations Section 1.704-2(i) and shall be interpreted consistently
therewith.

 

(iii)                               Nonrecourse Deductions and Partner
Nonrecourse Deductions.  Any Nonrecourse Deductions for any Partnership Year
shall be specially allocated to the Holders of Partnership Units in accordance
with their Percentage Interests .  Any Partner Nonrecourse Deductions for any
Partnership Year shall be specially allocated to the Holder(s) who bears the
economic risk of loss with respect to the Partner Nonrecourse Debt to which such
Partner Nonrecourse Deductions are attributable, in accordance with Regulations
Section 1.704-2(i).

 

(iv)                              Qualified Income Offset.  If any Holder
unexpectedly receives an adjustment, allocation or distribution described in
Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5), or (6), items of Partnership
income and gain shall be allocated, in accordance with Regulations
Section 1.704-1(b)(2)(ii)(d), to such Holder in an amount and manner sufficient
to eliminate, to the extent required by such Regulations, the Adjusted Capital
Account Deficit of such Holder as quickly as possible.  It is intended that this
Section 6.3(a)(iv) qualify and be construed as a “qualified income offset”
within the meaning of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

 

38

--------------------------------------------------------------------------------


 

(v)                                 No Excess Deficit.  Loss or items thereof
shall not be allocated to any Holder to the extent such allocation would cause
an Adjusted Capital Account Deficit with respect to such Holder at the end of
any Partnership Year.

 

(vi)                              Section 754 Adjustment.  To the extent that an
adjustment to the adjusted tax basis of any Partnership asset pursuant to Code
Section 734(b) or Code Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or Regulations Section 1.704-1(b)(2)(iv)(m)(4),
to be taken into account in determining Capital Accounts as the result of a
distribution to a Holder in complete liquidation of its interest in the
Partnership, the amount of such adjustment to the Capital Accounts shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis), and such gain or loss shall be
specially allocated to the Holders in accordance with their Partnership Units in
the event that Regulations Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the
Holders to whom such distribution was made in the event that Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

 

(vii)                           Curative Allocations.  The allocations set forth
in Section 6.3(a)(i), (ii), (iii), (iv), (v), and (vi) hereof (the “Regulatory
Allocations”) are intended to comply with certain regulatory requirements,
including the requirements of Regulations Sections 1.704-1(b) and 1.704-2. 
Notwithstanding the provisions of Section 6.1 hereof, the Regulatory Allocations
shall be taken into account in allocating other items of income, gain, loss and
deduction among the Holders of Partnership Units so that to the extent possible
without violating the requirements giving rise to the Regulatory Allocations,
the net amount of such allocations of other items and the Regulatory Allocations
to each Holder of a Partnership Unit shall be equal to the net amount that would
have been allocated to each such Holder if the Regulatory Allocations had not
occurred.

 

(b)                                 Allocation of Excess Nonrecourse
Liabilities.  The Partnership shall allocate “nonrecourse liabilities” (within
the meaning of Regulations Section 1.752-1(a)(2)) of the Partnership that are
secured by multiple Properties under any reasonable method chosen by the General
Partner in accordance with Regulations Section 1.752-3(a)(3) and (b).  The
Partnership shall allocate “excess nonrecourse liabilities” of the Partnership
under any method approved under Regulations Section 1.752-3(a)(3) as chosen by
the General Partner.

 

(c)                                  Special Allocations Regarding LTIP Units.

 

(i)                                     Notwithstanding the provisions of
Section 6.2 above after giving effect to the allocations in Sections
6.3(a)(i) through (v) and Sections 6.2(a)(i)(A) through (C), Liquidating Gains
shall first be allocated to the LTIP Unitholders until the Economic Capital
Account Balances of such Holders, to the extent attributable to their ownership
of LTIP Units, are equal to (i) the OP Unit Economic Balance, multiplied by
(ii) the number of their LTIP Units.  Any such allocations shall be made (the
“Target Balance”) among the Partners in proportion to the aggregate amounts
required to be allocated to each Partner pursuant to this Section 6.3(c).  For
this purpose, “Liquidating Gains” means net capital gains realized in connection
with the actual or hypothetical sale of all or substantially all of the assets
of the Partnership, including but not limited to net capital gain realized in
connection with an adjustment to the Gross Asset Value of Partnership assets
under Code Section 704(b).  The “Economic Capital Account Balances”

 

39

--------------------------------------------------------------------------------


 

of the LTIP Unitholders will be equal to their Capital Account balances to the
extent attributable to their ownership of LTIP Units, plus the amount of their
allocable share of any Partner Minimum Gain or Partnership Minimum Gain
attributable to such LTIP Units.  Similarly, the “OP Unit Economic Balance”
shall mean (i) the Capital Account balance of the General Partner, plus the
amount of the General Partner’s share of any Partner Minimum Gain or Partnership
Minimum Gain, in either case to the extent attributable to the General Partner’s
ownership of OP Units and computed on a hypothetical basis after taking into
account all allocations through the date on which any allocation is made under
this Section 6.3(c) (including, without limitation, any expenses of the
Partnership reimbursed to the General Partner pursuant to Section 7.4(b)),
divided by (ii) the number of the General Partner’s OP Units.  Any such
allocations shall be made among the LTIP Unitholders in proportion to the
amounts required to be allocated to each under this Section 6.3(c).  The parties
agree that the intent of this Section 6.3(c) is to make the Capital Account
balance associated with each LTIP Unit to be economically equivalent to the
Capital Account balance associated with the General Partner’s OP Units (on a
per-OP Unit/LTIP Unit basis).  The General Partner shall be permitted to
interpret this Section 6.3(c) or to amend this Agreement to the extent necessary
and consistent with this intention.]

 

(ii)                                  Liquidating Gain allocated to an LTIP Unit
holder will generally be attributed in the following order: (A) first, to Vested
LTIP Units held for more than two years, (B) second, to Vested LTIP Units held
for two years or less, (C) third, to Unvested LTIP Units that have remaining
vesting conditions that only require continued employment or service to the
SFTY, the Partnership or an Affiliate of either for a certain period of time
(with such Liquidating Gains being attributed in order of vesting from soonest
vesting to latest vesting), and (D) fourth, to other Unvested LTIP Units (with
such Liquidating Gains being attributed in order of issuance from earliest
issued to latest issued). Within each category, Liquidating Gain will be
allocated seriatim (i.e., entirely to the first unit in a set, then entirely to
the next unit in the set, and so on, until a full allocation is made to the last
unit in the set) in the order of smallest Book-Up Target to largest Book-Up
Target.  For purposes of the previous sentence, “Book-Up Target” for an LTIP
unit means (i) initially the OP Unit Economic Balance as determined on the date
such LTIP Unit was granted and (ii) thereafter, the remaining balance, if any
required to be allocated to such LTIP Unit for the Economic Capital Account
Balance of the holder of such LTIP Unit, to the extent attributable to such LTIP
Unit, to be equal to the OP Unit Economic Balance.

 

(iii)                               After giving effect to the special
allocations set forth above, if, due to distributions with respect to OP Units
in which the LTIP Unit holders do not participate, forfeitures or otherwise, the
Economic Capital Account Balance of any present or former LTIP Unit holder
attributable to such LTIP Unit holder’s LTIP Units, exceeds the Target Balance,
then Liquidating Losses shall be allocated to such LTIP Unit holder, or
Liquidating Gains shall be allocated to the other Partners, to reduce or
eliminate the disparity; provided, however, that if Liquidating Losses or
Liquidating Gains are insufficient to completely eliminate all such disparities,
such losses or gains shall be allocated among Partners in a manner reasonably
determined by the General Partner. For this purpose, “Liquidating Loss” means
any net loss realized in connection with the actual or hypothetical sale of
substantially all of the assets of the partnership, including but not limited to
net loss realized in connection with an adjustment to the Gross Asset Value of
Partnership Assets under Code Section 704(b).

 

40

--------------------------------------------------------------------------------


 

(iv)                              The parties agree that the intent of this
Section 6.3(c) is (A) to the extent possible to make the Economic Capital
Account Balance associated with each LTIP Unit economically equivalent to the OP
Unit Economic Balance and (B) to allow conversion of an LTIP Unit (assuming
prior vesting) into an OP Unit when sufficient Liquidating Gains have been
allocated to such LTIP Unit pursuant to Section 6.3(c)(i) so that parity
described in the definition of Target Balance has been achieved. The General
Partner shall be permitted to interpret this Section 6.3(c)(iv) or to amend this
Agreement to the extent necessary and consistent with this intention.

 

(v)                                 In the event that Liquidating Gains or
Liquidating Losses are allocated under this Section 6.3(c), Profits allocable
under clause 6.2 and any Losses shall be recomputed without regard to the
Liquidating Gains or Liquidating Losses so allocated.

 

(vi)                              If an LTIP Unit holder forfeits any LTIP Units
to which Liquidating Gain has previously been allocated under Section 6.3(c),
(A) the portion of such LTIP Unit holder’s Capital Account attributable to such
Liquidating Gain allocated to such forfeited LTIP Units will be re-allocated to
that LTIP Unit holder’s remaining LTIP Units that were outstanding on the date
of the initial allocation of such Liquidating Gain, using a methodology similar
to that described in Section 6.3(c)(ii) above as reasonably determined by the
General Partner, to the extent necessary to cause such LTIP Unit holder’s
Economic Capital Account Balance attributable to each such LTIP Unit to equal
the OP Unit Economic Balance and (B) such LTIP Unit holder’s Capital Account
will be reduced by the amount of any such Liquidating Gain not re-allocated
pursuant to clause (A) above.

 

(d)                                 Allocations to Reflect Outside Interests. 
Any income or loss to the Partnership associated with an Outside Interest shall
be specially allocated so as to take into account amounts received by, and
income or loss allocated to, the General Partner or any Affiliate of the General
Partner with respect to such Outside Interest so that the overall effect is to
allocate income or loss in the same manner as would have occurred had such
Outside Interest been held through the Partnership (treating any allocation in
respect of the Outside Interest as if such allocation had been made to the
General Partner).

 

(e)                                  Agreement to Bear Disproportionate Losses.
At the request and with the consent of the applicable Limited Partner, the
General Partner may modify the allocation provisions contained herein to provide
for disproportionate allocations of Loss (or items of loss or deduction) and
chargebacks thereof to a Limited Partner that agrees to restore all or part of
any deficit in its Capital Account.

 

Section 6.4.                                 Tax Allocations.

 

(a)                                 In General.  Except as otherwise provided in
this Section 6.4, for income tax purposes under the Code and the Regulations
each Partnership item of income, gain, loss and deduction (collectively, “Tax
Items”) shall be allocated among the Holders of Partnership Units in the same
manner as its correlative item of “book” income, gain, loss or deduction is
allocated pursuant to Sections 6.2 and 6.3 hereof.

 

41

--------------------------------------------------------------------------------


 

(b)                                 Allocations Respecting
Section 704(c) Revaluations.  Notwithstanding Section 6.4(a) hereof, Tax Items
with respect to Property that is contributed to the Partnership with a Gross
Asset Value that varies from its basis in the hands of the contributing Partner
immediately preceding the date of contribution shall be allocated among the
Holders of Partnership Units for income tax purposes pursuant to Regulations
promulgated under Code Section 704(c) so as to take into account such
variation.  The Partnership shall account for such variation under any method
approved under Code Section 704(c) and the applicable Regulations as chosen by
the General Partner, including, without limitation, the “remedial allocation
method” as described in Regulations Section 1.704-3(d); provided, however, that
the “traditional method” shall be used for any assets acquired by the
Partnership pursuant to any contribution that results in the treatment of the
Partnership as a partnership for U.S. federal income tax purposes..  In the
event that the Gross Asset Value of any partnership asset is adjusted pursuant
to subsection (b) of the definition of “Gross Asset Value” (provided in
Article I hereof), subsequent allocations of Tax Items with respect to such
asset shall take account of the variation, if any, between the adjusted basis of
such asset and its Gross Asset Value in the same manner as under Code
Section 704(c) and the applicable Regulations or under any method approved under
Code Section 7.04(c) and the applicable Regulations as chosen by the General
Partner.

 

(c)                                  Notwithstanding the foregoing provisions of
this Agreement, the General Partner in its sole discretion shall make such
allocations as may be needed to ensure that allocations are in accordance with
the interests of the Partners of the Partnership, within the meaning of the Code
and Regulations.  The General Partner shall determine all matters concerning
allocations for tax purposes not expressly provided for herein in its sole
discretion.  Notwithstanding anything to the contrary contained in this
Agreement, for the proper administration of the Partnership, the General Partner
may (A) amend the provisions of this Agreement as appropriate to reflect the
proposal or promulgation of Regulations under Section 704(b) or
Section 704(c) of the Code, and (B) adopt and employ or modify such conventions
and methods of the General Partner determines in his sole discretion to be
appropriate for (i) the determination of Tax Items and the allocation of such
Tax Items among Partners and between transferors and transferees under this
Agreement pursuant to the Code and Regulations promulgated thereunder, (ii) the
determination of the identities and tax classifications of Partners, (iii) the
valuation of the Partnership’s assets and the determination of tax basis,
(iv) the allocation of asset values and tax basis, (v) the adoption and
maintenance of accounting methods, and (vi) taking into account differences
between the Gross Asset Values of the assets of the Partnership and adjusted tax
basis pursuant to Section 704(c) of the Code and the Regulations promulgated
thereunder.

 

(d)                                 Allocations that would otherwise be made to
a Partner under the provisions of this Article VI shall instead be made to the
beneficial owner of OP Units held by a nominee in any case in which the nominee
has furnished the identity of such owner to the Partnership in accordance with
Section 6031(c) of the Code, or pursuant to any other method determined by the
General Partner in its sole discretion.

 

42

--------------------------------------------------------------------------------


 

ARTICLE VII

 

MANAGEMENT AND OPERATIONS OF BUSINESS

 

Section 7.1.                                 Management.

 

(a)                                 Except as otherwise expressly provided in
this Agreement, all management powers over the business and affairs of the
Partnership are and shall be exclusively vested in the General Partner, and no
Limited Partner shall have any right to participate in or exercise control or
management power over the business and affairs of the Partnership.  The General
Partner may not be removed by the Partners with or without cause, except with
the consent of the General Partner.  In addition to the powers now or hereafter
granted to a general partner of a limited partnership under applicable law or
that are granted to the General Partner under any other provision of this
Agreement, the General Partner, subject to the other provisions hereof
including, without limitation, Section 7.3, shall have full power and authority
to do all things deemed necessary or desirable by it to conduct the business of
the Partnership, to exercise all powers set forth in Section 3.2 hereof and to
effectuate the purposes set forth in Section 3.1 hereof, including, without
limitation, taking the actions and decisions set forth below.  Each of the
Limited Partners acknowledges and agrees that on the date hereof, SFTY, the
Partnership and the Manager have entered into the Management Agreement pursuant
to which SFTY and the Partnership have retained the Manager to manage the day to
day operations of SFTY and its Subsidiaries, including the Partnership.  Each of
the Limited Partners further acknowledges and agrees that the General Partner is
authorized to delegate to the Manager the power and authority to conduct the day
to day operations of the Partnership subject to and in accordance with the terms
and the Management Agreement, including without limitation, the power and
authority of the General Partner to take such of the following actions and
decisions as the General Partner determines in its sole discretion, to be
reasonably necessary or desirable in order to permit the Manager to perform the
services under the Management Agreement:

 

(i)                                     the making of any expenditures, the
lending or borrowing of money (including, without limitation, making prepayments
on loans and borrowing money or selling assets to permit the Partnership to make
distributions in such amounts as will permit SFTY (so long as SFTY desires to
maintain or restore its qualification as a REIT) to avoid the payment of any
income or excise tax under the Code and to make distributions to its
stockholders sufficient to permit SFTY to maintain or restore REIT qualification
or otherwise to satisfy the REIT Requirements), the assumption or guarantee of,
or other contracting for, indebtedness and other liabilities, the issuance of
evidences of indebtedness (including the securing of same by deed to secure
debt, mortgage, deed of trust or other lien or encumbrance on the Partnership’s
assets) and the incurring of any obligations that it deems necessary for the
conduct of the activities of the Partnership;

 

(ii)                                  the making of tax, regulatory and other
filings, or rendering of periodic or other reports to governmental or other
agencies having jurisdiction over the business or assets of the Partnership, the
registration of any class of securities of the Partnership under the Exchange
Act and the listing of any debt securities of the Partnership on any exchange;

 

43

--------------------------------------------------------------------------------


 

(iii)                               subject to Section 11.2 hereof, the
acquisition, sale, lease, transfer, exchange or other disposition of any, all or
substantially all of the assets of the Partnership (including, but not limited
to, the exercise or grant of any conversion, option, privilege or subscription
right or any other right available in connection with any assets at any time
held by the Partnership) or the merger, consolidation, reorganization or other
combination of the Partnership with or into another entity;

 

(iv)                              the mortgage, pledge, encumbrance or
hypothecation of any assets of the Partnership, the assignment of any assets of
the Partnership in trust for creditors or on the promise of the assignee to pay
the debts of the Partnership, the use of the assets of the Partnership
(including, without limitation, cash on hand) for any purpose consistent with
the terms of this Agreement and on any terms that it sees fit, including,
without limitation, the financing of the operations and activities of the
General Partner, the Partnership or any of the Partnership’s Subsidiaries, the
lending of funds to other Persons (including, without limitation, the
Partnership’s Subsidiaries) and the repayment of obligations of the Partnership,
its Subsidiaries and any other Person in which the Partnership has an equity
investment, and the making of capital contributions to and equity investments in
the Partnership’s Subsidiaries;

 

(v)                                 the use of the assets of the Partnership
(including, without limitation, cash on hand) for any purpose consistent with
the terms of this Agreement and on any terms it sees fit, including, without
limitation, the financing of the conduct of the operations of the General
Partner, the Partnership or any of the Partnership’s Subsidiaries, the lending
of funds to other Persons (including, without limitation, the General Partner
and its Subsidiaries and the Partnership’s Subsidiaries) and the repayment of
obligations of the Partnership and its Subsidiaries and any other Person in
which the Partnership has an equity investment and the making of capital
contributions to its Subsidiaries;

 

(vi)                              the management, operation, leasing,
landscaping, repair, alteration, demolition, replacement or improvement of any
Property, including, without limitation, any Contributed Property, or other
asset of the Partnership or any Subsidiary, whether pursuant to a Services
Agreement or otherwise;

 

(vii)                           the negotiation, execution and performance of
any contracts, leases, conveyances or other instruments that the General Partner
considers useful or necessary to the conduct of the Partnership’s operations or
the implementation of the General Partner’s powers under this Agreement,
including contracting with contractors, developers, consultants, government
authorities, accountants, legal counsel, other professional advisors and other
agents and the payment of their expenses and compensation out of the
Partnership’s assets;

 

(viii)                        the distribution of Partnership cash or other
Partnership assets in accordance with this Agreement, the holding, management,
investment and reinvestment of cash and other assets of the Partnership and the
collection and receipt of revenues, rents and income of the Partnership;

 

(ix)                              the maintenance of such insurance (including,
without limitation, directors and officers insurance) for the benefit of the
Partnership and the Partners (including, without limitation, the General
Partner) as the General Partner deems necessary or appropriate,

 

44

--------------------------------------------------------------------------------


 

including, without limitation, (i) casualty, liability and other insurance on
the Properties and (ii) liability insurance for the Indemnitees hereunder;

 

(x)                                 the formation of, or acquisition of an
interest in, and the contribution of property to, any further limited or general
partnerships, limited liability companies, joint ventures or other relationships
that the General Partner deems desirable (including, without limitation, the
acquisition of interests in, and the contributions of property to, any
Subsidiary and any other Person in which it has an equity investment from time
to time); provided, however, that as long as SFTY desires to maintain or restore
its qualification as a REIT, SFTY , the General Partner and the Partnership may
not engage in any such formation, acquisition or contribution that would cause
it to fail to qualify as a REIT;

 

(xi)                              the filing of applications, communicating and
otherwise dealing with any and all governmental agencies having jurisdiction
over, or in any way affecting, the Partnership’s assets or any other aspect of
the Partnership business;

 

(xii)                           the taking of any action necessary or
appropriate to comply with all regulatory requirements applicable to the
Partnership in respect of its business, including preparing or causing to be
prepared all financial statements required under applicable regulations and
contractual undertakings and all reports, filings and documents, if any,
required under the Exchange Act, the Securities Act, or by National Securities
Exchange requirements;

 

(xiii)                        the control of any matters affecting the rights
and obligations of the Partnership, including the settlement, compromise,
submission to arbitration or any other form of dispute resolution, or
abandonment, of any claim, cause of action, liability, debt or damages, due or
owing to or from the Partnership, the commencement or defense of suits, legal
proceedings, administrative proceedings, arbitrations or other forms of dispute
resolution, and the representation of the Partnership in all suits or legal
proceedings, administrative proceedings, arbitrations or other forms of dispute
resolution, the incurring of legal expense, and the indemnification of any
Person against liabilities and contingencies to the extent permitted by law;

 

(xiv)                       the undertaking of any action in connection with the
Partnership’s direct or indirect investment in any Subsidiary or any other
Person (including, without limitation, the contribution or loan of funds by the
Partnership to such Persons);

 

(xv)                          except as otherwise specifically set forth in this
Agreement, the determination of the fair market value of any Partnership
property distributed in-kind using such reasonable method of valuation as it may
adopt; provided, that such methods are otherwise consistent with the
requirements of this Agreement;

 

(xvi)                       the enforcement of any rights against any Partner
pursuant to representations, warranties, covenants and indemnities relating to
such Partner’s contribution of property or assets to the Partnership;

 

(xvii)                    the exercise, directly or indirectly, through any
attorney-in-fact acting under a general or limited power-of-attorney, of any
right, including the right to vote, appurtenant to any asset or investment held
by the Partnership;

 

45

--------------------------------------------------------------------------------


 

(xviii)                 the exercise of any of the powers of the General Partner
enumerated in this Agreement on behalf of or in connection with any Subsidiary
of the Partnership or any other Person in which the Partnership has a direct or
indirect interest, or jointly with any such Subsidiary or other Person;

 

(xix)                       the exercise of any of the powers of the General
Partner enumerated in this Agreement on behalf of any Person in which the
Partnership does not have an interest, pursuant to contractual or other
arrangements with such Person;

 

(xx)                          the making, execution and delivery of any and all
deeds, leases, notes, deeds to secure Debt, mortgages, deeds of trust, security
agreements, conveyances, contracts, guarantees, warranties, indemnities,
waivers, releases or legal instruments or agreements in writing necessary or
appropriate in the judgment of the General Partner for the accomplishment of any
of the powers of the General Partner enumerated in this Agreement;

 

(xxi)                       the issuance of additional Partnership Units, as
appropriate and in the General Partner’s sole and absolute discretion, in
connection with Capital Contributions by Additional Limited Partners and
additional Capital Contributions by Partners pursuant to Article IV hereof;

 

(xxii)                    the selection and dismissal of agents, outside
attorneys, accountants, consultants and contractors of the Partnership or the
General Partner, the determination of their compensation and other terms of
hiring;

 

(xxiii)                 the distribution of cash to acquire Partnership Units
held by a Limited Partner in connection with a Limited Partner’s exercise of its
Redemption right under Section 8.6 hereof;

 

(xxiv)                the amendment and restatement of Exhibit A hereto to
reflect accurately at all times the Capital Contributions and Percentage
Interests of the Partners as the same are adjusted from time to time to the
extent necessary to reflect redemptions, Capital Contributions, the number of
Partnership Units (including any issuance thereof), the admission of any
Additional Limited Partner or any Substituted Limited Partner or otherwise,
which amendment and restatement, notwithstanding anything in this Agreement to
the contrary, shall not be deemed an amendment to this Agreement, as long as the
matter or event being reflected in Exhibit A hereto otherwise is authorized by
this Agreement;

 

(xxv)                   the determination regarding whether a payment to a
Partner who exercises its Redemption Right under Section 8.6 that is assumed by
the General Partner will be paid in the form of the Cash Amount or the REIT
Shares Amount, except as such determination may be limited by Section 8.6.

 

(xxvi)                the collection and receipt of revenues and income of the
Partnership;

 

(xxvii)             the registration of any class of securities of the
Partnership under the Securities Act or the Exchange Act;

 

46

--------------------------------------------------------------------------------


 

(xxviii)          the entering into of listing agreements with any National
Securities Exchange and the listing of any securities of the Partnership on any
such exchange;

 

(xxix)                an election to dissolve the Partnership pursuant to
Section 13.1(d) hereof; and

 

(xxx)                   the taking of any action necessary or appropriate to
enable SFTY to qualify as a REIT (so long as SFTY desires to maintain or restore
its qualification as a REIT).

 

(b)                                 Each of the Limited Partners agrees that,
except as provided in Section 7.3 hereof, the General Partner is authorized to
execute, deliver and perform the above-mentioned agreements and transactions on
behalf of the Partnership, and to delegate such authority to the Manager to the
extent the General Partner, in its sole discretion, deems necessary or desirable
in order to permit the Manager to perform the services under the Management
Agreement, without any further act, approval or vote of the Partners,
notwithstanding any other provision of this Agreement, the Act or any applicable
law, rule or regulation and, in the absence of any specific corporate action on
the part of the General Partner to the contrary, the taking of any action or the
execution of any such document or writing by an officer of the General Partner
or the Manager, in the name and on behalf of the General Partner, in its
capacity as the general partner of the Partnership, shall conclusively evidence
(1) the approval thereof by the General Partner, in its capacity as the general
partner of the Partnership, (2) the General Partner’s determination that such
action, document or writing is necessary or desirable to conduct the business
and affairs of the Partnership, exercise the powers of the Partnership under
this Agreement and the Act or effectuate the purposes of the Partnership, or any
other determination by the General Partner required by this Agreement in
connection with the taking of such action or execution of such document or
writing, and (3) the authority of such officer with respect thereto.

 

(c)                                  At all times from and after the date
hereof, the General Partner may cause (and may authorize the Manager pursuant to
the Management Agreement to cause) the Partnership to obtain and maintain
(i) casualty, liability and other insurance on the Properties and (ii) liability
insurance for the Indemnitees hereunder.

 

(d)                                 At all times from and after the date hereof,
the General Partner may cause (and may authorize the Manager pursuant to the
Management Agreement to cause) the Partnership to establish and maintain working
capital and other reserves in such amounts as the General Partner (or the
Manager), in its sole and absolute discretion, deems appropriate and reasonable
from time to time.

 

(e)                                  In exercising its authority under this
Agreement, the General Partner may, (and may authorize the Manager to, but shall
be under no obligation to, take into account the tax consequences to any Partner
(including the General Partner) of any action taken (or not taken) by it. 
Except as may be provided in a separate written agreement between the
Partnership and the Limited Partners, the General Partner, the Partnership, SFTY
and the Manager shall not have liability to a Limited Partner under any
circumstances as a result of a tax liability incurred by such Limited Partner as
a result of an action (or inaction) by the General Partner pursuant to its
authority under this Agreement or by the Manager pursuant to the Management
Agreement

 

47

--------------------------------------------------------------------------------


 

provided, that the General Partner or the Manager, as applicable has acted in
good faith and pursuant to its authority under this Agreement or the Management
Agreement, as applicable.

 

Section 7.2.                                 Certificate of Limited
Partnership.  To the extent that such action is determined by the General
Partner to be reasonable and necessary or appropriate, the General Partner shall
file amendments to and restatements of the Certificate of Limited Partnership
and do all the things to maintain the Partnership as a limited partnership (or a
partnership in which the limited partners have limited liability) under the laws
of the State of Delaware and each other state, the District of Columbia or any
other jurisdiction, in which the Partnership may elect to do business or own
property.  Except as otherwise required under the Act, the General Partner shall
not be required, before or after filing, to deliver or mail a copy of the
Certificate of Limited Partnership or any amendment thereto to any Limited
Partner.  The General Partner shall use all reasonable efforts to cause to be
filed such other certificates or documents as may be reasonable and necessary or
appropriate for the formation, continuation, qualification and operation of a
limited partnership (or a partnership in which the limited partners have limited
liability to the extent provided by applicable law) in the State of Delaware and
any other state, or the District of Columbia or other jurisdiction, in which the
Partnership may elect to do business or own property.

 

Section 7.3.                                 Restrictions on General Partner’s
Authority.

 

(a)                                 The General Partner may not, and may not
authorize the Manager pursuant to the Management Agreement to, take any action
in contravention of an express prohibition or limitation of this Agreement
without the written consent of a Majority in Interest of the Outside Limited
Partners or such other percentage of the Limited Partners as may be specifically
provided for under a provision of this Agreement and may not, and may not
authorize the Manager pursuant to the Management Agreement to, (1) perform any
act that would subject a Limited Partner to liability as a general partner in
any jurisdiction or any other liability except as provided herein or under the
Act; or (2) enter into any contract, mortgage, loan or other agreement that
expressly prohibits or restricts (a) the General Partner or the Partnership from
performing its specific obligations under Section 8.6 hereof in full or (b) a
Limited Partner from exercising its rights under Section 8.6 hereof to effect a
Redemption in full, except, in either case, with the written consent of such
Limited Partner affected by the prohibition or restriction.

 

(b)                                 The General Partner shall not, and shall not
authorize the Manager pursuant to the Management Agreement to, without the
written consent of a Majority in Interest of the Outside Limited Partners amend
this Agreement in a manner that disproportionately effects such Limited
Partners, if such amendment would amend Section 4.3, Article V, Article VI,
Article VII, Section 8.6, Section 11.2 or this Section 7.3(b).

 

(c)                                  Notwithstanding Sections 7.3(b) and 14.2,
the General Partner shall have the exclusive power, without the prior consent of
the Limited Partners, to amend this Agreement as may be required to facilitate
or implement any of the following purposes:

 

(i)                                     to add to the obligations of the General
Partner or surrender any right or power granted to the General Partner or any
Affiliate of the General Partner for the benefit of the Limited Partners;

 

48

--------------------------------------------------------------------------------


 

(ii)                                  to reflect the admission, substitution or
withdrawal of Partners or the termination of the Partnership in accordance with
this Agreement, and to amend Exhibit A attached hereto in connection with such
admission, substitution or withdrawal;

 

(iii)                               to reflect a change that is of an
inconsequential nature or does not adversely affect the Limited Partners as such
in any material respect, or to cure any ambiguity, correct or supplement any
provision in this Agreement not inconsistent with law or with other provisions,
or make other changes with respect to matters arising under this Agreement that
will not be inconsistent with law or with the provisions of this Agreement;

 

(iv)                              to satisfy any requirements, conditions or
guidelines contained in any order, directive, opinion, ruling or regulation of a
federal or state agency or contained in federal or state law;

 

(v)                                 to set forth or amend the designations,
preferences, conversion or other rights, voting powers, restrictions,
limitations as to distributions, qualifications or terms or conditions of
redemption of the holders of any additional Partnership Units or Partnership
Interests issued or established pursuant to this Agreement;

 

(vi)                              (a) to reflect such changes as are reasonably
necessary for SFTY to maintain or restore its qualification as a REIT or to
satisfy the REIT Requirements; or (b) to reflect the Transfer of all or any part
of a Partnership Interest among the General Partner, and any Qualified REIT
Subsidiary or entity that is disregarded as an entity separate from SFTY for
U.S. federal income tax purposes;

 

(vii)                           to modify either or both the manner in which
items of Net Income or Net Loss are allocated pursuant to Article VI or the
manner in which Capital Accounts are adjusted, computed or maintained (but only
to the extent set forth in the definition of “Capital Account” or contemplated
by the Code or the Regulations);

 

(viii)                        to issue additional Partnership Interests in
accordance with Section 4.3;

 

(ix)                              to reflect any other modification to this
Agreement as is reasonably necessary for the business or operations of the
Partnership or the General Partner and which does not violate Section 7.3(d);

 

(x)                                 as may be required to reflect the admission,
substitution, termination or withdrawal of Partners in accordance with this
Agreement (which may be affected through the replacement of Exhibit C with an
amended Exhibit C); and

 

(xi)                              for the purposes contemplated by
Section 11.3(e).

 

The General Partner will provide notice to the Limited Partners whenever any
action under this Section 7.3(c) is taken.

 

(d)                                 Notwithstanding Sections 7.3(b) and
7.3(c) hereof, this Agreement shall not be amended, and no action may be taken
by the General Partner (and the General Partner

 

49

--------------------------------------------------------------------------------


 

shall not authorize the Manager pursuant to the Management Agreement to take any
action), without the consent of each Partner adversely affected thereby, if such
amendment or action would (i) convert a Limited Partner Interest in the
Partnership into a General Partner Interest (except as a result of the General
Partner acquiring such Partnership Interest), (ii) modify the limited liability
of a Limited Partner (iii) alter the rights of any Partner to receive the
distributions to which such Partner is entitled, pursuant to Article V or
Section 13.2(a)(iv) hereof, or alter the allocations specified in Article VI
hereof (except, in any case, as permitted pursuant to Sections 4.3, 7.3(c) and
Article VI hereof), (iv) alter or modify the Redemption rights, Cash Amount or
REIT Shares Amount as set forth in Section 8.6 hereof, or amend or modify any
related definitions, (v) alter or modify Section 11.2 hereof or (vi) amend this
Section 7.3(d).  Further, no amendment may alter the restrictions on the General
Partner’s authority set forth elsewhere in this Section 7.3 without the consent
specified therein.  Any such amendment or action consented to by any Partner
shall be effective as to that Partner, notwithstanding the absence of such
consent by any other Partner.

 

Section 7.4.                                 Reimbursement of the General
Partner.

 

(a)                                 Except as provided in this Section 7.4 and
elsewhere in this Agreement (including the provisions of Articles V and VI
regarding distributions, payments and allocations to which it may be entitled),
the General Partner shall not be compensated for its services as general partner
of the Partnership.  The Limited Partners acknowledge and agree that the Manager
shall be compensated for its services pursuant to the Management Agreement.

 

(b)                                 The Partnership shall be responsible for and
shall pay all expenses relating to the Partnership’s the General Partner’s and
SFTY’s organization, the ownership of their assets and their operations.  The
General Partner is hereby authorized to pay compensation under the Management
Agreement and for accounting, administrative, legal, technical, management and
other services rendered to the Partnership.  Except to the extent provided in
this Agreement and the Management Agreement, the General Partner and its
Affiliates shall be reimbursed on a monthly basis, or such other basis as the
General Partner may determine in its sole and absolute discretion, for all
expenses that the General Partner and its Affiliates incur relating to the
ownership and operation of, or for the benefit of, the Partnership (including,
without limitation, administrative expenses); provided, that the amount of any
such reimbursement shall be reduced by any interest earned by the General
Partner with respect to bank accounts or other instruments or accounts held by
it on behalf of the Partnership.  The Partners acknowledge that all such
expenses of the General Partner are deemed to be for the benefit of the
Partnership.  Such reimbursement shall be in addition to any reimbursement made
as a result of the Management Agreement or as a result of indemnification
pursuant to Section 7.7 hereof.  In the event that certain expenses are incurred
for the benefit of the Partnership and other entities (including the General
Partner), such expenses will be allocated to the Partnership and such other
entities in such a manner as the General Partner in its sole and absolute
discretion deems fair and reasonable.  All payments and reimbursements hereunder
shall be characterized for federal income tax purposes as expenses of the
Partnership incurred on its behalf, and not as expenses of the General Partner.

 

(c)                                  If SFTY shall elect to purchase from its
stockholders REIT Shares for the purpose of delivering such REIT Shares to
satisfy an obligation under any dividend reinvestment

 

50

--------------------------------------------------------------------------------


 

program adopted by SFTY, any employee stock purchase plan adopted by SFTY or any
similar obligation or arrangement undertaken by SFTY in the future or for the
purpose of retiring such REIT Shares, the purchase price paid by SFTY for such
REIT Shares and any other expenses incurred by SFTY in connection with such
purchase shall be considered expenses of the Partnership and shall be advanced
to SFTY or reimbursed to SFTY, subject to the condition that: (1) if such REIT
Shares subsequently are sold by SFTY, SFTY shall pay or cause to be paid to the
Partnership any proceeds received by SFTY for such REIT Shares (which sales
proceeds shall include the amount of dividends reinvested under any dividend
reinvestment or similar program; provided, that a transfer of REIT Shares for
Partnership Units pursuant to Section 8.6 would not be considered a sale for
such purposes); and (2) if such REIT Shares are not retransferred by SFTY within
30 days after the purchase thereof, or SFTY otherwise determines not to
retransfer such REIT Shares, SFTY shall cause the Partnership to redeem a number
of Partnership Units held by SFTY equal to the number of such REIT Shares, as
adjusted for stock dividends and distributions, stock splits and subdivisions,
reverse stock splits and combinations, distributions of rights, warrants or
options, and distributions of evidences of indebtedness or assets relating to
assets not received by SFTY pursuant to a pro rata distribution by the
Partnership (in which case such advancement or reimbursement of expenses shall
be treated as having been made as a distribution in redemption of such number of
Partnership Units held by SFTY).

 

(d)                                 As set forth in Section 4.3, SFTY shall be
treated as having made a Capital Contribution in the amount of all expenses that
it incurs relating to its offering of REIT Shares, Preferred Shares, Junior
Shares or New Securities.

 

(e)                                  If and to the extent any reimbursements to
the General Partner or SFTY pursuant to this Section 7.4 constitute gross income
of the General Partner or SFTY (as opposed to the repayment of advances made by
the General Partner or SFTY on behalf of the Partnership), such amounts shall
constitute guaranteed payments with respect to capital within the meaning of
Code Section 7.7(c), shall be treated consistently therewith by the Partnership
and all Partners, and shall not be treated as distributions for purposes of
computing the Partners’ Capital Accounts.

 

Section 7.5.                                 Outside Activities of SFTY and the
General Partner.  Neither SFTY nor the General Partner shall directly or
indirectly enter into or conduct any business, other than in connection with
(a) the ownership, acquisition and disposition of Partnership Interests, (b) the
management of the business of the Partnership (including the retention of the
Manager), (c) the operation of SFTY as a reporting company with one or more
classes of securities registered under the Exchange Act, (d) the offering, sale,
syndication, private placement or public offering of stock, bonds, securities or
other interests, (e) financing or refinancing of any type related to the
Partnership or its assets or activities, (f) any of the foregoing activities as
they relate to a Subsidiary of the Partnership, and (g) such activities as are
incidental thereto.  Nothing contained herein shall be deemed to prohibit SFTY
or the General Partner from (i) executing guarantees of Partnership Debt,
(ii) holding such bank accounts or similar instruments or accounts in its name
as it deems necessary to carry out its responsibilities and purposes as
contemplated under this Agreement and its organizational documents (provided,
that accounts held on behalf of the Partnership to permit the General Partner to
carry out its responsibilities under this Agreement shall be considered to
belong to the Partnership and the interest earned thereon shall, subject to
Section 7.4(b), be applied for the benefit of the Partnership) or
(iii) acquiring Qualified Assets.

 

51

--------------------------------------------------------------------------------


 

Section 7.6.                                 Contracts with Affiliates.

 

(a)                                 The Partnership may lend or contribute funds
or other assets to its Subsidiaries or other Persons in which it has an equity
investment, and such Persons may borrow funds from the Partnership, on terms and
conditions established in the sole and absolute discretion of the General
Partner.  The foregoing authority shall not create any right or benefit in favor
of any Subsidiary or any other Person.

 

(b)                                 The Partnership may transfer assets to joint
ventures, limited liability companies, partnerships, corporations, business
trusts or other business entities in which it is or thereby becomes a
participant upon such terms and subject to such conditions consistent with this
Agreement and applicable law as the General Partner, in its sole and absolute
discretion, believes to be advisable.

 

(c)                                  Except as expressly permitted by this
Agreement, neither the General Partner nor any of its Affiliates shall sell,
transfer or convey any property to the Partnership, directly or indirectly,
except pursuant to transactions that are determined by the General Partner in
good faith to be fair and reasonable.

 

(d)                                 The General Partner, in its sole and
absolute discretion and without the approval of the Limited Partners, may
propose and adopt on behalf of the Partnership employee benefit plans funded by
the Partnership for the benefit of employees of the General Partner, the
Partnership, Subsidiaries of the Partnership or any Affiliate of any of them in
respect of services performed, directly or indirectly, for the benefit of the
Partnership or any of the Partnership’s Subsidiaries.

 

(e)                                  The General Partner is expressly authorized
to enter into, in the name and on behalf of the Partnership, any Services
Agreement with Affiliates of any of the Partnership or the General Partner, on
such terms as the General Partner, in its sole and absolute discretion, believes
are advisable.

 

Section 7.7.                                 Indemnification.

 

(a)                                 The Partnership shall, to the maximum extent
permitted by applicable law in effect from time to time, indemnify, and, without
requiring a preliminary determination of the ultimate entitlement to
indemnification, pay or reimburse reasonable expenses in advance of final
disposition of a proceeding to each Indemnitee; provided, however, that the
Partnership shall not indemnify an Indemnitee (1) for material acts or omissions
that were committed in bad faith or were the result of active and deliberate
dishonesty, (2) for any transaction for which such Indemnitee received an
improper personal benefit in money, property or services in violation or breach
of any provision of this Agreement, or (3) in the case of any criminal
proceeding, the Indemnitee had reasonable cause to believe that the act or
omission was unlawful.  Without limitation, the foregoing indemnity shall extend
to any liability of any Indemnitee, pursuant to a loan guaranty or otherwise
(unless otherwise provided by the terms of any such guaranty or other
instrument), for any indebtedness of the Partnership or any Subsidiary of the
Partnership (including, without limitation, any indebtedness which the
Partnership or any Subsidiary of the Partnership has assumed or taken subject
to), and the General Partner is hereby authorized and

 

52

--------------------------------------------------------------------------------


 

empowered, on behalf of the Partnership, to enter into one or more indemnity
agreements consistent with the provisions of this Section 7.7 in favor of any
Indemnitee having or potentially having liability for any such indebtedness.
 The termination of any proceeding by judgment, order or settlement does not
create a presumption that the Indemnitee did not meet the requisite standard of
conduct set forth in this Section 7.7(a).  The termination of any proceeding by
conviction of an Indemnitee or upon a plea of nolo contendere or its equivalent
by an Indemnitee, or an entry of an order of probation against an Indemnitee
prior to judgment, does not create a presumption that such Indemnitee acted in a
manner contrary to that specified in this Section 7.7(a) with respect to the
subject matter of such proceeding.  Any indemnification pursuant to this
Section 7.7 shall be made only out of the assets of the Partnership and any
insurance proceeds from the liability policy covering the General Partner and
any Indemnitees, and neither the General Partner nor any Limited Partner shall
have any obligation to contribute to the capital of the Partnership or otherwise
provide funds to enable the Partnership to fund its obligations under this
Section 7.7.

 

(b)                                 To the fullest extent permitted by law, and
without requiring a preliminary determination of the Indemnitee’s ultimate
entitlement to indemnification under Section 7.7(a) above, expenses incurred by
an Indemnitee who is a party to a proceeding or otherwise subject to or the
focus of or is involved in any proceeding shall be paid or reimbursed by the
Partnership as incurred by the Indemnitee in advance of the final disposition of
the proceeding upon receipt by the Partnership of (1) a written affirmation by
the Indemnitee of the Indemnitee’s good faith belief that the standard of
conduct necessary for indemnification by the Partnership as authorized in this
Section 7.7(b) has been met and (2) a written undertaking by or on behalf of the
Indemnitee to repay the amount if it shall ultimately be determined that the
standard of conduct has not been met.

 

(c)                                  The indemnification provided by this
Section 7.7 shall be in addition to any other rights to which an Indemnitee or
any other Person may be entitled under any agreement, pursuant to any vote of
the Partners, as a matter of law or otherwise, and shall continue as to an
Indemnitee who has ceased to serve in such capacity and shall inure to the
benefit of the heirs, successors, assigns and administrators of the Indemnitee
unless otherwise provided in a written agreement with such Indemnitee or in the
writing pursuant to which such Indemnitee is indemnified.

 

(d)                                 The Partnership may, but shall not be
obligated to, purchase and maintain insurance, on behalf of any of the
Indemnitees and such other Persons as the General Partner shall determine,
against any liability that may be asserted against or expenses that may be
incurred by such Person in connection with the Partnership’s activities,
regardless of whether the Partnership would have the power to indemnify such
Person against such liability under the provisions of this Agreement.

 

(e)                                  Any liabilities which an Indemnitee incurs
as a result of acting on behalf of the Partnership, the General Partner or SFTY
(whether as a fiduciary or otherwise) in connection with the operation,
administration or maintenance of an employee benefit plan or any related trust
or funding mechanism (whether such liabilities are in the form of excise taxes
assessed by the IRS, penalties assessed by the Department of Labor, restitutions
to such a plan or trust or other funding mechanism or to a participant or
beneficiary of such plan, trust or other

 

53

--------------------------------------------------------------------------------


 

funding mechanism, or otherwise) shall be treated as liabilities or judgments or
fines under this Section 7.7, unless such liabilities arise as a result of
(1) material acts or omissions that were committed in bad faith or were the
result of active and deliberate dishonesty, (2) any transaction in which such
Indemnitee received an improper personal benefit in money, property or services
in violation or breach of any provision of this Agreement or applicable law, or
(3) in the case of any criminal proceeding, the Indemnitee had reasonable cause
to believe that the act or omission was unlawful.

 

(f)                                   In no event may an Indemnitee subject any
of the Partners to personal liability by reason of the indemnification
provisions set forth in this Agreement.

 

(g)                                  An Indemnitee shall not be denied
indemnification in whole or in part under this Section 7.7 because the
Indemnitee had an interest in the transaction with respect to which the
indemnification applies if the transaction was otherwise permitted by the terms
of this Agreement.

 

(h)                                 The provisions of this Section 7.7 are for
the benefit of the Indemnitees, their heirs, successors, assigns and
administrators and shall not be deemed to create any rights for the benefit of
any other Persons.  Any amendment, modification or repeal of this Section 7.7 or
any provision hereof shall be prospective only and shall not in any way affect
the obligations of the Partnership or the limitations on the Partnership’s
liability to any Indemnitee under this Section 7.7 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted.

 

(i)                                     If and to the extent any payments to the
General Partner or SFTY pursuant to this Section 7.7 constitute gross income
SFTY (as opposed to the repayment of advances made on behalf of the Partnership)
such amounts shall be treated as “guaranteed payments” for the use of capital
within the meaning of Code Section 7.7(c), shall be treated consistently
therewith by the Partnership and all Partners, and shall not be treated as
distributions for purposes of computing the Partners’ Capital Accounts.

 

Section 7.8.                                 Liability of the General Partner
and Affiliates.

 

(a)                                 Notwithstanding anything to the contrary set
forth in this Agreement, to the maximum extent that Delaware law in effect from
time to time permits, none of the General Partner, its Affiliates and their
respective directors or officers shall be liable or accountable in damages or
otherwise to the Partnership, any Partners or any Assignees for losses
sustained, liabilities incurred or benefits not derived as a result of errors in
judgment or mistakes of fact or law or of any act or omission if the General
Partner or such Affiliate or such director or officer acted in good faith.

 

(b)                                 The Limited Partners expressly acknowledge
that the General Partner is acting for the benefit of the Partnership, the
Limited Partners and SFTY and its stockholders collectively and that the General
Partner is under no obligation to give priority to the separate interests of the
Limited Partners or the stockholders of SFTY (including, without limitation, the
tax consequences to Limited Partners, Assignees or the stockholders of SFTY) in
deciding

 

54

--------------------------------------------------------------------------------


 

whether to cause the Partnership to take (or decline to take) any actions.  If
there is a conflict between the interests of the stockholders of SFTY on one
hand and the Limited Partners on the other, the Limited Partners expressly
acknowledge that the General Partner will fulfill its fiduciary duties to such
Limited Partners by acting in the best interests of the stockholders of SFTY. 
The General Partner shall not be liable under this Agreement to the Partnership
or to any Partner for monetary damages for losses sustained, liabilities
incurred, or benefits not derived by Limited Partners in connection with such
decisions; provided, that the General Partner has acted in good faith.

 

(c)                                  Subject to its obligations and duties as
General Partner set forth in Section 7.1 hereof, the General Partner may
exercise any of the powers granted to it by this Agreement and perform any of
the duties imposed upon it hereunder either directly or by or through its
employees or agents (subject to the supervision and control of the General
Partner), including the Manager pursuant to the Management Agreement.  The
General Partner shall not be responsible for any misconduct or negligence on the
part of any such agent appointed by it in good faith.

 

(d)                                 To the extent that, at law or in equity, the
General Partner has duties (including fiduciary duties) and liabilities relating
thereto to the Partnership or the Limited Partners, the General Partner shall
not be liable to the Partnership or to any other Partner for its good faith
reliance on the provisions of this Agreement.

 

(e)                                  Notwithstanding anything herein to the
contrary, except for fraud, willful misconduct or gross negligence, or pursuant
to any express indemnities given to the Partnership by any Partner pursuant to
any other written instrument, no Partner shall have any personal liability
whatsoever, to the Partnership or to the other Partner(s), for the debts or
liabilities of the Partnership or the Partnership’s obligations hereunder, and
the full recourse of the other Partner(s) shall be limited to the interest of
that Partner in the Partnership.  To the fullest extent permitted by law, no
officer, director or stockholder of the General Partner or any of its Affiliates
shall be liable to the Partnership for money damages except for (1) active and
deliberate dishonesty established by a nonappealable final judgment or
(2) actual receipt of an improper benefit or profit in money, property or
services.  Without limitation of the foregoing, and except for fraud, willful
misconduct or gross negligence, or pursuant to any such express indemnity, no
property or assets of any Partner, other than its interest in the Partnership,
shall be subject to levy, execution or other enforcement procedures for the
satisfaction of any judgment (or other judicial process) in favor of any other
Partner(s) and arising out of, or in connection with, this Agreement.

 

(f)                                   Any amendment, modification or repeal of
this Section 7.8 or any provision hereof shall be prospective only and shall not
in any way affect the limitations on the General Partner’s, and its Affiliates’
or their officers’ and directors’, liability to the Partnership and the Limited
Partners under this Section 7.8 as in effect immediately prior to such
amendment, modification or repeal with respect to claims arising from or
relating to matters occurring, in whole or in part, prior to such amendment,
modification or repeal, regardless of when such claims may arise or be asserted.

 

55

--------------------------------------------------------------------------------


 

Section 7.9.                                 Other Matters Concerning the
General Partner.

 

(a)                                 The General Partner may rely and shall be
protected in acting or refraining from acting upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, order, bond,
debenture or other paper or document believed by it in good faith to be genuine
and to have been signed or presented by the proper party or parties.

 

(b)                                 The General Partner may consult with legal
counsel, accountants, appraisers, management consultants, investment bankers,
architects, engineers, environmental consultants and other consultants and
advisers selected by it, and any act taken or omitted to be taken in reliance
upon the opinion of such Persons as to matters that the General Partner
reasonably believes to be within such Person’s professional or expert competence
shall be conclusively presumed to have been done or omitted in good faith and in
accordance with such opinion.

 

(c)                                  The General Partner shall have the right,
in respect of any of its powers or obligations hereunder, to act through any of
its duly authorized officers and a duly appointed attorney or
attorneys-in-fact.  Each such attorney shall, to the extent provided by the
General Partner in the power of attorney, have full power and authority to do
and perform all and every act and duty that is permitted or required to be done
by the General Partner hereunder.

 

(d)                                 Notwithstanding any other provision of this
Agreement or the Act, any action of the General Partner on behalf of the
Partnership or any decision of the General Partner to refrain from acting on
behalf of the Partnership, undertaken in the good faith belief that such action
or omission is necessary or advisable in order (1) to protect the ability of
SFTY to continue to qualify as a REIT or the Partnership to be taxed as a
partnership for U.S. federal income tax purposes, or (2) without limitation of
the foregoing clauses (1) or (2), to avoid the General Partner, SFTY or the
Partnership incurring any income or excise taxes under the Code, is expressly
authorized under this Agreement and is deemed approved by all of the Limited
Partners.

 

Section 7.10.                          Title to Partnership Assets.  Title to
Partnership assets, whether real, personal or mixed and whether tangible or
intangible, shall be deemed to be owned by the Partnership as an entity, and no
Partner, individually or collectively with other Partners or Persons, shall have
any ownership interest in such Partnership assets or any portion thereof.  Title
to any or all of the Partnership assets may be held in the name of the
Partnership, the General Partner or one or more nominees, as the General Partner
may determine, including Affiliates of the General Partner.  The General Partner
hereby declares and warrants that any Partnership assets for which legal title
is held in the name of the General Partner or any nominee or Affiliate of the
General Partner shall be held by the General Partner for the use and benefit of
the Partnership in accordance with the provisions of this Agreement.  All
Partnership assets shall be recorded as the property of the Partnership in its
books and records, irrespective of the name in which legal title to such
Partnership assets is held.

 

Section 7.11.                          Reliance by Third Parties. 
Notwithstanding anything to the contrary in this Agreement, any Person dealing
with the Partnership shall be entitled to assume that the General Partner and
the Manager each has full power and authority, without the consent or approval
of any other Partner or Person, to encumber, sell or otherwise use in any manner
any and all assets of the Partnership and to enter into any contracts on behalf
of the Partnership, and

 

56

--------------------------------------------------------------------------------


 

take any and all actions on behalf of the Partnership, and such Person shall be
entitled to deal with the General Partner and the Manager as if each were the
Partnership’s sole party in interest, both legally and beneficially.  Each
Limited Partner hereby waives any and all defenses or other remedies that may be
available against such Person to contest, negate or disaffirm any action of the
General Partner or the Manager in connection with any such dealing.  In no event
shall any Person dealing with the General Partner or the Manager or their
respective representatives be obligated to ascertain that the terms of this
Agreement have been complied with or to inquire into the necessity or expediency
of any act or action of the General Partner or the Manager or their respective
representatives.  Each and every certificate, document or other instrument
executed on behalf of the Partnership by the General Partner or the Manager or
their respective representatives shall be conclusive evidence in favor of any
and every Person relying in good faith thereon or claiming thereunder that
(1) at the time of the execution and delivery of such certificate, document or
instrument, this Agreement was in full force and effect, (2) the Person
executing and delivering such certificate, document or instrument was duly
authorized and empowered to do so for and on behalf of the Partnership, and
(3) such certificate, document or instrument was duly executed and delivered in
accordance with the terms and provisions of this Agreement and is binding upon
the Partnership.

 

ARTICLE VIII

 

RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

 

Section 8.1.                                 Limitation of Liability.  The
Limited Partners shall have no liability under this Agreement (other than for
breach thereof) except as expressly provided in Sections 10.4 and
Section 13.2(c) or under the Act.

 

Section 8.2.                                 Management of Business.  No Limited
Partner or Assignee (other than the General Partner, any of its Affiliates or
any officer, director, member, employee, partner, agent or director of the
General Partner, the Partnership or any of their Affiliates, in their capacity
as such) shall take part in the operations, management or control (within the
meaning of the Act) of the Partnership’s business, transact any business in the
Partnership’s name or have the power to sign documents for or otherwise bind the
Partnership.  The transaction of any such business by the General Partner, any
of its Affiliates or any officer, director, member, employee, partner, agent,
representative, stockholder or trustee of the General Partner, the Partnership
or any of their Affiliates, in their capacity as such, shall not affect, impair
or eliminate the limitations on the liability of the Limited Partners or
Assignees under this Agreement.

 

Section 8.3.                                 Outside Activities of Limited
Partners.  Subject to any agreements entered into pursuant to
Section 7.6(e) hereof and any other agreements entered into by a Limited Partner
or its Affiliates with the General Partner, including the Exclusivity Agreement,
the Partnership or any Affiliate thereof (including, without limitation, any
employment agreement), any Limited Partner and any Assignee, officer, director,
employee, agent, trustee, Affiliate, member or shareholder of any Limited
Partner shall be entitled to and may have business interests and engage in
business activities in addition to those relating to the Partnership, including
business interests and activities that are in direct or indirect competition
with the Partnership or that are enhanced by the activities of the Partnership. 
Neither the Partnership nor any Partner shall have any rights by virtue of this
Agreement in any business ventures of any

 

57

--------------------------------------------------------------------------------


 

Limited Partner or Assignee.  Subject to such agreements, none of the Limited
Partners nor any other Person shall have any rights by virtue of this Agreement
or the partnership relationship established hereby in any business ventures of
any other Person (other than the General Partner, to the extent expressly
provided herein), and such Person shall have no obligation pursuant to this
Agreement, subject to Section 7.6(e) hereof and any other agreements entered
into by a Limited Partner or its Affiliates with the General Partner, the
Partnership or any Affiliate thereof, to offer any interest in any such business
ventures to the Partnership, any Limited Partner or any such other Person, even
if such opportunity is of a character that, if presented to the Partnership, any
Limited Partner or such other Person, could be taken by such Person.

 

Section 8.4.                                 Return of Capital.  Except pursuant
to the rights of Redemption set forth in Section 8.6 hereof, no Limited Partner
shall be entitled to the withdrawal or return of its Capital Contribution,
except to the extent of distributions made pursuant to this Agreement, upon
termination of the Partnership as provided herein.  Except to the extent
provided in Article VI hereof or otherwise expressly provided in this Agreement,
no Limited Partner or Assignee shall have priority over any other Limited
Partner or Assignee either as to the return of Capital Contributions or as to
profits, losses or distributions.

 

Section 8.5.                                 Adjustment Factor.  The Partnership
shall notify any Limited Partner, on request, of the then current Adjustment
Factor or any change made to the Adjustment Factor.

 

Section 8.6.                                 Redemption Rights.

 

(a)                                 On or after the date twelve (12) months
after the date of the initial issuance of the OP Units, each Limited Partner
shall have the right (subject to the terms and conditions set forth herein and
in any other such agreement, as applicable) to require the Partnership to redeem
all or a portion of the OP Units held by such Limited Partner (such OP Units
being hereafter referred to as “Tendered Units”) in exchange for the Cash Amount
(a “Redemption”) unless the terms of such OP Units or a separate agreement
entered into between the Partnership and the holder of such OP Units provide
that such OP Units are not entitled to a right of Redemption or provide for a
shorter or longer period before such Holder may exercise such right of
Redemption or impose conditions on the exercise of such right of Redemption. 
The Tendering Partner shall have no right, with respect to any OP Units so
redeemed, to receive any distributions paid on or after the Specified Redemption
Date.  Any Redemption shall be exercised pursuant to a Notice of Redemption
delivered to the General Partner and SFTY by the Limited Partner who is
exercising the right (the “Tendering Partner”).  The Cash Amount shall be
payable to the Tendering Partner on the Specified Redemption Date.

 

(b)                                 Notwithstanding Section 8.6(a) above, if a
Limited Partner has delivered to the General Partner a Notice of Redemption then
SFTY may, in its sole and absolute discretion, (subject to the limitations on
ownership and transfer of REIT Shares set forth in the Charter) elect to assume
and satisfy the Partnership’s Redemption obligation and acquire some or all of
the Tendered Units from the Tendering Partner in exchange for the REIT Shares
Amount (as of the Specified Redemption Date) and, if SFTY so elects, the
Tendering Partner shall sell the Tendered Units to SFTY in exchange for the REIT
Shares Amount.  In such event, the Tendering Partner shall have no right to
cause the Partnership to redeem such Tendered Units.  SFTY shall

 

58

--------------------------------------------------------------------------------


 

give such Tendering Partner written notice of its election on or before the
close of business on the fifth Business Day after the its receipt of the Notice
of Redemption.

 

(c)                                  The REIT Shares Amount, if applicable,
shall be delivered as duly authorized, validly issued, fully paid and
nonassessable REIT Shares and, if applicable, free of any pledge, lien,
encumbrance or restriction, other than those provided in the Charter or the
Bylaws of SFTY, the Securities Act, relevant state securities or blue sky laws
and any applicable registration rights agreement with respect to such REIT
Shares entered into by the Tendering Partner.  Notwithstanding any delay in such
delivery (but subject to Section 8.6(e)), the Tendering Partner shall be deemed
the owner of such REIT Shares for all purposes, including without limitation,
rights to vote or consent, and receive dividends, as of the Specified Redemption
Date.  In addition, the REIT Shares for which the Partnership Units might be
exchanged shall also bear the legend set forth in the Charter.

 

(d)                                 Each Limited Partner covenants and agrees
with the General Partner and SFTY that all Tendered Units shall be delivered to
the General Partner or SFTY, as applicable, free and clear of all liens, claims
and encumbrances whatsoever and should any such liens, claims and/or
encumbrances exist or arise with respect to such Tendered Units, the General
Partner or SFTY, as applicable, shall be under no obligation to acquire the
same.  Each Limited Partner further agrees that, in the event any state or local
property transfer tax is payable as a result of the transfer of its Tendered
Units to the General Partner or SFTY, as applicable, (or their designee), such
Limited Partner shall assume and pay such transfer tax.

 

(e)                                  Notwithstanding the provisions of
Sections 8.6(a), 8.6(b), 8.6(c) or any other provision of this Agreement, a
Limited Partner (i) shall not be entitled to effect a Redemption for cash or an
exchange for REIT Shares to the extent the ownership or right to acquire REIT
Shares pursuant to such exchange by such Partner on the Specified Redemption
Date could cause such Partner or any other Person to violate the restrictions on
ownership and transfer of REIT Shares set forth in the Charter of SFTY and
(ii) shall have no rights under this Agreement to acquire REIT Shares which
would otherwise be prohibited under the Charter.  To the extent any attempted
Redemption or exchange for REIT Shares would be in violation of this
Section 8.6(e), it shall be null and void ab initio and such Limited Partner
shall not acquire any rights or economic interest in the cash otherwise payable
upon such Redemption or the REIT Shares otherwise issuable upon such exchange.

 

(f)                                   Notwithstanding anything herein to the
contrary (but subject to Section 8.6(e)), with respect to any Redemption or
exchange for REIT Shares pursuant to this Section 8.6:  (i) a portion of the OP
Units acquired by the General Partner or SFTY, as applicable, pursuant thereto
shall automatically, and without further action required, be converted into and
deemed to be General Partner Interests and all other OP Units shall be deemed to
be Limited Partner Interests and held by SFTY in its capacity as a Limited
Partner in the Partnership such that, immediately after such Redemption, the
requirements of Section 4.1(b) continue to be met; (ii) without the consent of
the General Partner, each Limited Partner may effect a Redemption only one time
in each fiscal quarter; (iii) without the consent of the General Partner, each
Limited Partner may not effect a Redemption for less than one thousand (1,000)
OP Units or, if the Limited Partner holds less than one thousand (1,000) OP
Units, all of the OP Units held by such Limited Partner; (iv) without the
consent of the General Partner, each Limited Partner may

 

59

--------------------------------------------------------------------------------


 

not effect a Redemption during the period after the Partnership Record Date with
respect to a distribution and before the record date established by the General
Partner for a distribution to its stockholders of some or all of its portion of
such distribution; (v) the consummation of any Redemption or exchange for REIT
Shares shall be subject to the expiration or termination of the applicable
waiting period, if any, under the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended; and (vi) each Tendering Partner shall continue to own all
OP Units subject to any Redemption or exchange for REIT Shares, and be treated
as a Limited Partner with respect to such OP Units for all purposes of this
Agreement, until such OP Units are transferred to the General Partner or SFTY,
as applicable, and paid for or exchanged on the Specified Redemption Date. 
Until a Specified Redemption Date, the Tendering Partner shall have no rights as
a stockholder of SFTY with respect to such Tendering Partner’s OP Units.

 

(g)                                  In the event that the Partnership issues
additional Partnership Interests to any Additional Limited Partner pursuant to
Section 4.4, the General Partner shall make such revisions to this Section 8.6
as it determines are necessary to reflect the issuance of such additional
Partnership Interests.

 

ARTICLE IX

 

BOOKS, RECORDS, ACCOUNTING AND REPORTS

 

Section 9.1.                                 Records and Accounting.

 

(a)                                 The General Partner shall keep or cause to
be kept at the principal office of the Partnership those records and documents
required to be maintained by the Act and other books and records deemed by the
General Partner to be appropriate with respect to the Partnership’s business,
including, without limitation, all books and records necessary to provide to the
Limited Partners any information, lists and copies of documents required to be
provided pursuant to Section 8.5 or 9.3 hereof.  Any records maintained by or on
behalf of the Partnership in the regular course of its business may be kept on,
or be in the form for, magnetic tape, photographs, micrographics or any other
information storage device, provided, that the records so maintained are
convertible into clearly legible written form within a reasonable period of
time.  The books of the Partnership shall be maintained, for financial reporting
purposes, on an accrual basis in accordance with generally U.S. GAAP.

 

(b)                                 The books of the Partnership shall be
maintained, for financial reporting purposes, on an accrual basis in accordance
with U.S. GAAP, or on such other basis as the General Partner determines to be
necessary or appropriate.  To the extent permitted by sound accounting practices
and principles, the Partnership and the General Partner may operate with
integrated or consolidated accounting records, operations and principles.  The
Partnership also shall maintain its tax books on the accrual basis.

 

Section 9.2.                                 Partnership Year.  The Partnership
Year of the Partnership shall be the calendar year unless otherwise required
under the Code.

 

60

--------------------------------------------------------------------------------


 

Section 9.3.                                 Reports.

 

(a)                                 As soon as practicable, but in no event
later than the date on which the General Partner mails its annual report to its
stockholders, the General Partner shall cause to be mailed to each Limited
Partner an annual report, as of the close of the most recently ended Partnership
Year, containing financial statements of the Partnership, or of the General
Partner if such statements are prepared solely on a consolidated basis with the
Partnership, for such Partnership Year, presented in accordance with U.S. GAAP,
such statements to be audited by a nationally recognized firm of independent
public accountants selected by the General Partner.

 

(b)                                 If and to the extent that the General
Partner mails quarterly reports to its stockholders, as soon as practicable, but
in no event later than the date on such reports are mailed, the General Partner
shall cause to be mailed to each Limited Partner a report containing unaudited
financial statements, as of the last day of such fiscal quarter, of the
Partnership, or of the General Partner if such statements are prepared solely on
a consolidated basis with the Partnership, and such other information as may be
required by applicable law or regulations, or as the General Partner determines
to be appropriate.

 

(c)                                  The General Partner shall have satisfied
its obligations under Sections 9.3(a) and 9.3(b) by posting or making available
the reports required by this Section 9.3 on the website maintained from time to
time by the Partnership provided, that such reports are able to be printed or
downloaded from such website.

 

(d)                                 At the request of any Limited Partner, the
General Partner shall provide access to the books, records and work paper upon
which the reports required by this Section 9.3 are based, to the extent required
by the Act.

 

ARTICLE X

 

TAX MATTERS

 

Section 10.1.                          Preparation of Tax Returns.  The General
Partner shall arrange for the preparation and timely filing of all returns with
respect to Partnership income, gains, deductions, losses and other items
required of the Partnership for federal and state income tax purposes and shall
use all reasonable effort to furnish, within ninety (90) days of the close of
each taxable year, the tax information reasonably required by Limited Partners
for federal and state income tax reporting purposes.  The Limited Partners shall
promptly provide the General Partner with such information relating to the
Contributed Properties, including tax basis and other relevant information, as
may be reasonably requested by the General Partner from time to time.

 

Section 10.2.                          Tax Elections.

 

(a)                                 Except as otherwise provided herein, the
General Partner shall, in its sole and absolute discretion, determine whether to
make any available election pursuant to the Code, including, but not limited to,
the election under Code Section 754.  The General Partner shall have the right
to seek to revoke any such election (including, without limitation, any election
under Code Sections 461(h) and 754) upon the General Partner’s determination in
its sole and absolute discretion that such revocation is in the best interests
of the Partners.

 

61

--------------------------------------------------------------------------------


 

(b)                                 To the extent provided for in Regulations,
revenue rulings, revenue procedures and/or other IRS guidance issued after the
date hereof, the Partnership is hereby authorized to, and at the direction of
the General Partner shall, elect a safe harbor under which the fair market value
of any Partnership Interests issued in connection with the performance of
services after the effective date of such Regulations (or other guidance) will
be treated as equal to the liquidation value of such Partnership Interests
(i.e., a value equal to the total amount that would be distributed with respect
to such interests if the Partnership sold all of its assets for their fair
market value immediately after the issuance of such Partnership Interests,
satisfied its liabilities (excluding any non-recourse liabilities to the extent
the balance of such liabilities exceed the fair market value of the assets that
secure them) and distributed the net proceeds to the Partners under the terms of
this agreement). In the event that the Partnership makes a safe harbor election
as described in the preceding sentence, each Partner hereby agrees to comply
with all safe harbor requirements with respect to transfers of such Partnership
Interests while the safe harbor election remains effective.

 

Section 10.3.                          Tax Matters Partner.

 

(a)                                 The General Partner shall be designated the
“tax matters partner” pursuant to Code Section 6231(a)(7) for Partnership Years
beginning before January 1, 2018 and the “partnership representative” pursuant
to Code Section 6223 for Partnership Years beginning after December 31, 2017
(collectively, the “Tax Matters Partner”) with respect to operations conducted
by the Partnership pursuant to this Agreement.  The Tax Matters Partner is
authorized to represent the Partnership (at the expense of the Partnership) in
connection with all examinations of the affairs of the Partnership by any U.S.
federal, state or local tax authorities, including any resulting administrative
and judicial proceedings, and to expend funds of the Partnership for
professional services and costs associated therewith.  The Tax Matters Partner
shall at the expense of the Partnership furnish the Partners with status reports
regarding any negotiation between the IRS (or any relevant state or local taxing
authority) and the Partnership.  As the Tax Matters Partner, the General Partner
may cause the Partnership to make all elections required or permitted to be made
by the Partnership under the Code or any state or local tax law (except as
otherwise provided herein) including, if the Partnership is eligible, the
election out of the partnership audit rules for partnerships with 100 or fewer
partners, as provided in Code Section 6221(b), and the election under Code
Section 6226, in each case applicable to Partnership Years beginning after
December 31, 2017.  In exercising its responsibilities as Tax Matters Partner,
the General Partner shall have final decision making authority with respect to
all federal, state, local, and foreign tax matters involving the Partnership. 
Any expenses incurred by the Tax Matters Partner in carrying out its
responsibilities and duties under this Agreement shall be allocated to and
charged to the Partnership as an expense of the Partnership for which the Tax
Matters Partner shall be reimbursed.

 

(b)                                 Each Partner shall give prompt notice to the
Tax Matters Partner of any and all notices it receives from the IRS or any
relevant state or local taxing authority concerning the Partnership and its
federal, state or local income tax return.  If any administrative proceeding
contemplated under Code Section 6223 has begun, the Partners shall, upon request
by the Tax Matters Partner, notify the Tax Matters Partner of their treatment of
any Partnership item on their U.S. federal income tax return, if applicable,
which is or may be inconsistent with the treatment of that item on the
Partnership’s return.  Any Partner who enters into a settlement agreement with

 

62

--------------------------------------------------------------------------------


 

the IRS with respect to Partnership items shall notify the General Partner of
such settlement agreement and its terms within 30 days after the date of such
settlement.

 

(c)                                  The Tax Matters Partner shall use its
commercially reasonable efforts to minimize the financial burden of any
adjustment of an item of Partnership income, gain, loss, deduction or credit, or
the allocation of all or a portion of any such item among the Partners (each
such item or allocation thereof, a “Partnership Item”) to each Partner and
former Partner that held an Interest in the Partnership during a reviewed
Partnership Year, through the application of the procedures established pursuant
to Code Section 6225(c), or through an election and the furnishing of statements
pursuant to Code Section 6226, in each case as applicable to Partnership Years
beginning after December 31, 2017, provided that the Tax Matters Partner shall
not make such election or furnish such statements if the Tax Matters Partner
reasonably determines that doing so would preclude the contest of any adjustment
of a Partnership Item that the Tax Matters Partner intends to pursue.

 

(d)                                 Each Partner and former Partner agrees to
indemnify and hold harmless the Partnership and the General Partner from and
against any liability for any “imputed underpayment” as defined in Code
Section 6225 (including any interest and penalties) imposed on the Partnership
and attributable to such Partner’s allocable share of any adjustment to any item
of Partnership income, gain, loss, deduction or credit, or the allocation of all
or a portion of any such item among the Partners, in any Partnership Year in
which such Partner or former Partner was a partner in the Partnership, as
determined by the General Partner in its discretion.

 

(e)                                  The obligations of this Section 10.3 shall
survive the Transfer of a Partnership Unit, the withdrawal of any Limited
Partner, and the termination of the Partnership and this Agreement.

 

(f)                                   The taking of any action and the incurring
of any expense by the Tax Matters Partner in connection with any such
proceeding, except to the extent required by law, is a matter in the sole and
absolute discretion of the Tax Matters Partner and the provisions relating to
indemnification of the General Partner set forth in Section 7.7 hereof shall be
fully applicable to the Tax Matters Partner in its capacity as such.

 

Section 10.4.                          Withholding.  Each Limited Partner hereby
authorizes the Partnership to withhold from or pay on behalf of or with respect
to such Limited Partner any amount of federal, state, local or foreign taxes
that the General Partner determines that the Partnership is required to withhold
or pay with respect to any amount distributable or allocable to such Limited
Partner pursuant to this Agreement, including, without limitation, any taxes
required to be withheld or paid by the Partnership pursuant to Code
Sections 1441, 1442, 1445, 1446, or 1471-1474 and the Treasury Regulations
thereunder.  Any amount paid on behalf of or with respect to a Limited Partner,
in excess of any withheld amounts shall constitute a loan by the Partnership to
such Limited Partner, which loan shall be repaid by such Limited Partner within
fifteen (15) days after notice from the General Partner that such payment must
be made unless (i) the Partnership withholds such payment from a distribution
that would otherwise be made to the Limited Partner or (ii) the General Partner
determines, in its sole and absolute discretion, that such payment may be
satisfied out of the Available Cash of the Partnership that would, but for such
payment, be distributed to the Limited Partner.  Each Limited Partner hereby
unconditionally and irrevocably

 

63

--------------------------------------------------------------------------------


 

grants to the Partnership a security interest in such Limited Partner’s
Partnership Interest to secure such Limited Partner’s obligation to pay to the
Partnership any amounts required to be paid pursuant to this Section 10.4.  In
the event that a Limited Partner fails to pay any amounts owed to the
Partnership pursuant to this Section 10.4 when due, the General Partner may, in
its sole and absolute discretion, elect to make the payment to the Partnership
on behalf of such defaulting Limited Partner, and in such event shall be deemed
to have loaned such amount to such defaulting Limited Partner and shall succeed
to all rights and remedies of the Partnership as against such defaulting Limited
Partner (including, without limitation, the right to receive distributions). 
Any amounts payable by a Limited Partner hereunder shall bear interest at the
base rate on corporate loans at large United States money center commercial
banks, as published from time to time in The Wall Street Journal, plus four
percentage points (but not higher than the maximum lawful rate) from the date
such amount is due (i.e., fifteen (15) days after demand) until such amount is
paid in full.  Each Limited Partner shall take such actions as the Partnership
or the General Partner shall request in order to perfect or enforce the security
interest created hereunder.

 

Section 10.5.                          Organizational Expenses.  The Partnership
shall elect to amortize expenses, if any, incurred by it in organizing the
Partnership ratably over a one hundred eighty (180) month period as provided in
Code Section 709.

 

ARTICLE XI

 

TRANSFERS AND WITHDRAWALS

 

Section 11.1.                          Transfer.

 

(a)                                 No part of the interest of a Partner shall
be subject to the claims of any creditor, to any spouse for alimony or support,
or to legal process, and may not be voluntarily or involuntarily alienated or
encumbered except as may be specifically provided for in this Agreement.

 

(b)                                 No Partnership Interest shall be
Transferred, in whole or in part, except in accordance with the terms and
conditions set forth in this Article XI.  Any Transfer or purported Transfer of
a Partnership Interest not made in accordance with this Article XI shall be null
and void ab initio unless consented to by the General Partner in its sole and
absolute discretion.

 

(c)                                  Except in accordance with the terms and
conditions set forth in this Article XI, no Transfer of any Partnership Interest
may be made to a lender to the Partnership or any Person who is related (within
the meaning of Section 1.752-4(b) of the Regulations) to any lender to the
Partnership whose loan constitutes a Nonrecourse Liability, without the consent
of the General Partner in its sole and absolute discretion; provided, that as a
condition to such consent, the lender will be required to enter into an
arrangement with the Partnership, the General Partner and SFTY to redeem or
exchange for REIT Shares any Partnership Units in which a security interest is
held by such lender concurrently with such time as such lender would be deemed
to be a partner in the Partnership for purposes of allocating liabilities to
such lender under Code Section 752.

 

64

--------------------------------------------------------------------------------


 

Section 11.2.                          Transfer of General Partner’s Partnership
Interest and SFTY’s Limited Partnership Interests.

 

(a)                                 Neither the General Partner nor SFTY may
Transfer any of its Partnership Interests except in connection with (i) a
transaction permitted under Section 11.2(b), (ii) any merger (including a
triangular merger), consolidation or other combination of the General Partner or
SFTY with or into another Person following the consummation of which the equity
holders of the ultimate parent of the General Partner are substantially
identical to the stockholders of SFTY immediately prior to such transaction,
(iii) a transfer to any Subsidiary of SFTY or (iv) as otherwise expressly
permitted under this Agreement, nor shall the General Partner or SFTY withdraw
as a Partner except in connection with a transaction permitted under
Section 11.2(b) or any merger, consolidation, or other combination permitted
under clause (ii) of this Section 11.2(a).

 

(b)                                 Neither the General Partner nor SFTY shall
engage in any merger (including, without limitation, a triangular merger),
consolidation or other combination with or into another Person (other than any
transaction permitted by Section 11.2(a)), any sale of all or substantially all
of its assets or any reclassification, recapitalization or change of outstanding
REIT Shares (other than a change in par value, or from par value to no par
value, or as a result of a subdivision or combination as described in the
definition of “Adjustment Factor”) (“Termination Transaction”), unless (i) it
receives the consent of a Majority in Interest of the Outside Limited Partners,
(ii) following such merger or other consolidation, substantially all of the
assets of the surviving entity consist of OP Units or (iii) in connection with
which all Partners (other than the General Partner and SFTY) who hold OP Units
either will receive, or will have the right to receive, for each OP Unit an
amount of cash, securities, or other property equal to the product of the
Adjustment Factor and the greatest amount of cash, securities or other property
paid to a holder of REIT Shares in consideration of one such REIT Share at any
time during the period from and after the date on which the Termination
Transaction is consummated; provided, however, that, if in connection with the
Termination Transaction, a purchase, tender or exchange offer shall have been
made to and accepted by the holders of the percentage required for the approval
of mergers under the organizational documents of SFTY, each holder of OP Units
shall receive, or shall have the right to receive without any right of Consent
set forth above in this Section 11.2(b), the greatest amount of cash,
securities, or other property which such holder would have received had it
exercised the Redemption Right and received REIT Shares in exchange for its OP
Units immediately prior to the expiration of such purchase, tender or exchange
offer and had thereupon accepted such purchase, tender or exchange offer.

 

(c)                                  The General Partner and SFTY shall not
enter into an agreement or other arrangement providing for or facilitating the
creation of a General Partner other than the General Partner, unless the
successor General Partner executes and delivers a counterpart to this Agreement
in which such General Partner agrees to be fully bound by all of the terms and
conditions contained herein that are applicable to a General Partner.

 

Section 11.3.                          Transfer of Limited Partners’ Partnership
Interests.

 

(a)                                 Except as permitted in Section 11.2 for
Transfers by SFTY, no Limited Partner shall Transfer all or any portion of its
Partnership Interest to any transferee without the

 

65

--------------------------------------------------------------------------------


 

written consent of the General Partner, which consent may be withheld in its
sole and absolute discretion; provided, however, that any Limited Partner may,
at any time, without the consent or approval of the General Partner,
(i) Transfer all or part of its Partnership Interest to any Family Member
(including a Transfer by a Family Member that is an inter vivos or testamentary
trust (whether revocable or irrevocable) to a Family Member that is a
beneficiary of such trust), any Charity, any Controlled Entity or any Affiliate
or (ii) pledge all or any portion of its Partnership Interest to a lending
institution as collateral or security for a bona fide loan or other extension of
credit, and Transfer such pledged Partnership Interest to such lending
institution in connection with the exercise of remedies under such loan or
extension of credit.  To the extent such a Transfer is made to a Controlled
Entity or any Affiliate and such Transferee thereafter ceases to be a Controlled
Entity or Affiliate of the Transferor, then a Transfer shall be deemed to occur
at such time as such Transferee ceases to be a Controlled Entity or any
Affiliate of the Transferor.

 

(b)                                 Without limiting the generality of
Section 11.3(a) hereof, it is expressly understood and agreed that, to the
extent the General Partner has the right to consent to any Transfer pursuant to
Section 11.3(a) above, the General Partner will not consent to any Transfer of
all or any portion of any Partnership Interest pursuant to Section 11.3(a) above
unless such Transfer meets each of the following conditions:

 

(i)                                     Such Transfer is made only to a single
Qualified Transferee; provided, however, that for such purposes, all Qualified
Transferees that are Affiliates, or that comprise investment accounts or funds
managed by a single Qualified Transferee and its Affiliates, shall be considered
together to be a single Qualified Transferee.

 

(ii)                                  The transferee in such Transfer assumes by
operation of law or express agreement all of the obligations of the transferor
Limited Partner under this Agreement with respect to such Transferred
Partnership Interest; provided, that no such Transfer (unless made pursuant to a
statutory merger or consolidation wherein all obligations and liabilities of the
transferor Partner are assumed by a successor corporation by operation of law)
shall relieve the transferor Partner of its obligations under this Agreement
without the approval of the General Partner, in its sole and absolute
discretion.  Notwithstanding the foregoing, any transferee of any Transferred
Partnership Interest shall be subject to any and all ownership limitations
contained in the Charter that may limit or restrict such transferee’s ability to
exercise its Redemption rights, including, without limitation, the Ownership
Limit.  Any transferee, whether or not admitted as a Substituted Limited
Partner, shall take subject to the obligations of the transferor hereunder. 
Unless admitted as a Substituted Limited Partner, no transferee, whether by a
voluntary Transfer, by operation of law or otherwise, shall have any rights
hereunder, other than the rights of an Assignee as provided in Section 11.5
hereof.

 

(iii)                               Such Transfer is effective as of the first
day of a fiscal quarter of the Partnership.

 

(c)                                  If a Limited Partner is subject to
Incapacity, the executor, administrator, trustee, committee, guardian,
conservator or receiver of such Limited Partner’s estate shall have all the
rights of a Limited Partner, but not more rights than those enjoyed by other
Limited Partners, for the purpose of settling or managing the estate, and such
power as the Incapacitated

 

66

--------------------------------------------------------------------------------


 

Limited Partner possessed to Transfer all or any part of its interest in the
Partnership.  The Incapacity of a Limited Partner, in and of itself, shall not
dissolve or terminate the Partnership.

 

(d)                                 In connection with any proposed Transfer of
a Limited Partner Interest, the General Partner shall have the right to receive
an opinion of counsel reasonably satisfactory to it to the effect that the
proposed Transfer may be effected without registration under the Securities Act
and will not otherwise violate any federal or state securities laws or
regulations applicable to the Partnership or the Partnership Interests
Transferred.

 

(e)                                  The General Partner may impose restrictions
on the Transfer of a Limited Partner Interest if it receives an opinion of
counsel reasonably to the effect that such restrictions are necessary in order
to comply with any federal or state securities laws or regulations applicable to
the Partnership or the Partnership Interests.  The General Partner may impose
such restrictions by amending this Agreement without the approval of the
Partners.

 

(f)                                   No Transfer by a Limited Partner of its
Partnership Interests (including any Redemption, any other acquisition of
Partnership Units by the Partnership, the General Partner or SFTY) may be made
to or by any person if (i) in the opinion of legal counsel for the Partnership,
there is a significant risk that it would result in the Partnership being
treated as an association taxable as a corporation for U.S. federal income tax
purposes (except as a result of the redemption or exchange of all Units held by
all Limited Partners for REIT Shares), (ii) such Transfer would be effectuated
through an “established securities market” or a “secondary market (or the
substantial equivalent thereof)” within the meaning of Code Section 7704
(provided, that this clause (ii) shall not be the basis for limiting or
restricting in any manner the exercise of a Redemption right unless, and only to
the extent that, in the absence of such limitation or restriction, in the
opinion of legal counsel for the Partnership, there is a significant risk that
the Partnership will be treated as a “publicly traded partnership” and, by
reason thereof, taxable as a corporation) or (iii) in the opinion of legal
counsel for the Partnership, there is a risk that such transfer would adversely
affect the ability of SFTY to continue to qualify as a REIT or subject SFTY to
any additional taxes under Code Section 857 or Code Section 4981.

 

Section 11.4.                          Substituted Limited Partners.

 

(a)                                 A transferee of the interest of a Limited
Partner in accordance with Section 11.3(a) may be admitted as a Substituted
Limited Partner only with the consent of the General Partner, which consent may
be given or withheld by the General Partner in its sole and absolute
discretion.  The failure or refusal by the General Partner to permit a
transferee of any such interests to become a Substituted Limited Partner shall
not give rise to any cause of action against the Partnership or the General
Partner.  Subject to the foregoing, an Assignee shall not be admitted as a
Substituted Limited Partner until and unless it furnishes to the General Partner
(i) evidence of acceptance, in form and substance satisfactory to the General
Partner, of all the terms, conditions and applicable obligations of this
Agreement, including, without limitation, the power of attorney granted in
Section 2.4 hereof, (ii) a counterpart signature page to this Agreement executed
by such Assignee, and (iii) such other documents and instruments as may be
required or advisable, in the sole and absolute discretion of the General
Partner, to effect such Assignee’s admission as a Substituted Limited Partner.

 

67

--------------------------------------------------------------------------------


 

(b)           A transferee who has been admitted as Substituted Limited Partner
in accordance with this Article XI shall have all the rights and powers and be
subject to all the restrictions and liabilities of a Limited Partner under this
Agreement.

 

(c)           Upon the admission of a Substituted Limited Partner, the General
Partner shall amend Exhibit A attached hereto to reflect the name, address and
number of Partnership Units of such Substituted Limited Partner and to eliminate
or adjust, if necessary, the name, address and number of Partnership Units of
the predecessor of such Substituted Limited Partner.

 

Section 11.5.         Assignees.  If the General Partner, in its sole and
absolute discretion, does not consent to the admission of any transferee of any
Partnership Interest as a Substituted Limited Partner in connection with a
transfer required to be consented to by the General Partner pursuant to
Section 11.3(a), such transferee shall be considered an Assignee for purposes of
this Agreement.  An Assignee shall be entitled to all the rights of an assignee
of a limited partnership interest under the Act, including the right to receive
distributions from the Partnership and the share of Net Income, Net Losses and
other items of income, gain, loss, deduction and credit of the Partnership
attributable to the Partnership Units assigned to such transferee and the rights
to Transfer the Partnership Units only in accordance with the provisions of this
Article XI, but shall not be deemed to be a holder of Partnership Units for any
other purpose under this Agreement, and shall not be entitled to effect a
Consent or vote or effect a Redemption with respect to such Partnership Units on
any matter presented to the Limited Partners for approval (such right to Consent
or vote or effect a Redemption, to the extent provided in this Agreement or
under the Act, fully remaining with the transferor Limited Partner).  In the
event that any such transferee desires to make a further assignment of any such
Partnership Units, such transferee shall be subject to all the provisions of
this Article XI to the same extent and in the same manner as any Limited Partner
desiring to make an assignment of Partnership Units.

 

Section 11.6.         General Provisions.

 

(a)           No Limited Partner may withdraw from the Partnership other than as
a result of a permitted Transfer of all of such Limited Partner’s Partnership
Units in accordance with this Article XI or pursuant to a redemption (or
acquisition by the General Partner) of all of its Partnership Units pursuant to
a Redemption under Section 8.6 hereof and/or pursuant to any Partnership Unit
Designation.

 

(b)           Any Limited Partner who shall Transfer all of its Partnership
Units in a Transfer (i) consented to by the General Partner or otherwise
permitted pursuant to this Article XI where such transferee was admitted as a
Substituted Limited Partner, (ii) pursuant to the exercise of its rights to
effect a redemption of all of its Partnership Units pursuant to a Redemption
under Section 8.6 hereof and/or pursuant to any Partnership Unit Designation, or
(iii) to the General Partner or SFTY, whether or not pursuant to
Section 8.6(b) hereof, shall cease to be a Limited Partner.

 

(c)           Subject to Section 6.4, if any Partnership Unit is Transferred in
compliance with the provisions of this Article XI, or is redeemed by the
Partnership, or acquired by SFTY pursuant to Section 8.6 hereof, on any day
other than the first day of a Partnership Year, then Net Income, Net Losses,
each item thereof and all other items of income, gain, loss,

 

68

--------------------------------------------------------------------------------


 

deduction and credit attributable to such Partnership Unit for such Partnership
Year shall be allocated to the transferor Partner or the Tendering Party, as the
case may be, and, in the case of a Transfer or assignment other than a
Redemption, to the transferee Partner, by taking into account their varying
interests during the Partnership Year in accordance with Code Section 706(d) and
the corresponding Regulations, using the “interim closing of the books” method
or another permissible method selected by the General Partner (unless the
General Partner in its sole and absolute discretion elects to adopt a daily,
weekly or monthly proration period, in which case Net Income or Net Loss shall
be allocated based upon the applicable method selected by the General Partner). 
All distributions of Available Cash attributable to such Partnership Unit with
respect to which the Partnership Record Date is before the date of such
Transfer, assignment or Redemption shall be made to the transferor Partner or
the Tendering Party, as the case may be, and, in the case of a Transfer other
than a Redemption, all distributions of Available Cash thereafter attributable
to such Partnership Unit shall be made to the transferee Partner.

 

ARTICLE XII

 

ADMISSION OF PARTNERS

 

Section 12.1.         Admission of Successor General Partner.  A successor to
all of the General Partner’s General Partner Interest pursuant to Section 11.2
hereof who is proposed to be admitted as a successor General Partner shall be
admitted to the Partnership as the General Partner, effective immediately prior
to such Transfer.  Any such successor shall carry on the business of the
Partnership without dissolution.  In each case, the admission shall be subject
to the successor General Partner executing and delivering to the Partnership an
acceptance of all of the terms and conditions of this Agreement and such other
documents or instruments as may be required to effect the admission.
Concurrently with, and as evidence of, the admission of an Additional Limited
Partner, the General Partner shall amend Exhibit A attached hereto and the books
and records of the Partnership to reflect the name, address and number of
Partnership Units of such Additional Limited Partner.

 

Section 12.2.         Admission of Additional Limited Partners.

 

(a)           After the date hereof, a Person (other than an existing Partner)
who makes a Capital Contribution to the Partnership in accordance with this
Agreement shall be admitted to the Partnership as an Additional Limited Partner
only upon furnishing to the General Partner (i) evidence of acceptance, in form
and substance satisfactory to the General Partner, of all of the terms and
conditions of this Agreement, including, without limitation, the power of
attorney granted in Section 2.4 hereof, (ii) a counterpart signature page to
this Agreement executed by such Person, and (iii) such other documents or
instruments as may be required in the sole and absolute discretion of the
General Partner in order to effect such Person’s admission as an Additional
Limited Partner and the satisfaction of all the conditions set forth in this
Section 12.2.

 

(b)           Notwithstanding anything to the contrary in this Section 12.2, no
Person shall be admitted as an Additional Limited Partner without the consent of
the General Partner, which consent may be given or withheld in the General
Partner’s sole and absolute discretion.  The admission of any Person as an
Additional Limited Partner shall become effective on the date

 

69

--------------------------------------------------------------------------------


 

upon which the name of such Person is recorded on the books and records of the
Partnership, following the consent of the General Partner to such admission.

 

(c)           Subject to Section 6.4, if any Additional Limited Partner is
admitted to the Partnership on any day other than the first day of a Partnership
Year, then Net Income, Net Losses, each item thereof and all other items of
income, gain, loss, deduction and credit allocable among Partners and Assignees
for such Partnership Year shall be allocated pro rata among such Additional
Limited Partner and all other Partners and Assignees by taking into account
their varying interests during the Partnership Year in accordance with Code
Section 706(d), using the “interim closing of the books” method or another
permissible method selected by the General Partner.  Solely for purposes of
making such allocations, each of such items for the calendar month in which an
admission of any Additional Limited Partner occurs shall be allocated among all
the Partners and Assignees including such Additional Limited Partner, in
accordance with the principles described in Section 11.6(c) hereof.  All
distributions of Available Cash with respect to which the Partnership Record
Date is before the date of such admission shall be made solely to Partners and
Assignees other than the Additional Limited Partner, and all distributions of
Available Cash thereafter shall be made to all the Partners and Assignees
including such Additional Limited Partner.

 

Section 12.3.         Amendment of Agreement and Certificate of Limited
Partnership.  For the admission to the Partnership of any Partner, the General
Partner shall take all steps necessary and appropriate under the Act to amend
the books and records of the Partnership and, if necessary, to prepare as soon
as practical an amendment of this Agreement (including an amendment of
Exhibit A) and, if required by law, shall prepare and file an amendment to the
Certificate of Limited Partnership and may for this purpose exercise the power
of attorney granted pursuant to Section 2.4.

 

Section 12.4.         Limit on Number of Partners.  Unless otherwise permitted
by the General Partner, no Person shall be admitted to the Partnership as an
Additional Limited Partner if the effect of such admission would be to cause the
Partnership to have a number of Partners that would cause the Partnership to
become a reporting company under the Exchange Act.

 

Section 12.5.         Admission.  A Person shall be admitted to the Partnership
as a Limited Partner of the Partnership only upon strict compliance, and not
upon substantial compliance, with the requirements set forth in this Agreement
for admission to the Partnership as an Additional Limited Partner.  Concurrently
with, and as evidence of, the admission of an Additional Limited Partner, the
General Partner shall amend Exhibit A attached hereto to reflect the name,
address and number of Partnership Units of such Additional Limited Partner.

 

ARTICLE XIII

 

DISSOLUTION, LIQUIDATION AND TERMINATION

 

Section 13.1.         Dissolution.  The Partnership shall not be dissolved by
the admission of Additional Limited Partners or Substituted Limited Partners or
by the admission of a successor General Partner in accordance with the terms of
this Agreement.  Upon the withdrawal of the General Partner, any successor
General Partner shall continue the business of the Partnership

 

70

--------------------------------------------------------------------------------


 

without dissolution.  However, the Partnership shall dissolve, and its affairs
shall be wound up, upon the first to occur of any of the following (each a
“Liquidating Event”):

 

(a)           a final and nonappealable judgment is entered by a court of
competent jurisdiction ruling that the General Partner is bankrupt or insolvent,
or a final and nonappealable order for relief is entered by a court with
appropriate jurisdiction against the General Partner, in each case under any
federal or state bankruptcy or insolvency laws as now or hereafter in effect,
unless, prior to the entry of such order or judgment, of the remaining Outside
Limited Partners agree in writing, in their sole and absolute discretion, to
continue the business of the Partnership and to the appointment, effective as of
a date prior to the date of such order or judgment, of a successor General
Partner;

 

(b)           an election to dissolve the Partnership made by the General
Partner in its sole and absolute discretion;

 

(c)           entry of a decree of judicial dissolution of the Partnership
pursuant to the provisions of the Act;

 

(d)           the occurrence of a Terminating Capital Transaction; or

 

(e)           the Redemption (or acquisition by the General Partner) of all
Partnership Units other than Partnership Units held by the General Partner or
SFTY; or

 

(f)            the Incapacity or withdrawal of the General Partner, unless all
of the remaining Partners in their sole and absolute discretion agree in writing
to continue the business of the Partnership and to the appointment, effective as
of a date prior to the date of such Incapacity, of a substitute General Partner.

 

Section 13.2.         Winding Up.

 

(a)           Upon the occurrence of a Liquidating Event, the Partnership shall
continue solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets and satisfying the claims of its creditors and Partners. 
After the occurrence of a Liquidating Event, no Partner shall take any action
that is inconsistent with, or not necessary to or appropriate for, the winding
up of the Partnership’s business and affairs.  The General Partner or, in the
event that there is no remaining General Partner or the General Partner has
dissolved, become bankrupt within the meaning of the Act or ceased to operate,
any Person elected by a Majority in Interest of the Outside Limited Partners
(the General Partner or such other Person being referred to herein as the
“Liquidator”) shall be responsible for overseeing the winding up and dissolution
of the Partnership and shall take full account of the Partnership’s liabilities
and property, and the Partnership property shall be liquidated as promptly as is
consistent with obtaining the fair value thereof, and the proceeds therefrom
(which may, to the extent determined by the General Partner, include shares of
stock in the General Partner) shall be applied and distributed in the following
order:

 

(i)            First, to the satisfaction of all of the Partnership’s Debts and
liabilities to creditors other than the Partners and their Assignees (whether by
payment or the making of reasonable provision for payment thereof);

 

71

--------------------------------------------------------------------------------


 

(ii)           Second, to the satisfaction of all of the Partnership’s Debts and
liabilities to the General Partner (whether by payment or the making of
reasonable provision for payment thereof), including, but not limited to,
amounts due as reimbursements under Section 7.4 hereof;

 

(iii)          Third, to the satisfaction of all of the Partnership’s Debts and
liabilities to the other Partners and any Assignees (whether by payment or the
making of reasonable provision for payment thereof); and

 

(iv)          The balance, if any, to the General Partner, the Limited Partners
and any Assignees in accordance with their Capital Account balances, after
giving effect to all contributions, distributions and allocations for all
periods.

 

The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article XIII.

 

(b)           Notwithstanding the provisions of Section 13.2(a) hereof that
require liquidation of the assets of the Partnership, but subject to the order
of priorities set forth therein, if prior to or upon dissolution of the
Partnership the Liquidator determines that an immediate sale of part or all of
the Partnership’s assets would be impractical or would cause undue loss to the
Partners, the Liquidator may, in its sole and absolute discretion, defer for a
reasonable time the liquidation of any assets except those necessary to satisfy
liabilities of the Partnership (including to those Partners as creditors) and/or
distribute to the Partners, in lieu of cash, as tenants in common and in
accordance with the provisions of Section 13.2(a) hereof, undivided interests in
such Partnership assets as the Liquidator deems not suitable for liquidation. 
Any such distributions in kind shall be made only if, in the good faith judgment
of the Liquidator, such distributions in kind are in the best interest of the
Partners, and shall be subject to such conditions relating to the disposition
and management of such properties as the Liquidator deems reasonable and
equitable and to any agreements governing the operation of such properties at
such time.  The Liquidator shall determine the fair market value of any property
distributed in kind using such reasonable method of valuation as it may adopt.

 

(c)           If the General Partner has a deficit balance in its Capital
Account at such time as the Partnership (or the General Partner’s interest
therein, including its interest as a Limited Partner) is “liquidated” within the
meaning of Regulations Section 1.704-1(b)(2)(ii)(g) (after giving effect to all
contributions, distributions and allocations for the taxable years, including
the year during which such liquidation occurs), the General Partner shall
contribute to the capital of the Partnership the amount necessary to restore
such deficit balance to zero in compliance with Regulations
Section 1.704-1(b)(2)(ii)(b)(3). If any Limited Partner has a deficit balance in
its Capital Account (after giving effect to all contributions, distributions and
allocations for the taxable years, including the year during which such
liquidation occurs), such Limited Partner shall have no obligation to make any
contribution to the capital of the Partnership with respect to such deficit, and
such deficit at any time shall not be considered a Debt owed to the Partnership
or to any other Person for any purpose whatsoever, except to the extent
otherwise expressly agreed to by such Partner and the Partnership.

 

72

--------------------------------------------------------------------------------


 

(d)           In the sole and absolute discretion of the General Partner or the
Liquidator, a pro rata portion of the distributions that would otherwise be made
to the Partners pursuant to this Article XIII may be:

 

(i)            distributed to a trust established for the benefit of the General
Partner and the Limited Partners for the purpose of liquidating Partnership
assets, collecting amounts owed to the Partnership, and paying any contingent or
unforeseen liabilities or obligations of the Partnership or of the General
Partner arising out of or in connection with the Partnership and/or Partnership
activities.  The assets of any such trust shall be distributed to the General
Partner and the Limited Partners, from time to time, in the reasonable
discretion of the General Partner or the Liquidator, in the same proportions and
amounts as would otherwise have been distributed to the General Partner and the
Limited Partners pursuant to this Agreement; or

 

(ii)           withheld or escrowed to provide a reasonable reserve for
Partnership liabilities (contingent or otherwise) and to reflect the unrealized
portion of any installment obligations owed to the Partnership, provided, that
such withheld or escrowed amounts shall be distributed to the General Partner
and Limited Partners in the manner and order of priority set forth in
Section 13.2(a) hereof as soon as practicable.

 

Section 13.3.         Deemed Distribution and Recontribution.  Notwithstanding
any other provision of this Article XIII, in the event that the Partnership is
liquidated within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g), but
no Liquidating Event has occurred, the Partnership’s Property shall not be
liquidated, the Partnership’s liabilities shall not be paid or discharged and
the Partnership’s affairs shall not be wound up.  Instead, for federal income
tax purposes the Partnership shall be deemed to have contributed all of its
assets and liabilities to a new partnership in exchange for an interest in the
new partnership; and, immediately thereafter, distributed interests in the new
partnership to the Partners in accordance with their respective Capital Accounts
in liquidation of the Partnership, and the new partnership is deemed to continue
the business of the Partnership.  Nothing in this Section 13.3 shall be deemed
to have constituted any Assignee as a Substituted Limited Partner without
compliance with the provisions of Section 11.4 hereof.

 

Section 13.4.         Rights of Limited Partners.  Except as otherwise provided
in this Agreement, (a) each Limited Partner shall look solely to the assets of
the Partnership for the return of its Capital Contribution, (b) no Limited
Partner shall have the right or power to demand or receive property other than
cash from the Partnership, and (c) no Limited Partner (other than any Limited
Partner who holds Preferred Units, to the extent specifically set forth herein
and in the applicable Partnership Unit Designation) shall have priority over any
other Limited Partner as to the return of its Capital Contributions,
distributions or allocations.

 

Section 13.5.         Notice of Dissolution.  In the event that a Liquidating
Event occurs or an event occurs that would, but for an election or objection by
one or more Partners pursuant to Section 13.1 hereof, result in a dissolution of
the Partnership, the General Partner shall, within thirty (30) days thereafter,
provide written notice thereof to each of the Partners and, in the General
Partner’s sole and absolute discretion or as required by the Act, to all other
parties with whom the Partnership regularly conducts business (as determined in
the sole and absolute discretion of the General Partner), and the General
Partner may, or, if required by the Act, shall,

 

73

--------------------------------------------------------------------------------


 

publish notice thereof in a newspaper of general circulation in each place in
which the Partnership regularly conducts business (as determined in the sole and
absolute discretion of the General Partner).

 

Section 13.6.         Cancellation of Certificate of Limited Partnership.  Upon
the completion of the liquidation of the Partnership cash and property as
provided in Section 13.2 hereof, the Partnership shall be terminated, a
certificate of cancellation shall be filed with the State of Delaware, all
qualifications of the Partnership as a foreign limited partnership or
association in jurisdictions other than the State of Delaware shall be
cancelled, and such other actions as may be necessary to terminate the
Partnership shall be taken.

 

Section 13.7.         Reasonable Time for Winding-Up.  A reasonable time shall
be allowed for the orderly winding-up of the business and affairs of the
Partnership and the liquidation of its assets pursuant to Section 13.2 hereof,
in order to minimize any losses otherwise attendant upon such winding-up, and
the provisions of this Agreement shall remain in effect between the Partners
during the period of liquidation.

 

ARTICLE XIV

 

PROCEDURES FOR ACTIONS AND CONSENTS
OF PARTNERS; AMENDMENTS; MEETINGS

 

Section 14.1.         Procedures for Actions and Consents of Partners.  The
actions requiring consent or approval of Limited Partners pursuant to this
Agreement, including Section 7.3 hereof, or otherwise pursuant to applicable
law, rule or regulation, are subject to the procedures set forth in this
Article XIV.

 

Section 14.2.         Amendments.  Amendments to this Agreement requiring
Consent of the Limited Partners may be proposed only by the General Partner. 
Following such proposal, the General Partner shall submit any proposed amendment
to the Limited Partners.  The General Partner shall seek the written consent of
the Limited Partners on the proposed amendment or shall call a meeting to vote
thereon and to transact any other business that the General Partner may deem
appropriate.  For purposes of obtaining a written consent, the General Partner
may require a response within a reasonable specified time, but not less than ten
(10) days, and failure to respond in such time period shall constitute a consent
that is consistent with the General Partner’s recommendation with respect to the
proposal; provided, however, that an action shall become effective at such time
as requisite consents are received even if prior to such specified time. 
Notwithstanding anything to the contrary in this Agreement, the General Partner
shall have the power, without the consent of the Limited Partners, to amend this
Agreement as contemplated by Section 7.3(c) or as is otherwise contemplated by
this Agreement.

 

Section 14.3.         Meetings of the Partners.

 

(a)           Meetings of the Partners may be called by the General Partner. 
The call shall state the nature of the business to be transacted.  Notice of any
such meeting shall be given to all Partners not less than seven days nor more
than ninety (90) days prior to the date of such meeting.  Partners may vote in
person or by proxy at such meeting.  Whenever the vote or

 

74

--------------------------------------------------------------------------------


 

Consent of Partners is permitted or required under this Agreement, such vote or
Consent may be given at a meeting of Partners or may be given in accordance with
the procedure prescribed in Section 14.3(b) hereof.

 

(b)           Any action required or permitted to be taken at a meeting of the
Partners may be taken without a meeting if a written consent setting forth the
action so taken is signed by a majority of the Percentage Interests of the
Partners (or such other percentage as is expressly required by this Agreement
for the action in question).  Such consent may be in one instrument or in
several instruments, and shall have the same force and effect as a vote of a
majority of the Percentage Interests of the Partners (or such other percentage
as is expressly required by this Agreement).  Such consent shall be filed with
the General Partner.  An action so taken shall be deemed to have been taken at a
meeting held on the effective date so certified.

 

(c)           Each Limited Partner may authorize any Person or Persons to act
for it by proxy on all matters in which a Limited Partner is entitled to
participate, including waiving notice of any meeting, or voting or participating
at a meeting.  Every proxy must be signed by the Limited Partner or its
attorney-in-fact.  No proxy shall be valid after the expiration of eleven
(11) months from the date thereof unless otherwise provided in the proxy (or
there is receipt of a proxy authorizing a later date).  Every proxy shall be
revocable at the pleasure of the Limited Partner executing it, such revocation
to be effective upon the Partnership’s receipt of written notice of such
revocation from the Limited Partner executing such proxy.  The use of proxies
will be governed in the same manner as in the case of corporations organized
under the Delaware General Corporation Law (including Section 212 thereof).

 

(d)           Each meeting of Partners shall be conducted by the General Partner
or such other Person as the General Partner may appoint pursuant to such
rules for the conduct of the meeting as the General Partner or such other Person
deems appropriate in its sole and absolute discretion.  Without limitation,
meetings of Partners may be conducted in the same manner as meetings of the
General Partner’s stockholders and may be held at the same time as, and as part
of, the meetings of the General Partner’s stockholders.

 

(e)           On matters on which Limited Partners are entitled to vote, each
Limited Partner holding OP Units shall have a vote equal to the number of OP
Units held.

 

(f)            Except as otherwise expressly provided in this Agreement, the
Consent of Holders of Partnership Interests representing a majority of the
Partnership Interests of the Limited Partners shall control.

 

ARTICLE XV

 

GENERAL PROVISIONS

 

Section 15.1.         Addresses and Notice.  Any notice, demand, request or
report required or permitted to be given or made to a Partner or Assignee under
this Agreement shall be in writing and shall be deemed given or made when
delivered in person or when sent by first class United States mail or by other
means of written or electronic communication (including by telecopy, facsimile,
electronic mail or commercial courier service) to the Partner or Assignee at the

 

75

--------------------------------------------------------------------------------


 

address set forth on Exhibit A attached hereto, as such Exhibit A may be amended
from time to time, or such other address of which the Partner shall notify the
General Partner in accordance with this Section 15.1.

 

Section 15.2.         Titles and Captions.  All article or section titles or
captions in this Agreement are for convenience only.  They shall not be deemed
part of this Agreement and in no way define, limit, extend or describe the scope
or intent of any provisions hereof.  Except as specifically provided otherwise,
references to “Articles” or “Sections” are to Articles and Sections of this
Agreement.

 

Section 15.3.         Pronouns and Plurals.  Whenever the context may require,
any pronouns used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa.

 

Section 15.4.         Further Action.  The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.

 

Section 15.5.         Binding Effect.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their heirs, executors,
administrators, successors, legal representatives and permitted assigns.

 

Section 15.6.         Waiver.

 

(a)           No failure by any party to insist upon the strict performance of
any covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach or any other covenant, duty, agreement or condition.

 

(b)           The restrictions, conditions and other limitations on the rights
and benefits of the Limited Partners contained in this Agreement, and the
duties, covenants and other requirements of performance or notice by the Limited
Partners, are for the benefit of the Partnership and, except for an obligation
to pay money to the Partnership, may be waived or relinquished by the General
Partner, in its sole and absolute discretion, on behalf of the Partnership in
one or more instances from time to time and at any time.

 

Section 15.7.         Counterparts.  This Agreement may be executed in
counterparts, all of which together shall constitute one agreement binding on
all the parties hereto, notwithstanding that all such parties are not
signatories to the original or the same counterpart.  Each party shall become
bound by this Agreement immediately upon affixing its signature hereto.

 

Section 15.8.         Applicable Law.

 

(a)           This Agreement shall be construed and enforced in accordance with
and governed by the laws of the State of Delaware, without regard to the
principles of conflicts of law.  In the event of a conflict between any
provision of this Agreement and any non-mandatory provision of the Act, the
provisions of this Agreement shall control and take precedence.

 

76

--------------------------------------------------------------------------------


 

(b)           Each Partner hereby (i) submits to the non-exclusive jurisdiction
of any state or federal court sitting in the State of New York (collectively,
the “New York Courts”), with respect to any dispute arising out of this
Agreement or any transaction contemplated hereby to the extent such courts would
have subject matter jurisdiction with respect to such dispute, (ii) irrevocably
waives, and agrees not to assert by way of motion, defense, or otherwise, in any
such action, any claim that it is not subject personally to the jurisdiction of
any of the New York Courts, that its property is exempt or immune from
attachment or execution, that the action is brought in an inconvenient forum, or
that the venue of the action is improper, (iii) agrees that notice or the
service of process in any action, suit or proceeding arising out of or relating
to this Agreement or the transactions contemplated hereby shall be properly
served or delivered if delivered to such Partner at such Partner’s last known
address as set forth in the Partnership’s books and records, and
(iv) irrevocably waives any and all right to trial by jury in any legal
proceeding arising out of or related to this Agreement or the transactions
contemplated hereby.

 

Section 15.9.         Entire Agreement.  This Agreement contains all of the
understandings and agreements between and among the Partners with respect to the
subject matter of this Agreement and the rights, interests and obligations of
the Partners with respect to the Partnership.  Notwithstanding the immediately
preceding sentence, the Partners hereby acknowledge and agree that the General
Partner, without the approval of any Limited Partner, may enter into side
letters or similar written agreements with Limited Partners that are not
Affiliates of the General Partner, executed contemporaneously with the admission
of such Limited Partner to the Partnership, affecting the terms hereof, as
negotiated with such Limited Partner and which the General Partner in its sole
discretion deems necessary, desirable or appropriate.  The parties hereto agree
that any terms, conditions or provisions contained in such side letters or
similar written agreements with a Limited Partner shall govern with respect to
such Limited Partner notwithstanding the provisions of this Agreement.

 

Section 15.10.      Invalidity of Provisions.  If any provision of this
Agreement is or becomes invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby.

 

Section 15.11.      Limitation to Preserve REIT Qualification.  Notwithstanding
anything else in this Agreement, to the extent that the amount paid, credited,
distributed or reimbursed by the Partnership to the General Partner, SFTY, the
Manager (pursuant to the Management Agreement) or their respective officers,
directors, employees or agents, whether as a reimbursement, fee, expense or
indemnity (a “REIT Payment”), would constitute gross income to SFTY for purposes
of Code Section 856(c)(2) or Code Section 856(c)(3), then, notwithstanding any
other provision of this Agreement, the amount of such REIT Payments, as selected
by the General Partner in its discretion from among items of potential
distribution, reimbursement, fees, expenses and indemnities, shall be reduced
for any Partnership Year so that the REIT Payments, as so reduced, shall not
exceed the lesser of:

 

(i)            an amount equal to the excess, if any, of (a) four point nine
percent (4.9%) of SFTY’s total gross income (but excluding the amount of any
REIT Payments) for the Partnership Year that is described in subsections
(A) through (H) of Code Section 856(c)(2) over (b) the amount of gross income
(within the meaning of Code Section 856(c)(2)) derived by the

 

77

--------------------------------------------------------------------------------


 

General Partner from sources other than those described in
subsections (A) through (H) of Code Section 856(c)(2) (but not including the
amount of any REIT Payments); or

 

(ii)           an amount equal to the excess, if any, of (a) twenty-four percent
(24%) of the General Partner’s total gross income (but excluding the amount of
any REIT Payments) for the Partnership Year that is described in subsections
(A) through (I) of Code Section 856(c)(3) over (b) the amount of gross income
(within the meaning of Code Section 856(c)(3)) derived by the General Partner
from sources other than those described in subsections (A) through (I) of Code
Section 856(c)(3) (but not including the amount of any REIT Payments); provided,
however, that REIT Payments in excess of the amounts set forth in
clauses (i) and (ii) above may be made if the General Partner, as a condition
precedent, obtains an opinion of tax counsel that the receipt of such excess
amounts shall not adversely affect SFTY’s ability to qualify as a REIT.  To the
extent that REIT Payments may not be made in a Partnership Year as a consequence
of the limitations set forth in this Section 15.11, such REIT Payments shall
carry over and shall be treated as arising in the following Partnership Year. 
The purpose of the limitations contained in this Section 15.11 is to prevent
SFTY from failing to qualify as a REIT by reason of its share of items,
including distributions, payments, reimbursements, fees, expenses or
indemnities, receivable directly or indirectly from the Partnership, and this
Section 15.11 shall be interpreted and applied to effectuate such purpose.

 

Section 15.12.      No Partition.  No Partner nor any successor-in-interest to a
Partner shall have the right while this Agreement remains in effect to have any
property of the Partnership partitioned, or to file a complaint or institute any
proceeding at law or in equity to have such property of the Partnership
partitioned, and each Partner, on behalf of itself and its successors and
assigns hereby waives any such right.  It is the intention of the Partners that
the rights of the parties hereto and their successors-in-interest to Partnership
property, as among themselves, shall be governed by the terms of this Agreement,
and that the rights of the Partners and their successors-in-interest shall be
subject to the limitations and restrictions as set forth in this Agreement.

 

Section 15.13.      No Third-Party Rights Created Hereby.  The provisions of
this Agreement are solely for the purpose of defining the interests of the
Partners, inter se; and no other person, firm or entity (i.e., a party who is
not a signatory hereto or a permitted successor to such signatory hereto) shall
have any right, power, title or interest by way of subrogation or otherwise, in
and to the rights, powers, title and provisions of this Agreement, except that
the Manager is expressly made a third-party beneficiary of the provisions of
Section 7.1(a), Section 7.4(a) and Section 7.11 of this Agreement.  No creditor
or other third party having dealings with the Partnership (other than as
expressly set forth herein with respect to Indemnitees) shall have the right to
enforce the right or obligation of any Partner to make Capital Contributions or
loans to the Partnership or to pursue any other right or remedy hereunder or at
law or in equity.  None of the rights or obligations of the Partners herein set
forth to make Capital Contributions or loans to the Partnership shall be deemed
an asset of the Partnership for any purpose by any creditor or other third
party, nor may any such rights or obligations be sold, transferred or assigned
by the Partnership or pledged or encumbered by the Partnership to secure any
debt or other obligation of the Partnership or any of the Partners.

 

78

--------------------------------------------------------------------------------


 

Section 15.14.      No Rights as Stockholders of General Partner.  Nothing
contained in this Agreement shall be construed as conferring upon the Holders of
Partnership Units any rights whatsoever as stockholders of SFTY, including
without limitation any right to receive dividends or other distributions made to
stockholders of SFTY or to vote or to consent or receive notice as stockholders
in respect of any meeting of stockholders for the election of directors of SFTY
or any other matter.

 

Section 15.15.      Creditors.  Other than as expressly set forth herein with
respect to Indemnitees, none of the provisions of this Agreement shall be for
the benefit of, or shall be enforceable by, any creditor of the Partnership.

 

[signature page follows]

 

79

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this First Amended and Restated Agreement of Limited
Partnership has been executed as of the date first written above.

 

 

GENERAL PARTNER:

 

 

 

SIGOP GEN PAR LLC

 

 

 

 

 

 

By:

/s/ Geoffrey M. Dugan

 

 

Name: Geoffrey M. Dugan

 

 

Title: General Counsel, Corporate and Secretary

 

 

 

 

 

SFTY:

 

 

 

SAFETY, INCOME AND GROWTH, INC.

 

 

 

 

 

 

By:

/s/ Geoffrey M. Dugan

 

 

Name: Geoffrey M. Dugan

 

 

Title: General Counsel, Corporate and Secretary

 

 

 

 

 

ALL LIMITED PARTNERS LISTED ON EXHIBIT A ATTACHED HERETO

 

 

 

 

 

SAFETY, INCOME AND GROWTH, INC.

 

 

 

 

 

 

By:

/s/ Geoffrey M. Dugan

 

 

Name: Geoffrey M. Dugan

 

 

Title: General Counsel, Corporate and Secretary

 

[Signature Page to Amended and Restated Agreement of Limited
Partnership of Safety Income and Growth Operating Partnership LP]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PARTNERS AND PARTNERSHIP UNITS

 

As of June 27, 2017

 

Name of Limited Partners

 

OP Units

 

LTIP Units

 

Other Units

 

Address

 

Safety, Income and Growth, Inc.

 

18,190,000

 

 

 

 

 

1114 Avenue of the Americas, New York, New York 10036

 

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

NOTICE OF REDEMPTION

 

To:                             Safety, Income and Growth, Inc.

SIGOP Gen Par LLC
1114 Avenue of the Americas

39th Floor

New York, New York 10036

Attn:  Chief Executive Officer

 

The undersigned Limited Partner or Assignee hereby irrevocably tenders for
Redemption [·] OP Units (the “OP Units”) in Safety Income and Growth Operating
Partnership LP in accordance with the terms of the First Amended and Restated
Agreement of Limited Partnership of Safety Income and Growth Operating
Partnership LP, dated as of [·], 2017 (the “Agreement”), and the Redemption
rights referred to therein.  The undersigned Limited Partner or Assignee:

 

(a)           undertakes (i) to surrender such OP Units and any certificate
therefor at the closing of the Redemption and (ii) to furnish to the General
Partner, prior to the Specified Redemption Date, the documentation, instruments
and information required under Section 8.6(g) of the Agreement;

 

(b)           directs that the certified check representing the Cash Amount, or
the REIT Shares Amount, as applicable, deliverable upon the closing of such
Redemption be delivered to the address specified below;

 

(c)           represents, warrants, certifies and agrees that:

 

(i)            the undersigned Limited Partner or Assignee is a Qualifying
Party,

 

(ii)           the undersigned Limited Partner or Assignee has, and at the
closing of the Redemption will have, good, marketable and unencumbered title to
such OP Units, free and clear of the rights or interests of any other person or
entity,

 

(iii)          the undersigned Limited Partner or Assignee has, and at the
closing of the Redemption will have, the full right, power and authority to
tender and surrender such Partnership Units as provided herein, and

 

(iv)          the undersigned Limited Partner or Assignee has obtained the
consent or approval of all persons and entities, if any, having the right to
consent to or approve such tender and surrender; and

 

(d)           acknowledges that he will continue to own such OP Units until and
unless either (1) such OP Units are acquired by SFTY pursuant to
Section 8.6(b) of the Agreement or (2) such redemption transaction closes.

 

B-1

--------------------------------------------------------------------------------


 

All capitalized terms used herein and not otherwise defined shall have the same
meaning ascribed to them respectively in the Agreement.

 

B-2

--------------------------------------------------------------------------------


 

Dated:

 

 

 

Name of Limited Partner or Assignee:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Signature of Limited Partner or Assignee)

 

 

 

 

 

 

 

 

 

 

 

(Street Address)

 

 

 

 

 

 

 

 

 

 

 

(City)

(State)

(Zip Code)

 

 

 

 

 

 

 

 

Signature Medallion Guaranteed by:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Issue Check Payable/REIT Shares to:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Please insert social security or identifying number:

 

 

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

NOTICE OF ELECTION BY PARTNER TO
CONVERT LTIP UNITS INTO OP UNITS

 

The undersigned Holder of LTIP Units hereby irrevocably (i) elects to convert
the number of LTIP Units in Safety Income and Growth Operating Partnership LP
(the “Partnership”) set forth below into OP Units in accordance with the terms
of the Amended and Restated Agreement of Limited Partnership of the Partnership,
as amended; and (ii) directs that any cash in lieu of OP Units that may be
deliverable upon such conversion be delivered to the address specified below. 
The undersigned hereby represents, warrants, and certifies that the undersigned
(a) has title to such LTIP Units, free and clear of the rights of interests of
any other person or entity other than the Partnership; (b) has the full right,
power, and authority to cause the conversion of such LTIP Units as provided
herein; and (c) has obtained the consent or approval of all persons or entitles,
if any, having the right to consent or approve such conversion.

 

 

Name of Holder:

 

 

(Please Print: Exact Name as Registered with Partnership)

 

 

Number of LTIP Units to be Converted:

 

 

 

Date of this Notice:

 

 

 

 

(Signature of Holder: Sign Exact Name as Registered with Partnership)

 

 

 

(Street Address)

 

 

(City)

(State)

(Zip Code)

 

 

Signature Medallion Guaranteed by:

 

 

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

NOTICE OF ELECTION BY PARTNERSHIP TO
FORCE CONVERSION OF LTIP UNITS INTO OP UNITS

 

Safety Income and Growth Operating Partnership LP (the “Partnership”) hereby
irrevocably elects to cause the number of LTIP Units held by the Holder of LTIP
Units set forth below to be converted into OP Units in accordance with the terms
of the Amended and Restated Agreement of Limited Partnership of the Partnership,
as amended.

 

Name of Holder:

 

 

(Please Print: Exact Name as Registered with Partnership)

 

 

Number of LTIP Units to be Converted:

 

 

 

Date of this Notice:

 

 

E-1

--------------------------------------------------------------------------------